Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 1 of 143            FILED
                                                                    2020 Aug-28 PM 01:42
                                                                    U.S. DISTRICT COURT
                                                                        N.D. OF ALABAMA




    DEFENDANT’S EXHIBIT I
       Deposition of Robert McLeod, Ph.D.
Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 2 of 143




                            Deposition of:
                Robert W. McLeod , PhD
                            July 27, 2020


                           In the Matter of:

     Boa Vida Healthcare, LLC Vs. Pickens
        County Health Care Authority




                      Veritext Legal Solutions
          877.373.3660 | calendar-al@veritext.com | 800.808.4958
       Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 3 of 143



                                                                     Page 1

 1          IN THE UNITED STATES DISTRICT COURT FOR

 2              THE NORTHERN DISTRICT OF ALABAMA

 3                       WESTERN DIVISION

 4

 5      CASE NUMBER:     7:19-CV-00840-GMB

 6

 7      BOA VIDA HEALTHCARE, LLC, an

 8      Indiana limited liability company,

 9      and BOA VIDA HOSPITAL OF ABERDEEN,

10      MS, LLC, d/b/a MONROE REGIONAL

11      HOSPITAL,

12                    Plaintiff,

13                    vs.

14      PICKENS COUNTY HEALTH CARE AUTHORITY,

15      an Alabama non-profit corporation,

16                    Defendant.

17                    S T I P U L A T I O N

18                          IT IS STIPULATED AND AGREED,

19      by and between the parties through their

20      respective counsel, that the virtual

21      deposition of ROBERT W. MCLEOD, PhD, may be

22      taken before Michelle L. Parvin,

23      Commissioner, at 2316 University Boulevard,



                                  Veritext Legal Solutions
     877-373-3660                                                          800.808.4958
     Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 4 of 143


                                              Page 2                                                    Page 4
 1   Suite 201, Tuscaloosa, Alabama, 35401, on the      1      Management Agreement
 2   27th day of July, 2020.                            2   Exhibit 9            101
 3               IT IS FURTHER STIPULATED AND           3      Billing and Services Agreement
 4   AGREED that the signature to and the reading       4   Exhibit 10            101
 5   of the deposition by the witness is waived,        5      Services Agreement
 6   the deposition to have the same force and          6   Exhibit 11            102
 7   effect as if full compliance had been had          7      Letter dated March 22, 2019
 8   with all laws and rules of Court relating to       8   Exhibit 12            103
 9   the taking of depositions.                         9      Pickens County Health Care Authority
10               IT IS FURTHER STIPULATED AND          10      Financial Statements and Supplementary
11   AGREED that it shall not be necessary for any     11      Information September 30, 2017, and
12   objections to be made by counsel to any           12      2016
13   questions, except as to form or leading           13   Exhibit 13            104
14   questions, and that counsel for the parties       14      Boa Vida Healthcare and Monroe Regional
15   may make objections and assign grounds at the     15      Hospital Loss from Pickens Engagement
16   time of trial, or at the time said deposition     16      2/4/19-3/22/19
17   is offered in evidence, or prior thereto.         17   Exhibit 14            105
18               IT IS FURTHER STIPULATED AND          18      American Express bill
19   AGREED that notice of filing of the               19   Exhibit 15            107
20   deposition by the Commissioner is waived.         20      Pickens County Medical Center 2/25-
21                                                     21      3/22/19 Total Daily AR Cash Receipts
22                                                     22   Exhibit 16            107
23                                                     23      Invoice
                                              Page 3                                                    Page 5
 1             INDEX                                    1    IN THE UNITED STATES DISTRICT COURT FOR
 2                                                      2      THE NORTHERN DISTRICT OF ALABAMA
 3   EXAMINATION BY:            PAGE NUMBER:            3         WESTERN DIVISION
 4   Ms. Maughan            8                           4
 5                                                      5   CASE NUMBER: 7:19-CV-00840-GMB
 6   DEFENDANT'S EXHIBITS:                              6
 7   Exhibit 1            9                             7   BOA VIDA HEALTHCARE, LLC, an
 8      Expert Report of Robert McLeod, PH.D.           8   Indiana limited liability company,
 9   Exhibit 2            13                            9   and BOA VIDA HOSPITAL OF ABERDEEN,
10      Deposition and Trial Testimony of              10   MS, LLC, d/b/a MONROE REGIONAL
11      Robert W. McLeod                               11   HOSPITAL,
12   Exhibit 3            23                           12          Plaintiffs,
13      Stroudwater report                             13          vs.
14   Exhibit 4            26                           14   PICKENS COUNTY HEALTH CARE AUTHORITY,
15      Pickens County Medical Center Financial        15   an Alabama non-profit corporation,
16      Trending Report 2015-2024                      16          Defendant.
17   Exhibit 5            59                           17
18      Email                                          18   BEFORE:
19   Exhibit 6            98                           19           Michelle L. Parvin, Certified
20      Complaint                                      20   Court Reporter
21   Exhibit 7            98                           21   APPEARANCES:
22      Complaint                                      22           FLEENOR & GREEN, LLP, by Mr.
23   Exhibit 8            100                          23   Wilson F. Green, 1657 McFarland Boulevard

                                                                                              2 (Pages 2 - 5)
                                       Veritext Legal Solutions
877-373-3660                                                                                   800.808.4958
     Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 5 of 143


                                                  Page 6                                                   Page 8
 1   North, Suite G2A, Tuscaloosa, Alabama, 35406,          1   EXAMINATION BY MS. MAUGHAN:
 2   appearing on behalf of the Plaintiffs.                 2
 3           CABANISS JOHNSTON GARDNER DUMAS                3       Q. Dr. McLeod, I'm Diane Maughan.
 4   & O'NEAL, LLP, by Ms. Diane Maughan, 2001              4   I'm an attorney representing Pickens County
 5   Park Place North, Suite 700, Birmingham,               5   Health Care Authority in this matter that was
 6   Alabama, 35203, appearing on behalf of the             6   filed by Boa Vida Healthcare, LLC, and Boa
 7   Defendant.                                             7   Vida Hospital of Aberdeen, Mississippi, LLC.
 8                                                          8   How are you today?
 9                                                          9       A. Just fine. Thank you.
10                                                         10       Q. Good. I understand that you have
11                                                         11   been retained by the plaintiff to provide
12                                                         12   expert testimony in this matter; is that
13                                                         13   true?
14                                                         14       A. That's correct.
15                                                         15       Q. I'm going to attempt to pull up
16                                                         16   your expert report here. We are kind of
17                                                         17   newbies on Exhibit Share and Zoom. Can you
18                                                         18   see that?
19                                                         19       A. Yes, I can.
20                                                         20
21                                                         21          (Whereupon, a discussion was held
22                                                         22          off the record.)
23                                                         23
                                                  Page 7                                                   Page 9
 1              I, Michelle L. Parvin, a                    1          (Whereupon, Defendant's Exhibit 1
 2   Court Reporter of Birmingham, Alabama, acting          2          was marked for identification and
 3   as Commissioner, certify that on this date,            3          copy of same is attached hereto.)
 4   as provided by the Federal Rules of Civil              4
 5   Procedure of the United States District                5       Q. (BY MS. MAUGHAN)Okay. So, I am
 6   Court, and the foregoing stipulation of                6   showing you what's been marked as Exhibit
 7   counsel, there came before me at 2316                  7   Number 1. Is this the report that you
 8   University Boulevard, Suite 201, Tuscaloosa,           8   prepared in this matter?
 9   Alabama, 35401, beginning at 10:07 a.m.,               9       A. Yes, it appears to be. Now, I
10   ROBERT W. MCLEOD, PhD, witness in the above           10   can also pull it up on my end so I've got the
11   cause, for oral examination, whereupon the            11   exhibit file, so I've got it on my computer
12   following proceedings were had:                       12   as well.
13                                                         13       Q. Okay.
14           ROBERT W. MCLEOD, PhD,                        14
15   being first duly sworn, was examined and              15          (Whereupon, a discussion was held
16   testified as follows:                                 16          off the record.)
17                                                         17
18           THE COURT REPORTER: Okay. Usual               18        Q. (BY MS. MAUGHAN) Okay. Dr.
19   stipulations?                                         19   McLeod, your expert report has a CV attached
20           MS. MAUGHAN: That's fine.                     20   to it as Appendix A; is that correct?
21           MR. GREEN: That's fine.                       21        A. That's correct.
22                                                         22        Q. Is this CV current and up to
23                                                         23   date?
                                                                                                3 (Pages 6 - 9)
                                            Veritext Legal Solutions
877-373-3660                                                                                     800.808.4958
  Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 6 of 143


                                            Page 10                                                    Page 12
 1        A. To the best of my recollection,       1           A. I'm sorry. Okay.
 2   it is, yes.                                   2           Q. How many depositions?
 3        Q. Okay. I'm not going to go             3           A. Okay. We're talking over each
 4   through and ask you about your entire         4       other. So, if you don't mind repeating it
 5   background since we have it in the report     5       one more time for clarity.
 6   here.                                         6           Q. Sure. How many depositions have
 7            Can you tell me what Financial       7       you given?
 8   Economic Consulting Group, Inc., is?          8           A. Oh, a couple hundred probably.
 9        A. Well, it's a consulting firm that     9
10   I cofounded about maybe thirty-five years    10              (Whereupon, a brief recess was
11   ago. We do a number of different things      11              taken.)
12   within the firm. The firm is a registered    12
13   investment advisory firm. We do private      13            Q. (BY MS. MAUGHAN) How many times
14   wealth management and financial planning for 14       have you testified at trial?
15   our clients. We also do business valuations. 15            A. Probably about forty times.
16   And the fourth area is litigation support.   16       Forty to fifty.
17        Q. Okay. And your report states         17            Q. Okay. I'm going to go back and
18   that you are the head of FECG's litigation   18       try to pull up the list of your testimony and
19   support services; is that accurate?          19       introduce it.
20        A. That's correct.                      20
21        Q. What percentage of your working      21              (Whereupon, a discussion was held
22   time is spent on litigation?                 22              off the record.)
23        A. At FECG, probably half my time.      23
                                            Page 11                                                    Page 13
 1        Q. Okay. And are you also still              1          (Whereupon, Defendant's Exhibit 2
 2   teaching at the University of Alabama?            2          was marked for identification and
 3        A. Yes, I'm still a full-time                3          copy of same is attached hereto.)
 4   professor.                                        4
 5        Q. Okay. What percentage of your             5       Q. (BY MS. MAUGHAN) So, I'm marking
 6   income is from litigation?                        6   as Exhibit 2 the deposition and trial
 7        A. That's hard to say because we             7   testimony of Robert W. McLeod 2016 to date.
 8   don't really break it down. But I would say       8   Can you see that?
 9   that from FECG, my total income from all          9       A. Yes, I can.
10   sources is about a third of my income, total     10       Q. Okay. Is this an up-to-date list
11   income.                                          11   of all cases in which you've provided
12        Q. Okay. And if you spent fifty             12   testimony since 2016?
13   percent of your time at FECG on litigation,      13       A. That's correct.
14   roughly half of that one-third would be          14       Q. What percentage of your testimony
15   litigation income?                               15   would you say is given on behalf of
16        A. Well, we just have total income.         16   plaintiffs?
17   Just -- we have a modest salary, and then, we    17       A. If it's a personal injury case,
18   distribute profits at the end of the year        18   probably about ninety-five percent. If it's
19   that come from all sources.                      19   other types of case -- it's case situations,
20        Q. How many depositions have you            20   then, it varies. But probably sixty/forty on
21   given?                                           21   the plaintiff on the other types of cases.
22        A. How many?                                22       Q. Okay. Have you ever had your
23        Q. Yes.                                     23   testimony excluded by a court?
                                                                                         4 (Pages 10 - 13)
                                      Veritext Legal Solutions
877-373-3660                                                                                800.808.4958
     Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 7 of 143


                                             Page 14                                                 Page 16
 1       A. I had part of my testimony                  1        A. That's correct.
 2   excluded in one case. The judge didn't want        2        Q. And what were you asked to do?
 3   either of the experts to opine on causality.       3        A. Well, after we got a -- what I
 4   And so, there was a restriction on the             4   normally do first of all is do a conflict
 5   causality side. But no other case that has         5   check to determine if there's any issue that
 6   been upheld in terms of restricting my             6   would prevent me from assisting in the case.
 7   testimony.                                         7   And then, after that, we discussed the issue
 8       Q. Do you remember the name of the             8   that there's an allegation of a
 9   case where the testimony on causality was          9   termination -- unlawful wrongful termination
10   excluded?                                         10   of a contract and to be able to try to
11       A. It was about fifteen years ago,            11   estimate what the impact would be on the
12   and I really don't recall. But I do recall        12   plaintiffs in terms of lost revenues or
13   the circumstances.                                13   profits associated with the termination of
14       Q. Okay. Do you remember what court           14   the contract.
15   that was in?                                      15        Q. What all have you done to prepare
16       A. I'm not sure whether it was                16   to give opinions in this case?
17   federal or state, but it was -- it was an         17        A. I've reviewed some of the
18   Alabama case, I do recall that.                   18   financial documents on the Pickens County
19       Q. Do you remember the name of the            19   Medical Center, the Stroudmeyer -- I think
20   party which you were testifying on behalf of?     20   it's the right name of it. One second. I
21       A. No.                                        21   always mispronounce it. Stroudwater, I
22       Q. Do you have any prior                      22   should say, not Stroudmeyer, report. I've
23   relationship with Wilson Green?                   23   looked at documents provided by Boa Vida,
                                             Page 15                                                 Page 17
 1       A. I have worked on cases with him             1   records on expenses provided by Boa Vida,
 2   one or two times, and he was a former tenant       2   information from the U.S. Department of
 3   in an office building that I'm a co-owner.         3   Labor, Bureau of Labor Statistics on the
 4       Q. Okay. What kind of cases have               4   growth in Medicare costs over the last ten
 5   you worked on before with Wilson Green?            5   years. I've looked at returns on various
 6       A. It seems to me the cases were               6   healthcare enterprises that were similar to
 7   more of an advisory type situation. I              7   Boa Vida. And let's see. That's pretty much
 8   never -- I don't think I ever gave a               8   what I recall right now. There may have been
 9   deposition or testimony, but they were             9   some other documents I reviewed.
10   business-related cases.                           10       Q. What do you mean by returns on
11       Q. Did you provide any sort of                11   similar healthcare enterprises similar to Boa
12   business valuation in those matters?              12   Vida?
13       A. Not that I recall.                         13       A. Well, since we're looking at the
14       Q. Do you have any prior                      14   computation of damages that would go into the
15   relationship with anyone associated with Boa      15   future, you have to reduce those damages to a
16   Vida Healthcare or Monroe Regional Hospital?      16   present value number. So, you have to have a
17       A. No.                                        17   discount rate. So, my proxy for that
18       Q. When were you first contacted              18   discount rate was to look at comparable
19   about this case?                                  19   companies in terms of what kind of returns
20       A. Probably late last year or early           20   they were generating and use that as my
21   this year. Late 2019 or early 2020.               21   discount rate. So, it's for present value
22       Q. Okay. I assume you were                    22   calculations.
23   contacted by Wilson Green?                        23       Q. And what kind of companies did
                                                                                          5 (Pages 14 - 17)
                                       Veritext Legal Solutions
877-373-3660                                                                                 800.808.4958
  Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 8 of 143


                                            Page 18                                                 Page 20
 1   you look at for that?                             1   County Medical Center?
 2       A. They're in my report. Let's see.           2       A. It's a small rural hospital.
 3   Universal Health Services. It will be found       3       Q. Do you know how many beds it has?
 4   in Exhibit 1 on Page 6. The footnote on Page      4       A. I remember reviewing that in the
 5   6 is the citation.                                5   Stroudwater report. I don't recall offhand.
 6       Q. So, the footnote references the            6       Q. Do you know what the average
 7   average return on equity of Universal Health      7   daily census at the hospital has been over
 8   Services and Community Health Systems?            8   the last several years?
 9       A. That's correct.                            9       A. It has not been very good, I know
10       Q. So, are those two different               10   that. It's been fairly low.
11   entities?                                        11       Q. And are you aware of the
12       A. Yes, they are.                            12   financial condition of the hospital over the
13       Q. Okay. Did you look at any                 13   past several years?
14   financials or other information for other        14       A. It's not in good financial shape
15   rural hospitals?                                 15   at all.
16       A. No, did not.                              16       Q. Are you aware that the Pickens
17       Q. Have you spoken with anyone about         17   County Medical Center closed in March of this
18   matters at issue in this case?                   18   year?
19       A. I spoke to Dr. Singh. I've had a          19       A. Yes.
20   conversation with one or two of the Boa Vida     20       Q. Have you performed any kind of
21   executives, either the CFO or another            21   economic analysis on any rural hospitals?
22   administrator. I think the -- those contacts     22       A. Not what I would define as a
23   are of those that are included in the email      23   rural hospital.
                                            Page 19                                                 Page 21
 1   stream that was provided to you.                  1       Q. Okay. Have you performed an
 2       Q. How many times did you talk to             2   economic analysis on any hospital?
 3   Dr. Singh or other Boa Vida representatives?      3       A. Yes, I've done some work on
 4       A. Probably three times.                      4   Riverview Medical Center in Gadsden.
 5       Q. And what kind of information did           5       Q. What did you do related to the
 6   they tell you during these discussions?           6   Riverview Medical Center in Gadsden?
 7       A. In one conversation, there was a           7       A. Basically was involved in a case
 8   spreadsheet that had been produced by Boa         8   where there was litigation involving some
 9   Vida that had some projections going from         9   doctors who had equity interest in the
10   2019 through 2024. So, we talked about the       10   hospital that were suing the hospital
11   assumptions that went into the creation of       11   management company for what they alleged to
12   that spreadsheet. Also had conversations         12   be poor management or improper management of
13   concerning the amount of expenses that were      13   the hospital resulting in a loss of value to
14   incurred either by the Monroe facility or by     14   them.
15   Boa Vida itself and asked for documentation      15       Q. And did you provide testimony in
16   to support those numbers, which they sent to     16   that case?
17   me. I think those were the major topics of       17       A. I think I provided two
18   conversation.                                    18   depositions in that case.
19       Q. Did you talk with anyone from             19       Q. What was the substance of your
20   Pickens County Medical Center in preparing       20   opinions in that -- in that case?
21   your opinions in this case?                      21       A. That the value of the doctors'
22       A. No.                                       22   interest in the hospital had been negatively
23       Q. What do you know about Pickens            23   impacted by the lack of action of the
                                                                                         6 (Pages 18 - 21)
                                      Veritext Legal Solutions
877-373-3660                                                                                800.808.4958
     Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 9 of 143


                                                Page 22                                                Page 24
 1   hospital management group in trying to keep           1          copy of same is attached hereto.)
 2   the hospital competitive in the local market.         2
 3        Q. Did you perform any sort of                   3       Q. (BY MS. MAUGHAN) Okay. I'm
 4   projections of revenue for the hospital in            4   marking as Exhibit 3 the version of the
 5   that case?                                            5   Stroudwater report that Mr. Green produced
 6        A. Yes, there were projections in                6   that he said he provided to you. Does this
 7   that case.                                            7   look like the report that you reviewed?
 8        Q. Do you remember what court that               8       A. Let's see. Actually, what I have
 9   case was pending in?                                  9   looks like it was a Power Point presentation.
10        A. I don't recall whether it's                  10       Q. Okay.
11   federal or state court, but, you know, the --        11       A. And other than that, it looks to
12   it was in Alabama and on behalf of the               12   be the same. In fact, this may be the same
13   physicians that had an interest in the               13   document there.
14   medical center in Gadsden.                           14       Q. Okay. Well, for example, the
15        Q. About how long ago was that?                 15   chart we were just talking on is Table 1. On
16        A. I'm going to say probably -- it              16   Page 8 of the Stroudwater report, we have
17   should be on my list of deposition testimony.        17   fiscal year '15 through '18, which appears to
18   It's been within the last four or five years.        18   be the same as the numbers that are contained
19        Q. Okay. I want to ask you about                19   in Table 1 of your report; do you agree?
20   some specific parts of your report, which is         20       A. Yes. It should be the same.
21   Exhibit 1. Table 1, which is on Page 5 of            21       Q. Did the version that you
22   the report, there's a footnote on the heading        22   reviewed, did it have the draft watermark
23   of Table 1 that says, Table 1 is from the            23   stamped on the top right corner?
                                                Page 23                                                Page 25
 1   strategic financial and operational                   1       A. Not on the cover page, but it
 2   assessment by Stroudwater January 23rd, 2019.         2   does have draft on the subsequent pages.
 3   Is that the Stroudwater report that you               3       Q. Okay. Have you spoken with
 4   referenced a minute ago?                              4   anyone from Stroudwater about this report?
 5        A. That's correct, with a little                 5       A. No.
 6   qualification. The -- for fiscal years 2015           6       Q. Do you know whether the final
 7   through '18, that's from the Stroudwater              7   version of the report is any different than
 8   report. And then, the 2019 and '20 was                8   this draft?
 9   actually from the spreadsheet provided by Boa         9       A. No, I don't.
10   Vida. So, I guess, technically, that table           10       Q. Would that be important for you
11   is based on the Stroudwater report and               11   to know in giving your opinions?
12   information from Boa Vida.                           12       A. Well, not necessarily because
13        Q. Okay. That's what I was going to             13   this is looking at the -- at least for this
14   ask you, was where are the 2019 and 2020             14   particular financial summary is based upon
15   projections in the Stroudwater report, but           15   what's happened in the past. That shouldn't
16   you're saying those years are not actually in        16   change. That should be the same numbers.
17   the Stroudwater report, those came from Boa          17       Q. Is there anything in the
18   Vida?                                                18   Stroudwater report that you relied on other
19        A. That's correct.                              19   than this financial summary on Page 8?
20        Q. Okay.                                        20       A. Well, I read the entire report.
21                                                        21   And just looking at, yeah, the
22          (Whereupon, Defendant's Exhibit 3             22   recommendations that were being made in order
23          was marked for identification and             23   to help the hospital become viable along with
                                                                                            7 (Pages 22 - 25)
                                        Veritext Legal Solutions
877-373-3660                                                                                    800.808.4958
  Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 10 of 143


                                                 Page 26                                                Page 28
 1   the demographic data that were provided to             1       A. Well, there were assumptions made
 2   get a feel for the market area that was                2   in terms of the rate of growth in gross
 3   served by the hospital, the demographics in            3   patient revenue. In fact, all the
 4   terms of particularly the age groups that              4   assumptions that go into this are found at
 5   were served, the types of different services           5   the bottom of the exhibit. So, you've got --
 6   the hospital provided and to whom those                6   you can see they were anticipating an
 7   services were provided to get just an overall          7   increase in the gross patient revenue of
 8   feel from the operations of the hospital at            8   eight percent, increasing it one half of one
 9   that point in time.                                    9   percent increment thereafter through 2024.
10       Q. And you feel comfortable using a               10   But as I mentioned, they -- it was an error
11   draft version as opposed to a final version           11   in the computation of the 2000 -- I didn't
12   for that?                                             12   mention the year, but 2024, they had an error
13           MR. GREEN: Object to form.                    13   in the computation, which overstated the
14       A. Well, in terms of the purpose for              14   revenue. And I reduced it down to what it
15   which I was using it, yes.                            15   should be for that particular year. So, I
16       Q. (BY MS. MAUGHAN) Okay.                         16   did go through and look at the assumptions
17                                                         17   and the application of those assumptions to
18          (Whereupon, Defendant's Exhibit 4              18   the spreadsheet and that there was an error
19          was marked for identification and              19   that needed to be corrected.
20          copy of same is attached hereto.)              20       Q. Whose assumptions are these?
21                                                         21       A. Those are Boa Vida's assumptions.
22      Q. (BY MS. MAUGHAN) I'm going to                   22   But I went back and looked at, for example,
23   show you what I've marked as Exhibit 4, which         23   contractual allowances, bad debts, salaries,
                                                 Page 27                                                Page 29
 1   says at the top Pickens County Medical Center 1            benefits, et cetera. I went back and back
 2   Financial Trending Report 2015 through 2024. 2             tested that from 2000 and, let's see, 15
 3   Are these the financial projections that you   3           through '18 to see if they were consistent
 4   obtained from Boa Vida?                        4           with what the hospital had experienced in the
 5       A. Yes, that's correct.                    5           past, and they were. So, why they were not
 6       Q. Do you know who prepared these?         6           my assumptions, they were basically
 7       A. Not the specific person, no.            7           verifiable by going back and looking at the
 8       Q. Did you do any sort of                  8           relationships over the previous four years
 9   independent analysis to substantiate these     9           for which you had actual data.
10   numbers?                                      10               Q. What did you do to back test the
11       A. I did check the numbers for            11           increase in revenue?
12   accuracy in terms of the assumptions that     12               A. That was something that I
13   went into the spreadsheet, and I did actually 13           couldn't access because the hospital had not
14   find, you know, an error or two in there that 14           had much of an increase. In fact, the gross
15   I corrected in my calculations.               15           revenues had been fairly static over the last
16       Q. So, you corrected a mathematical       16           four years. But the purpose of hiring a
17   error?                                        17           manager from the outside was to get the
18       A. Yes, in my Table -- let's see.         18           highest and best use out of the facility,
19   Yeah, in my Table 2. Corrections from this 19              which would include some changes in
20   particular Exhibit 4 were incorporated into   20           operations. But they're also outlined in the
21   my Table 2.                                   21           Stroudwater report about things that needed
22       Q. What assumptions were made with 22                  to be done to put the hospital on good
23   respect to these financial projections?       23           financial footing.
                                                                                             8 (Pages 26 - 29)
                                          Veritext Legal Solutions
877-373-3660                                                                                    800.808.4958
  Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 11 of 143


                                              Page 30                                               Page 32
 1           So, based upon my review of that            1   implemented in the next few years so there
 2   report and my conversations with Dr. Singh          2   would be no room for higher growth. After
 3   and others within Boa Vida, I felt these were       3   2024, there would probably be more the norm
 4   reasonable expectations for the next few            4   of growth due to this increase in medical
 5   years in terms of growth.                           5   care cost.
 6       Q. Is there anything in the                     6       Q. I'm not sure I followed you
 7   Stroudwater report that make projections of         7   there. What did you obtain from the U.S.
 8   increased revenue by eight percent and end          8   Department of Labor?
 9   year?                                               9       A. Well, there are various costs
10       A. No, ma'am.                                  10   indices that are provided. The one that I
11       Q. Is that a projection from Dr.               11   used is the -- there's a medical care index
12   Singh at Boa Vida?                                 12   that shows you the annual increase in cost
13       A. He or his financial people there,           13   for medical care. And for projections past
14   yes.                                               14   2024, I went back and looked at the last ten
15       Q. And have you done anything to               15   years and computed the average annual
16   independently determine whether that is a          16   increase in the cost of medical care, which
17   reasonable increase in revenue for this            17   was two point nine six percent. And that's
18   hospital?                                          18   what I used for projections after 2024.
19       A. Nothing independent of my                   19       Q. How does the average annual
20   conversations with the plaintiffs and the          20   increase in cost translate to an increase in
21   review of the Stroudwater report in terms of       21   revenue?
22   things that could and should have been done        22       A. Well, they're tied together. The
23   from the hospital in order to increase the         23   costs are based upon the revenue stream
                                              Page 31                                               Page 33
 1   revenue stream. It seemed reasonable to me          1   that's charged on average by hospitals and
 2   if they implemented those changes that this         2   other medical care providers. So, in other
 3   would be a reasonable number.                       3   words, it gives you an average annual
 4        Q. So, basically, you're relying on            4   increase in what those costs are. And most
 5   what Dr. Singh and others at Boa Vida are           5   hospitals, at least the hospitals I'm
 6   telling you could be done in the future?            6   familiar with, you know, will pass along cost
 7        A. Only as -- well, in a limited               7   increases where they're able to do so.
 8   sense, only as it pertains to projections           8       Q. Are you familiar with how that
 9   through 2024. Anything after 2024 is based          9   works at a rural hospital?
10   upon my own expectations for growth and            10       A. I can't say definitely I can, but
11   revenues, for example.                             11   the ability to pass along costs would depend
12        Q. Okay. And what are your                    12   on the mix of payers that you have and the
13   projections for growth and revenue after 2024      13   relationships you have with the insurance
14   based on?                                          14   companies as well as Medicare or Medicaid.
15        A. Well, I dropped the growth rate            15   But, you know, whatever experience it would
16   down to two point nine six percent, which is       16   have would be, in my opinion, similar to what
17   the average long-term growth and medical care      17   you would see on average with Medicare,
18   expenditures from the U.S. Department of           18   Medicaid, private pay, individual pay in
19   Labor, Bureau of Labor Statistics, which is        19   terms of what those cost increases are. So,
20   slightly above the long-term inflation rate.       20   I'm dealing with cost increases as a measure
21   So, it's a very conservative projection going      21   of what type of increase in revenue stream
22   from 2024 on. And that's based upon the            22   you'd expect.
23   assumption that the major changes would be         23       Q. Do you have what the payer mix
                                                                                         9 (Pages 30 - 33)
                                        Veritext Legal Solutions
877-373-3660                                                                                800.808.4958
  Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 12 of 143


                                              Page 34                                               Page 36
 1   was at Pickens County Medical Center?               1            Has Pickens County Medical Center
 2       A. Based upon the Stroudwater                   2   seen an increase in revenue of two point nine
 3   report, it appeared to be, best of my               3   six percent each year?
 4   recollection, that they had a fairly high           4       A. No.
 5   percentage of Medicare and Medicaid.                5       Q. So, isn't it speculative to say
 6       Q. Wouldn't an increase in revenue              6   that it would see that kind of increase going
 7   require an increase in patients as well?            7   forward over the next twenty years every
 8       A. Well, in the early years, the                8   year?
 9   forecast -- I'm going back to the forecast          9            MR. GREEN: Object to the form.
10   provided by the Boa Vida people -- they are        10       A. I don't agree with that being
11   looking at an increase in utilization as           11   speculative because it's based upon, you
12   being the driving factor for that increase in      12   know, average trends. And what you're
13   revenue stream. From the end of that               13   looking at in 2014 through 2018 was really a
14   forecast period of 2024 forward, I'm not           14   period of time -- well, actually, 2015
15   forecasting any increase in utilization. I'm       15   through 2018, you know, there was a
16   just looking at increase in cost that would        16   transition period. I think DCH Regional
17   be passed along to the consumer in the form        17   Medical Center was running the hospital until
18   of additional -- patient in the form of            18   2014. And then, they, I guess, terminated
19   additional revenues.                               19   that agreement and went out on their own.
20       Q. In looking at the financial                 20   Obviously, didn't do a very good job based
21   performance of Pickens County Medical Center       21   upon review of the financials of running the
22   in prior years, did they equal this cost           22   hospital themselves. And so, that's one
23   increase that you found at the U.S.                23   reason why you'd want to bring in somebody
                                              Page 35                                               Page 37
 1   Department of Labor?                                1   that had some expertise to run the hospital.
 2        A. I cannot tell from the financial            2           So, if it wasn't managed
 3   information that I have because what I have         3   effectively and efficiently for that period
 4   is just basically aggregate data, which is          4   of time, it's not surprising at all that the
 5   based upon total patient revenue, which is          5   financials look as bad as they do.
 6   driven by the census that it has. And I             6       Q. (BY MS. MAUGHAN) Do you have any
 7   can't answer that question.                         7   rural hospitals in Alabama that have an
 8        Q. Well, can you -- I mean, based on           8   annual increase in revenue of two point nine
 9   the numbers that you have seen, would a             9   percent each year?
10   decrease in net operating margin or a greater      10       A. No, I do not.
11   loss every year, would that correlate with         11       Q. What factual substantiation do
12   seeing an increase of two point seven five         12   you have to indicate that Boa Vida would have
13   percent in revenues?                               13   been able to achieve the increases in
14        A. I don't know where you're getting          14   revenue?
15   two point seven five percent, so I can't           15       A. Well, since you're looking in the
16   answer that question.                              16   future, there's no factual information. What
17        Q. Okay. I thought that's what you            17   you're looking at is what the expectations
18   told me you got from the U.S. Department of        18   are based upon a reasonable set of
19   Labor.                                             19   assumptions as to what could be done in the
20        A. No, it's two point nine six                20   but-for world.
21   percent.                                           21       Q. And what are your reasonable set
22        Q. I'm sorry. Two point nine six              22   of assumptions that you're relying on for
23   percent.                                           23   this increase in revenue?
                                                                                        10 (Pages 34 - 37)
                                       Veritext Legal Solutions
877-373-3660                                                                                800.808.4958
  Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 13 of 143


                                              Page 38                                                Page 40
 1       A. Well, if you're looking at the               1   these program changes. And from my review of
 2   period of time from 2019 to 2024, our               2   money that was put into the hospital by Boa
 3   reliance is upon my conversations with the          3   Vida or entities controlled by them, that was
 4   representatives of Boa Vida.                        4   to really help the hospital grow. And when
 5       Q. With respect to the projections              5   they were terminated, those funds ceased.
 6   for 2019 -- and this is in your Table 1 --          6        Q. What funds did Boa Vida or an
 7   and also in the projections that were               7   affiliate put into the hospital?
 8   provided to you by Boa Vida, there's a              8        A. Well, in my report, I've got
 9   projection of net patient revenue for fiscal        9   hundreds of thousands of dollars of -- that
10   year 2019 of thirteen million, four hundred        10   were expenses that were incurred by Boa Vida
11   and twenty-six thousand dollars; is that           11   or its entities that went to support the
12   correct?                                           12   operations of the hospital that the hospital
13       A. That's what the exhibit shows,              13   itself would have had to pay for without
14   yes.                                               14   having these affiliations with the Boa Vida
15       Q. Okay. And that was a projection             15   enterprises. So, if that source of capital
16   that you've included in your report, correct?      16   were terminated, you know, the hospital would
17       A. That's true.                                17   be back in a situation of not having adequate
18       Q. Are you aware that the actual net           18   sources of funds to implement really any of
19   patient revenue for fiscal year 2019 was           19   the recommendations that the Stroudwater
20   about thirty-five percent less than that?          20   report pointed out that would be useful and
21       A. No, I'm not, but I'm not                    21   necessary in order to keep the hospital as a
22   surprised.                                         22   viable entity.
23       Q. In fact, the actual net patient             23        Q. Do you have any personal
                                              Page 39                                                Page 41
 1   revenue for 2019 was only about eight               1   knowledge about the expenses that Boa Vida
 2   million, six hundred seventy thousand               2   claims it incurred?
 3   dollars. Just about five million less than          3        A. I reviewed the expense
 4   the thirteen million four twenty-six that's         4   documentation. And, you know, as far as me
 5   projected in your report. But that doesn't          5   independently verifying that each one of
 6   surprise you?                                       6   those is something that is a -- you know,
 7       A. Well, the fact that it -- they               7   I've not verified independently that the
 8   fired Boa Vida and somebody was running the         8   expenditure is something that was necessary
 9   hospital. And, you know, to find that big of        9   or reasonable, you know, looking at it from
10   a decline between 2018, 2019 reflects, you         10   that standpoint.
11   know, the issues that Boa Vida was trying to       11        Q. But you're talking about expenses
12   address in terms of increasing the census,         12   that were paid by Boa Vida on the front end
13   increasing utilization that obviously was not      13   that would have ultimately been paid by the
14   implemented.                                       14   hospital. Did Boa Vida actually infuse any
15       Q. And what assessment basis do you            15   capital into the hospital?
16   have to believe that if Boa Vida would have        16        A. Well, by providing materials and
17   stayed on as the management company that they      17   services for which they were not compensated
18   would have increased the revenue by five           18   is the equivalent of providing capital.
19   million dollars in 2019?                           19        Q. Okay. How does that translate
20       A. Well, one of the problems that              20   into an increase in revenue of five million
21   the hospital had is the fact that it was --        21   dollars over what was actually brought in in
22   you know, didn't have the capitalization,          22   2019?
23   didn't have the money to implement some of         23        A. Well, it's -- you know, the fact
                                                                                         11 (Pages 38 - 41)
                                       Veritext Legal Solutions
877-373-3660                                                                                  800.808.4958
  Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 14 of 143


                                              Page 42                                                  Page 44
 1   that they were looking at, you know, various        1   investigate what it was.
 2   types of operations that would increase             2         Q. With respect to your Table 2, can
 3   revenue such as -- you know, one of the             3   you tell me why there's such a wide variance
 4   things a lot of hospitals have gone to would        4   on the sales tax revenue? For example, 2020,
 5   be swing beds, for example, where they can          5   you project one million, two hundred and six
 6   bring in patients who stay there for                6   thousand, whereas, 2021, you only project
 7   rehabilitation, Medicare-related expenses,          7   three hundred and two thousand. And then,
 8   psych units, more penetration in that               8   2022 is back up to one million, two hundred
 9   particular market. So, there are things that        9   six thousand.
10   could have been implemented that would             10         A. The -- that particular year is
11   generate additional revenues that would have       11   based upon a four-year moving average. So,
12   benefited the hospital.                            12   we're just trying to smooth it out in terms
13       Q. And do you know how long it would           13   of what that revenue stream would be. So,
14   have taken to implement any of these               14   I'll go back and take the previous four years
15   different psych units or other things that         15   and take an average of that, and then, the
16   Boa Vida had proposed to put in the hospital?      16   next year, it's an average of the previous
17       A. Well, some of these were already            17   four years. So, it's called a smoothing
18   in place. It's a matter of generating more         18   technique to try to account for variations
19   revenues off those, you know, going out and        19   from year to year in that particular number.
20   marketing it and making sure it's something        20         Q. Do you know what the average
21   that's available to and known by potential         21   yearly sales tax revenue is?
22   users of these particular services.                22         A. Well, you can go back to Table 1,
23       Q. Well, the geri psych ward of the            23   it'll show you for the four years of which we
                                              Page 43                                                  Page 45
 1   hospital was not already in place, was it?          1   have actual data. And you can see from Table
 2       A. I don't recall for sure on that.             2   1, a million three would be the high in 2015
 3       Q. You really don't have any way to             3   and a million one hundred and eighty-three
 4   know whether any of the programs that Boa           4   thousand would be the low in 2016. So, it
 5   Vida proposed to implement would have               5   goes up and down. So, that's the reason I
 6   resulted in increased revenue, do you?              6   used an averaging or smoothing technique for
 7            MR. GREEN: Object to form.                 7   forecasting purposes.
 8       A. In terms of knowing what's -- the            8       Q. How does entering a number of
 9   exact impact and the exact dollar amount, no.       9   three hundred two thousand in 2021 create an
10       Q. (BY MS. MAUGHAN) On Table 1 of              10   average?
11   your report for fiscal year 2019 and 2020,         11       A. Once again, it's based on a
12   you have under nonoperating income for each        12   moving average. In fact --
13   year, fifty thousand dollars. Can you tell         13       Q. I mean -- and the numbers don't
14   me what that is?                                   14   vary by more than about a hundred thousand
15       A. I don't recall having a                     15   dollars per year. So, why the huge drop of
16   conversation about that particular line item.      16   almost nine hundred thousand dollars in 2021?
17   And it doesn't go in any of my computations.       17       A. 2021. See if you can scroll up
18       Q. Well, you carry that over in                18   on yours. I can't -- for some reason, mine's
19   Table 2 for every year thereafter, but you         19   not letting me see a larger one. Okay. I
20   don't know what that is?                           20   don't know why that changes, but, once again,
21       A. Once again, I just carried it               21   that particular line item is not something
22   over, but it doesn't go into any of my             22   that goes into my calculation of damages.
23   computations of damages. So, I didn't              23   So, it doesn't matter really what it is.
                                                                                          12 (Pages 42 - 45)
                                        Veritext Legal Solutions
877-373-3660                                                                                   800.808.4958
  Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 15 of 143


                                            Page 46                                                Page 48
 1       Q. That number doesn't ultimately          1      Table 1?
 2   factor into the no operating margin?           2           A. I'll have to go back to Table 1
 3       A. It should. Let's see. The more          3      but -- yeah, I can see where it was higher in
 4   I look at that, that looks like what might be  4      2016 and went down and went back up, and
 5   a computational error on that three twenty.    5      then, the expectation was for it to go down
 6       Q. Okay. What about the numbers            6      in 2019 and '20.
 7   that are included for the Medicaid DSH         7           Q. Well, why would you have that
 8   payments on your Table 2; why is there such a 8       expectation?
 9   drop in 2021 in the amount of Medicaid DSH 9               A. Better management. Better cost
10   payments of five ninety to one forty-eight    10      controls.
11   and then back up to five ninety?              11           Q. Wouldn't an increase number of
12       A. That looks to be the same              12      patients necessarily mean an increase in the
13   computational error that was in the sales tax 13      amount of supplies to take care of those
14   revenue. It looks like for both of those,     14      patients?
15   there was a -- because going back and looking 15           A. It depends on whether or not you
16   at previous years, those numbers should be    16      were using those supplies effectively before,
17   higher than that for those periods.           17      if there's not a lot of waste involved. And,
18       Q. Do you know how Medicaid DSH           18      once again, these operating expenses had
19   payments are determined?                      19      nothing to do with my computations. So, I
20       A. No, I do not.                          20      didn't spend a lot of time looking at these.
21       Q. Do you know whether they're            21           Q. I see. So, it doesn't matter
22   subject to being changed or eliminated at any 22      whether these numbers are correct?
23   time by the government?                       23           A. Well, in terms of operating
                                            Page 47                                                Page 49
 1        A. I don't know.                             1   expenses, because it does not go to the
 2        Q. Let me ask you about the line in          2   method of computing damages. The method of
 3   your Table 2 regarding supplies and other.        3   computing damages does not look at the
 4   It seems like you show a decrease in the cost     4   operating expenses category. So, I did not
 5   of supplies each year going forward. How do       5   spend a lot of time on those particular
 6   you substantiate that supply costs are going      6   items.
 7   to go down every year for the next twenty         7           Those that are important for my
 8   years?                                            8   calculations would be the revenue cycle fee
 9        A. Well, in terms of the -- just             9   and management fee and also interest and
10   looking -- once again, I'm using a moving        10   depreciation, which would depend on the
11   average. And I believe, from my                  11   computation of something called EBITDA, which
12   recollection, the costs were -- cost savings     12   is a measure that determines whether or not
13   were implemented prior to 2019 that resulted     13   there's going to be an incentive bonus. So,
14   in reduction in cost. It seems to be around      14   it does come into play there.
15   three and a half percent reduction in cost if    15        Q. So, expenses don't go into
16   I'm not mistaken. So, there had been cost        16   calculation of EBITDA?
17   reductions. So, what I did was just continue     17        A. They do.
18   that and then use that moving average            18        Q. They do?
19   approach that would result in these changes.     19        A. They do, yes.
20        Q. Well, if you look at the costs           20        Q. So, then, those numbers would be
21   from 2017 to 2018, there was actually an         21   important to have accurate, wouldn't they?
22   increase in supplies and other of four           22        A. If they are outside of the realm
23   hundred thousand dollars; do you see that on     23   of possibility, then, certainly, you consider
                                                                                       13 (Pages 46 - 49)
                                      Veritext Legal Solutions
877-373-3660                                                                               800.808.4958
  Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 16 of 143


                                             Page 50                                                   Page 52
 1   them. But based upon what I've looked at, if       1       Q. (BY MS. MAUGHAN) Where does the
 2   they're intended to be the opportunity to          2   increase in revenue come from if it's not
 3   experience cost benefits based upon synergies      3   from an increased patient census?
 4   associated with the affiliation with Boa Vida      4       A. In earlier years, it is, up
 5   hospitals, which could result in reduction in      5   through 2024. After 2024, basically, I'm
 6   cost over time.                                    6   holding everything hostage in a cost increase
 7       Q. And you're just basing that on              7   based upon the average annual increase in the
 8   Boa Vida telling you they were going to            8   cost of medical care.
 9   reduce expenses?                                   9       Q. Are you -- did you take into
10       A. That the expectation was there             10   account the fact that the reimbursement to
11   would be synergies associated with the            11   rural hospitals has been declining despite
12   affiliation of the hospitals, which synergies     12   the fact that the cost in medical care
13   normally result in benefits. The benefits in      13   actually is increasing?
14   this case would be reduced expenses.              14           MR. GREEN: Object to form.
15       Q. Okay. But you don't believe that           15       A. There have been some changes,
16   an increased number of patients would result      16   yes.
17   in an increase of cost necessary to take care     17       Q. (BY MS. MAUGHAN) So, you took
18   of those patients?                                18   that into account?
19       A. Well, you would hope that the              19       A. Well, in terms of the forecast,
20   increase in revenue associated with those         20   you know, that's part and parcel of what
21   increased patients, if it did increase cost,      21   those increase in cost show that takes into
22   but also would result in an increase in           22   consideration all these factors.
23   EBITDA. So, it would have a positive impact       23       Q. Does the increase in cost that
                                             Page 51                                                   Page 53
 1   on EBITDA as well.                                 1   you obtained from the U.S. Bureau of Labor,
 2       Q. Right. Well, you've already                 2   does that in any way address the amount of
 3   projected an increase in revenue but also a        3   reimbursement that the hospital is receiving?
 4   decrease in cost, which seems disconnected         4       A. Ultimately, it does, yes.
 5   from increasing patient care.                      5       Q. In what way?
 6            MR. GREEN: Object to form.                6       A. In the sense that the -- whoever
 7       A. Well, if they are -- once again,            7   is doing the reimbursement has to take into
 8   I assume that after 2024 that there really is      8   consideration the cost of providing the
 9   no increase in terms of trying to impute or        9   services in determining what that
10   input into my calculations increase in            10   reimbursement rate is going to be.
11   patient utilization. It's just looking at         11           THE WITNESS: I've lost your
12   increase in costs going forward in terms of       12   volume, Diane. I still can't hear you.
13   that is a proxy for the increase in revenue       13           MS. MAUGHAN: Can you hear me
14   side.                                             14   now?
15            So, you could -- if you were to          15           THE WITNESS: I can hear you now.
16   increase the census, the average daily            16   That's good.
17   census, then, I would certainly agree that        17           MS. MAUGHAN: Okay. I don't know
18   assuming that the supplies are managed            18   what happened there.
19   effectively and efficiently, you've got an        19           Michelle, can you read back the
20   increase in the average daily census, then,       20   last question and answer, please?
21   that would result in some increase in cost        21
22   after the implementation of cost savings had      22          (Whereupon, the desired portion
23   been put into place.                              23          of the testimony was read back by
                                                                                         14 (Pages 50 - 53)
                                       Veritext Legal Solutions
877-373-3660                                                                                  800.808.4958
  Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 17 of 143


                                              Page 54                                               Page 56
 1          the court reporter.)                         1        A. Well, let's see. Well, let's
 2                                                       2   just take the first two years. Actually, the
 3        Q. (BY MR. MAUGHAN) So, are you                3   first year of operating expenses are going up
 4   telling me that you think that Medicare and         4   three point eight five percent.
 5   Medicaid increased their reimbursement by two       5        Q. How about after that?
 6   point nine percent each year?                       6        A. The next year, they're going up
 7        A. No, I'm not saying that at all.             7   five -- a little over five percent.
 8   I'm saying it's taken it into consideration         8        Q. Which year are you talking about
 9   in determining what that reimbursement rate         9   right now?
10   would be.                                          10        A. I'm talking about 2021, 2022.
11        Q. Well, if the reimbursement rate            11        Q. Okay. And what's the percent
12   does not keep up with the increased amount of      12   increase from 2024 to 2025?
13   costs, then, that's going to result in less        13        A. Okay.
14   revenue to the hospital, right?                    14        Q. It's only three hundred thousand
15           MR. GREEN: Object to form.                 15   dollars.
16        A. Depending upon the patient mix             16        A. 2024 to 2025. About one point
17   again.                                             17   five eight percent that year.
18        Q. (BY MS. MAUGHAN) So, that could            18        Q. Let's go back for a minute to
19   be the case?                                       19   Exhibit 4, which were the financial
20        A. It could be the case, yes.                 20   projections from Boa Vida. In the
21        Q. And why didn't you use the                 21   assumptions box, Number 1, the assumption is
22   Department of Labor cost increase percentage       22   an eight percent increase in gross patient
23   number of two point nine percent to increase       23   revenue Year 1, additional point five percent
                                              Page 55                                               Page 57
 1   the expenses to the hospital such as supplies  1        increase per annum after due to higher
 2   and other?                                     2        census, detox program, surgical cases,
 3       A. The -- if we were in a static           3        outpatient, and RHC clinic volume increases.
 4   world, then, that would be possibly something 4         Do you have any objective data to indicate
 5   you could use.                                 5        that these percent increases are reasonable
 6       Q. Explain what you mean by that.          6        to assume?
 7       A. Well, in terms of if -- you know,       7            A. I've seen no documentation on
 8   no growth due to increase in average daily     8        that particular issue. I was relying upon
 9   census, for example, then, the question would 9         representations of Boa Vida reps.
10   be which of those supplies and other would be 10            Q. And you haven't looked at how
11   tied, you know, to these cost increases.      11        these types of programs have fared at other
12   You'd have to use probably a different index 12         rural hospitals in Alabama or elsewhere?
13   because the medical care index would include 13             A. No.
14   things that would not be specifically in      14            Q. Going back to your Table 2 in
15   supplies and others. But there might be an    15        your report, why do you have such a variance
16   index that you could use for that.            16        in the net operating margin from 2020 to 2021
17       Q. Well, I mean, your total               17        to 2022? You've got a positive net operating
18   operating expenses year to year don't         18        margin projected for 2020 of seven hundred
19   increase by two point nine percent, do they? 19         and forty-eight thousand and a negative
20       A. I'd have to calculate that, but        20        operating margin of negative three hundred
21   they are increasing every year.               21        and sixty-seven thousand for 2021, and then,
22       Q. Not nearly as quickly as the           22        suddenly, we have a positive net operating
23   increase in revenue you projected.            23        margin for 2022 of two million, sixty-five
                                                                                        15 (Pages 54 - 57)
                                       Veritext Legal Solutions
877-373-3660                                                                                800.808.4958
  Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 18 of 143


                                                Page 58                                                 Page 60
 1   thousand dollars, which is an increase of             1       Q. Yeah, there's not an attachment
 2   about two point three million dollars in one          2   to this email, but it's referenced --
 3   year. Can you explain that, please?                   3       A. Oh, okay.
 4       A. Well, I think we've discussed                  4       Q. -- at the top, or it says
 5   that in looking at the revenue side that the          5   Subject: Forward, Benjamin Shawn McDaniel
 6   sales tax revenue and the Medicaid DSH                6   has signed Management Agreement, and then, it
 7   figures there are probably incorrect figures,         7   indicates the attachment is the Management
 8   and that just carries on down to that.                8   Agreement.
 9       Q. Are there -- okay. Are there any               9       A. Okay. I see that now, yeah.
10   other numbers for 2021 that are incorrect?           10       Q. Okay. So, if the start date was
11       A. Nothing that I see right now, no.             11   actually February 1st, 2019, would that
12       Q. In Paragraph 13 of your report,               12   change your calculations of the amount due
13   you state that the past monthly payments             13   under the Management Agreement?
14   under the Management Agreement from the date         14       A. For the -- for the past losses,
15   of the contract, December 17, 2018, through          15   it would. And what I'd have to do is add
16   the end of February, 2020 are three hundred          16   those periods of time over to the future
17   and sixty-two thousand, five hundred; is that        17   losses in order to come up with a twenty-year
18   what that says?                                      18   period. So, it would be taking some away
19       A. Yes.                                          19   from the past losses and adding to the future
20       Q. Are you aware that the agreement              20   losses.
21   was not even signed until January 23rd, 2019,        21       Q. I see, because you projected
22   and that the parties agreed that the start           22   twenty years from December instead of
23   date would be February 1st, 2019?                    23   February; is that right?
                                                Page 59                                                 Page 61
 1      A. No, I'm not aware of that.                      1      A.    That's correct.
 2      Q. I want to show you what I'm                     2      Q.    Okay. I see what you're saying.
 3   marking as Exhibit 5, which is an email               3           Paragraph 14 of your report,
 4   produced by Boa Vida in this matter.                  4   you've made an estimate of amounts due under
 5                                                         5   the Billing and Services Agreement based on
 6          (Whereupon, Defendant's Exhibit 5              6   six percent of net patient revenue computed
 7          was marked for identification and              7   from March 1st, 2019, until the end of
 8          copy of same is attached hereto.)              8   February, 2020. And that's shown in your
 9                                                         9   Table 1; is that correct?
10           MS. MAUGHAN: Well, now that I've             10        A. That's where the information came
11   stamped it, I can't see the Bates number.            11   from in order to compute that, yes.
12       A. It looks like -- I'm sorry.                   12        Q. Compute that number. Okay. And
13   You're talking about the Bates number.               13   we've already talked about the fact that the
14       Q. (BY MS. MAUGHAN) Yes, the                     14   projections for 2019 and 2020 came from Boa
15   exhibit sticker is on top of it. In any              15   Vida?
16   event, it is an email from Kirnjot Singh to          16        A. That's correct.
17   Shawn McDaniel in which Dr. Singh says,              17        Q. And does the fact that the actual
18   thanks, Shawn. By email, we acknowledge the          18   revenue for that time period was lower than
19   start date is February 1st, 2019. And the            19   projected by Boa Vida change your opinion at
20   attachment references the Management                 20   all?
21   Agreement being signed; do you see that?             21        A. No, because my opinion is based
22       A. I see the email. I don't see the              22   upon the fact that Boa Vida would have been
23   attachments.                                         23   running the hospital and implementing its
                                                                                           16 (Pages 58 - 61)
                                         Veritext Legal Solutions
877-373-3660                                                                                    800.808.4958
  Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 19 of 143


                                              Page 62                                               Page 64
 1   strategy in order to improve its performance        1   assumptions in there in terms of labor costs
 2   and not based upon what someone else did.           2   and other things that I did go back and
 3       Q. Okay. So, actual revenue doesn't             3   verify because, that, we had hard data on
 4   matter, you're just going to base your              4   that.
 5   opinion on Boa Vida's projections of what           5            Going forward, the revenue side,
 6   they believe revenue could have been?               6   I did not independently verify that.
 7            MR. GREEN: Object to form.                 7        Q. Okay. Just to clarify, you did
 8       A. In effect, what I'm looking at is            8   not independently verify the increase in
 9   the but-for world that this -- what the             9   revenue from 2018 to 2019 or from 2019 to
10   expectations were had Boa Vida been able to        10   2020?
11   continue its relationship with the hospital        11        A. Well, I did not verify that in
12   as opposed to having their contract                12   the sense of this is in a but-for world, and
13   terminated.                                        13   this is what Boa Vida expected to be able to
14       Q. (BY MR. MAUGHAN) Right. But                 14   do had it been able to continue working with
15   those expectations have not been                   15   the hospital as opposed to the actual world
16   independently verified or substantiated by         16   is what actually Pickens County Medical
17   you, they're just what Boa Vida has expressed      17   Center actually performed. And that's where
18   or its expectations, correct?                      18   the divergence comes into play.
19            MR. GREEN: Object to form.                19        Q. Right. That's what I'm getting
20       A. In terms of revenue, on the                 20   at, that you didn't do anything to verify
21   revenue side, gross patient revenue. But as        21   independently that Boa Vida's expectations
22   I mentioned before, I did go back and look at      22   for future revenue are reasonable?
23   the other assumptions and compare them to the      23        A. Well, other than looking at the
                                              Page 63                                               Page 65
 1   actual performance of the hospital for the          1   recommendations from the Stroudwater report
 2   previous four years to confirm that those           2   and talking with Dr. Singh and others and Boa
 3   assumptions were realistic.                         3   Vida in terms of where'd you come up with
 4        Q. (BY MR. MAUGHAN) So, you believe            4   this revenue projection. But I've not -- and
 5   that an increase in revenue of eight percent        5   that's -- I've got my information from them.
 6   is realistic based on the hospital's past           6   We've determined that already. But based
 7   performance?                                        7   upon my conversations, it seemed to be a
 8        A. No, not based upon the way the              8   reasonable forecast for that short period of
 9   hospital was managed in the past, no. Based         9   time.
10   upon what it could have been managed in the        10       Q. You mentioned you looked at the
11   future, yes.                                       11   Stroudwater report. It did not contain any
12        Q. Right. So, what you just said              12   financial projections, did it?
13   was that you went back and verified that it        13       A. No, but it talked about things
14   was reasonable based on past performance that      14   that should be done or could be done to the
15   the hospital has never shown an increase of        15   hospital to improve its financial condition,
16   eight percent in patient revenue in one year,      16   and these were some of the same items that
17   has it?                                            17   Dr. Singh and others within their
18        A. No, I think you misunderstood my           18   organization related to me that they were
19   comment on that. Just for clarity                  19   going to try to implement within the
20   purposes --                                        20   hospital.
21        Q. Okay.                                      21       Q. Right. And so, how do you
22        A. -- as I mentioned earlier in the           22   substantiate the amount of revenue increase
23   deposition, that there were a number of            23   that would occur from these programs if they
                                                                                        17 (Pages 62 - 65)
                                        Veritext Legal Solutions
877-373-3660                                                                                800.808.4958
  Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 20 of 143


                                             Page 66                                                 Page 68
 1   were implemented?                              1       example, did it tell you how much increased
 2       A. Well, once again, I'm relying           2       revenue expected to come in from the detox
 3   upon management's expectations for those       3       program?
 4   particular numbers.                            4            A. No.
 5       Q. And do you have any idea --             5            Q. Did it tell you how much it
 6       A. Excuse me.                              6       expected to increase from RHC volume
 7       Q. Go ahead.                               7       increases?
 8       A. I didn't mean to cut you off, but       8            A. No.
 9   I wanted to make sure I complete my thought 9               Q. So, Boa Vida just came up with a
10   on that.                                      10       lump sum that it expected to see in revenue
11           I'm relying upon management's         11       increases due to all of these potential
12   expectations at least for the period of time  12       programs?
13   2019 to 2024, and then, I switched over to my 13            A. Once again, in terms of looking
14   own expectations after that.                  14       at it from the standpoint of did it seem
15       Q. Right. And we covered that.            15       reasonable, I was just thinking that 2000 --
16   Your expectations are based solely on the     16       well, at the time that Boa Vida was being --
17   Department of Labor increase in medical cost? 17       taking over as the manager, it seems to me
18       A. That's correct. As a proxy for         18       that somewhere in, I think, the Stroudwater
19   growth in revenues.                           19       report, the census was down to maybe two or
20       Q. And just to clarify, you did say       20       three people, single digits. And so, moving
21   you relied on Boa Vida's projections for 2019 21       down from there, it's not something that
22   through 2024 for patient revenue?             22       would, to me, be unattainable and result in a
23       A. I didn't mean to talk over you.        23       major increase in revenues. You know, to go
                                             Page 67                                                 Page 69
 1   Yes, ma'am, that's correct.                        1   from two people to four people, that's a
 2       Q. No, I understand. It's difficult            2   hundred percent increase, you know, generated
 3   with this Zoom proceeding to not talk over         3   off that aspect of it. So, if your census is
 4   each other.                                        4   really low, you know, it would certainly be a
 5           Do you have any idea where Boa             5   lot of room for improvement. So --
 6   Vida came up with its numbers for financial        6       Q. True, but how much --
 7   projections?                                       7       A. But I don't have specific
 8       A. I've not looked at any supporting           8   numbers -- I don't have specific numbers for
 9   documentation. Just from conversations with        9   each of those.
10   them, that was their expectation.                 10       Q. Okay. I mean, how much of an
11           MS. MAUGHAN: Michelle, can we go          11   increase in revenue would you get by
12   off the record for a minute?                      12   increasing your census from two patients to
13           THE COURT REPORTER: Yes.                  13   four?
14                                                     14       A. I don't know exactly what that
15         (Whereupon, a brief recess was              15   number would be, but it would be an increase
16         taken.)                                     16   for sure.
17                                                     17       Q. In coming up with your
18       Q. (BY MS. MAUGHAN) Looking again             18   projections in Table Number 2 in your report,
19   at Exhibit 4, the financial projections           19   did you look at any revenues for comparable
20   provided by Boa Vida, the assumption down at      20   rural hospitals?
21   the bottom left corner in Number 1, did Boa       21       A. No, I did not.
22   Vida provide you with any projections for         22       Q. Did you --
23   each of these programs individually? For          23       A. Because these projections --
                                                                                         18 (Pages 66 - 69)
                                       Veritext Legal Solutions
877-373-3660                                                                                 800.808.4958
  Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 21 of 143


                                              Page 70                                                Page 72
 1   unless the other hospitals had projections, I       1       A. No, I do not.
 2   have nothing to which I can compare.                2       Q. So, you're relying on Boa Vida
 3       Q. Well, I mean, did you try to                 3   for this information?
 4   compare historical revenues from any                4       A. That the invoices and receipts
 5   comparable rural hospital?                          5   they provided to me were indeed used for
 6       A. No, I did not.                               6   Pickens is what they recommended this to be,
 7       Q. Have you looked at the average               7   so I'm assuming that that's correct, yes.
 8   percentage revenue increase from year to year       8       Q. And did you do any independent
 9   by rural hospitals in Alabama?                      9   evaluation of the contract to make sure that
10       A. No.                                         10   the expenses that they seek reimbursement for
11       Q. Looking back at your report,                11   are actually covered by the contract?
12   Paragraph 15, you state, the Management            12       A. I did look through the various
13   Agreement also has a provision for an              13   receipts, and they -- from my knowledge of
14   incentive bonus of ten percent if the              14   the contract and the -- I think in an
15   hospital has a positive EBITDA at any given        15   appendix outlining what costs were
16   quarter. And you say since EBITDA is not           16   reimbursable, they appeared to be in line.
17   projected to be positive until the fiscal          17       Q. What about expenses that were
18   year ended 9/30/2022, there's no estimated         18   incurred before the Services Agreement was
19   past loss of the incentive bonus.                  19   actually entered into; are you saying those
20           And just to be clear for the               20   are covered by the Services Agreement?
21   record, I mean, the projected EBITDA is based      21            MR. GREEN: Object to form.
22   on the projections from Boa Vida for 2022?         22       A. Well, you could have a situation
23           MR. GREEN: Object to form.                 23   where you bought supplies prior to the
                                              Page 71                                                Page 73
 1        A. Yes, that's correct.                        1   service agreement, but, then, not delivered
 2        Q. (BY MS. MAUGHAN) In Paragraph               2   them until the service agreement was in
 3   16, you state, the Services Agreement calls         3   effect, in which case, it would be certainly
 4   for a payment of cost plus ten percent for          4   allowable.
 5   equipment, supplies, and staff -- I'm not           5       Q. (BY MS. MAUGHAN) Okay. What if
 6   going to read the whole paragraph, but,             6   they were delivered prior to execution of the
 7   basically, the end of your paragraph says,          7   Services Agreement?
 8   the unreimbursed services expenses as of            8            MR. GREEN: Object to form.
 9   March, 2020 -- sorry, 22nd, 2019, were              9       A. Then, that'd be something they'd
10   ninety-nine thousand five seventy-four.            10   have to negotiate with the hospital. If they
11            And the Services Agreement was            11   actually had gotten the benefit of those
12   between Pickens and Monroe Regional Hospital;      12   supplies, then, they would certainly be at
13   is that correct?                                   13   least morally obligated to pay for them if
14        A. That's my understanding, yes.              14   not legally.
15        Q. And I think we may have covered            15       Q. (BY MS. MAUGHAN) Well, they
16   this earlier, but do you have any personal         16   might be obligated to pay for the supplies
17   knowledge about whether these expenses were        17   but not the extra ten percent profit that
18   actually incurred by Monroe Regional               18   Monroe Regional added on under the Services
19   Hospital?                                          19   Agreement; is that correct?
20        A. I've seen the receipts.                    20       A. No, I disagree with that.
21        Q. Okay. Do you have any personal             21            MR. GREEN: Object to form.
22   knowledge about whether Pickens actually           22       A. You know, that's part and parcel.
23   received the services or supplies?                 23   Supplies were part of the provision of
                                                                                         19 (Pages 70 - 73)
                                        Veritext Legal Solutions
877-373-3660                                                                                  800.808.4958
  Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 22 of 143


                                              Page 74                                               Page 76
 1   services under the agreement. You know, if          1        Q. Okay. In Paragraph 19, your
 2   they were not used, then, certainly, the ten        2   estimation about future damages under the
 3   percent would not apply. If they were used,         3   Management Agreement associated with the
 4   I would say the ten percent should apply.           4   monthly payment of twenty-five thousand
 5       Q. (BY MS. MAUGHAN) Where does the              5   dollars per month, which you say equals five
 6   agreement say that it applies to supplies or        6   million, six hundred seventy-seven dollars --
 7   services provided prior to execution of the         7   I'm sorry, thirty-seven thousand, five
 8   agreement?                                          8   hundred dollars for the remaining two hundred
 9            MR. GREEN: Object to form.                 9   and twenty-five point five months of the
10       A. It probably doesn't say that.               10   agreement. Your opinion here is assuming
11       Q. (BY MS. MAUGHAN) Okay.                      11   that the Management Agreement has not been
12   Paragraph 17 of your expert report, you            12   previously terminated; is that correct?
13   state, the plaintiff has also incurred loss        13        A. The assumption is that the
14   due to unreimbursed expenses. Which                14   Management Agreement was entered into
15   plaintiff does that refer to?                      15   initially with the one that would be
16       A. Boa Vida.                                   16   continued for the entire twenty-year period.
17       Q. And the numbers that you have               17        Q. And so, if the Management
18   here for CEO and CFO pass-through salaries,        18   Agreement was terminated prior to the end of
19   did you rely on Boa Vida for those numbers?        19   the twenty-year period, would your
20       A. Yes, I did.                                 20   projections for Paragraph 19 change?
21       Q. Why are they referred to as                 21            MR. GREEN: Object to form.
22   pass-through salaries and pass-through             22        A. If Boa Vida decided that it did
23   expenses?                                          23   not want to continue this relationship at any
                                              Page 75                                               Page 77
 1        A. My recollection from reading the            1   time in the future, then, you'd have to
 2   agreement was that there would be the twenty-       2   determine what that date would be. Then,
 3   five thousand dollars per month payment as          3   whatever that date would be would the
 4   well as reimbursement for expenses of the CFO       4   termination date for benefits.
 5   and the CEO. And so, those expenses that            5       Q. (BY MS. MAUGHAN) And what about
 6   were incurred by Boa Vida would be passed           6   if Pickens decided it didn't want to continue
 7   through to the hospital in terms of a               7   the relationship in the future?
 8   reimbursement item, reimbursement item.             8           MR. GREEN: Object to form.
 9        Q. Did Boa Vida actually pay the               9   Calls for a conclusion about what the
10   salaries of the CEO and CFO or did some other      10   contract said.
11   entity pay it?                                     11       A. Okay.
12        A. I'm assuming Boa Vida did, but             12       Q. (BY MS. MAUGHAN) You can answer.
13   I've not seen paychecks, so I don't know for       13       A. Okay. In terms of my -- I did
14   sure who paid them.                                14   read the contract agreement. It'd have to be
15        Q. Do you know who the CEO and CFO            15   termination with cause is my understanding of
16   they were referring to are?                        16   what the contract said. But, then, we'd have
17        A. No.                                        17   to determine, you know, when that cause would
18        Q. In Paragraph 18, you say, the              18   occur and establish the date for damages to
19   total of unreimbursed expenses, one hundred        19   that particular date.
20   fifty-one thousand, three hundred ten              20       Q. Are you aware that the closure of
21   dollars. Where does that number come from?         21   the hospital is also an event of termination
22        A. That's from the information in             22   of the Management Agreement?
23   Paragraph 16 and 17, the sum of those two.         23       A. I'd have to go back and review
                                                                                        20 (Pages 74 - 77)
                                        Veritext Legal Solutions
877-373-3660                                                                                800.808.4958
  Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 23 of 143


                                              Page 78                                                Page 80
 1   the agreement.                                      1   of the Management Agreement. Now, why would
 2       Q. Okay. Well, if that is the case,             2   you make that assumption given that the
 3   would that change your opinions in this             3   hospital board has already terminated the
 4   report?                                             4   Management Agreement?
 5           MR. GREEN: Object to form.                  5            MR. GREEN: Object to form.
 6       A. Well, in terms of my report, it's            6       A. Once again, in the but-for world,
 7   looking at the but-for world. In the but-for        7   as we just discussed, the assumption was that
 8   world, the hospital would not be shut down,         8   the relationship would have continued for the
 9   and, therefore, these damages would continue        9   entire twenty-year period of the contract.
10   for the term of the contract.                      10   And, as such, it was reasonable to assume
11       Q. (BY MS. MAUGHAN) But we know in             11   that if that were to continue, then, the
12   actuality, the hospital is closed down,            12   Billing and Services Agreement, even though
13   correct?                                           13   it was for a shorter period of time, would
14       A. That's my understanding, yes.               14   have been renewed for that same period.
15       Q. Okay. And so, what factual                  15       Q. (BY MS. MAUGHAN) And so, is it
16   substantiation do you have to prove that the       16   also possible that it would not have been
17   hospital would not have shut down had Boa          17   renewed after five years even if the
18   Vida continued to manage it?                       18   Management Agreement had been continued?
19       A. Other than the pro forma                    19            MR. GREEN: Object to form.
20   statements and expectations based upon those       20       A. That is possible, and that's the
21   pro forma statements, it would have been a         21   reason Paragraph 21, I computed it based upon
22   profitable enterprise and it would not have        22   just the five-year period of time for the
23   shut down, in my opinion, if it were               23   contract.
                                              Page 79                                                Page 81
 1   profitable.                                         1       Q. (BY MS. MAUGHAN) And then, in
 2       Q. And those were, again, based on              2   Paragraph 22, you reference future damages
 3   Boa Vida's projections?                             3   for loss of the ten percent incentive bonus
 4            MR. GREEN: Object to form.                 4   included in the Management Agreement. And
 5       A. Through 2004, and then, mine                 5   you state that the payment of the incentive
 6   afterwards.                                         6   bonus is contingent upon a positive EBITDA in
 7       Q. (BY MS. MAUGHAN) Right. And                  7   the quarter, and it's not anticipated the
 8   yours are based on the Department of Labor          8   incentive bonus would be payable till fiscal
 9   statistics on cost of medical -- medical care       9   year ending September 30, 2022, as seen in
10   generally?                                         10   Table 2.
11            MR. GREEN: Object to form.                11           Do you know if the Pickens County
12       A. Well, in terms of the top line,             12   Medical Center had ever had a positive EBITDA
13   yes. By top line, I mean the revenue side.         13   in the past years?
14       Q. (BY MS. MAUGHAN) Does the                   14           MR. GREEN: Object to the form.
15   Department of Labor statistics have any            15       A. I could look at it very quickly.
16   specific application to rural hospitals or do      16   It would have had a positive in 2015, a
17   they just refer to medical care generally?         17   positive in 2016, a positive in 2018 but a
18       A. In general.                                 18   negative in 2017. So, three out of the four
19       Q. In Paragraph 20 of your report,             19   years, it had a positive EBITDA.
20   you reference future damages under the             20       Q. (BY MS. MAUGHAN) Okay. Now, in
21   Billing and Services Agreement assuming that       21   addition to a positive EBITDA, doesn't the
22   the agreement was renewed for the remaining        22   Management Agreement require that for the ten
23   two hundred and twenty-five point five months      23   percent incentive bonus that the facility
                                                                                         21 (Pages 78 - 81)
                                        Veritext Legal Solutions
877-373-3660                                                                                 800.808.4958
  Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 24 of 143


                                            Page 82                                                 Page 84
 1   accounts payable more than a hundred and          1   through the accounts payable with the
 2   twenty days old not be greater than fifty         2   existing suppliers that they had.
 3   percent of the total facility accounts            3        Q. Right. But if, for example, the
 4   payable?                                          4   hospital had accounts payable over a hundred
 5       A. I'm not sure about that exact              5   and twenty days of five million dollars, it
 6   wording. I would have to go back and review       6   would take a long time to pay that down,
 7   it.                                               7   wouldn't it?
 8       Q. Okay. So, you didn't take that             8           MR. GREEN: Object to form.
 9   into consideration in forming your opinion?       9        A. Well, it would take a period of
10       A. Well, based upon the anticipated          10   time to do so, yes.
11   revenue and performance, it would -- it would    11        Q. (BY MS. MAUGHAN) So, you don't
12   have been in compliance in my opinion.           12   really know when it might meet the
13       Q. Do you have any idea what the             13   requirement that accounts payable older than
14   unpaid accounts payable is at the hospital or    14   a hundred and twenty days would be less than
15   was in 2019?                                     15   fifty percent of the total accounts payable?
16       A. Not in 2019, no, I do not.                16           MR. GREEN: Object to form.
17       Q. Do you know what it was in any            17        A. I have not run that computation.
18   year?                                            18        Q. (BY MS. MAUGHAN) Okay. Going
19       A. I'd have to go back and look at           19   back to what I just asked you a minute ago
20   the accountant's report. All I have is 2016,     20   about EBITDA, you testified that there was a
21   2017. I can certainly review it from there,      21   positive EBITDA in 2015, 2016, and 2018. So,
22   but I don't have 2018 or '19 financials,         22   on your Table 1 in your report, you show a
23   audited financial statements to review.          23   negative EBITDA for all of those years; isn't
                                            Page 83                                                 Page 85
 1       Q. But you don't know as you sit           1      that correct?
 2   here what the amount of the accounts payable 2             A. It does show that, but I'm
 3   that was over a hundred and twenty days old 3         looking at the total revenue minus total
 4   in any given year?                             4      operating expenses, it's about a negative
 5       A. I'd have to go back and look at         5      three hundred and forty-eight as you can see.
 6   the accountant's report. It generally should   6      But in order to get EBITDA, you add back in
 7   be in there.                                   7      interest and depreciation, which are one
 8       Q. So, how can you say that you            8      point seven five million, which would turn
 9   believe it would have been in compliance with 9       that into a positive number. So, I'd have to
10   the fifty percent provision not knowing what 10       go back and check on that EBITDA number. So,
11   that amount is?                               11      it appears that that's probably not a correct
12       A. Well, in terms of looking at the       12      number there.
13   projected performance, when you're losing     13           Q. Well, these are your numbers on
14   money or barely surviving, the natural        14      EBITDA, aren't they?
15   effect -- and this is also in the Stroudwater 15           A. Let me see. Yeah, they're my
16   report -- was the increase in days            16      numbers, but I -- they're not -- there's a
17   outstanding for payables and problems with 17         computational error there somewhere.
18   making the payment, timely payment, which is 18            Q. So, you're telling us that
19   part of the reason for entering into a        19      those -- go ahead.
20   relationship with something like Boa Vida or 20            A. I just -- because it appears to
21   Monroe in order to have the ability to        21      be from just looking at it now that there
22   provide those things that are necessary to    22      would be a positive EBITDA certainly in
23   run the hospital while they were working      23      2000 -- the first year. The second year,
                                                                                       22 (Pages 82 - 85)
                                      Veritext Legal Solutions
877-373-3660                                                                                800.808.4958
  Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 25 of 143


                                             Page 86                                                Page 88
 1   which would be 2016, it would be close.            1   from a total operations, then, you'd take the
 2       Q. Explain why you're -- go ahead.             2   bottom line net income or loss, for example,
 3       A. Well, you asked me to explain               3   for 2015, one thousand -- one million, five
 4   how. But the EBITDA --                             4   oh six. You'd add back to that interest of
 5       Q. Yeah, explain why you're now -- I           5   four hundred and sixty-two thousand and
 6   was going to say, explain why you're now           6   depreciation of one million, two hundred and
 7   saying that there's a positive EBITDA even         7   ninety-seven thousand. And then, that would
 8   though year-end table calculating EBITDA           8   give you have the EBITDA number for that
 9   shows negative EBITDA for 2015 through 2020.       9   year.
10       A. I'd have to go back and look at            10       Q. Does that take into account non-
11   my spreadsheet to see. But looking at it as       11   operating income?
12   we're talking right now -- oh, I see. If          12       A. Well, there are a couple ways you
13   you're computing it based upon net income --      13   can compute it. If you're looking at truly a
14   well, that'd still be positive. I was trying      14   net income figure, you would consider all
15   to see if I was basing it off of net profit       15   sources of income and expenses, and then,
16   margin or net income here. And -- yeah, it        16   you'd add back in depreciation and
17   would be negative.                                17   amortization. A lot of companies will base
18            Yeah. I'd have to go back and            18   it on just income from operations. So, if
19   look at my spreadsheet and see on that, but,      19   you take net income of operations and then
20   normally, it's -- you take the net income and     20   add back in depreciation and amortization,
21   add back interest, taxes, and depreciation to     21   that would give you another figure there.
22   come up with EBITDA. And so, I'd just have        22       Q. Well, which way did you calculate
23   to look at my spreadsheet on that to make         23   it here on Table 1?
                                             Page 87                                                Page 89
 1   sure that's a correct number.                      1       A. Let's see. I'll pull it up on
 2       Q. And doesn't EBITDA stand for                2   mine so I can see it a little bit easier. It
 3   earning before interest, taxes, and                3   looks like it's on net operating margin. I'd
 4   depreciation?                                      4   have to compute it again just to make sure.
 5       A. And amortization, yes.                      5             Well, just looking back on Table
 6       Q. Amortization. So, why would you             6   1, the EBITDA calculation is not correct is
 7   add it back in?                                    7   the simplest way to put it.
 8       A. Well, when you have a net income            8       Q. Okay. And just to be clear, and
 9   figure, you've already taken it out. So, if        9   those are your calculations that you included
10   you look under your operating expenses,           10   on Table 1, correct?
11   you'll see that you've taken out for interest     11       A. They are, yes.
12   and depreciation. And since it's a not-for-       12       Q. Do you have any knowledge about
13   profit organization, there are no taxes. So,      13   the financial condition of rural hospitals
14   taxes are not applicable here. So,                14   generally?
15   basically, you take your net income, which        15       A. In general, they've not been
16   includes these items, then, add them back in      16   doing well.
17   to come up with EBITDA.                           17       Q. Well, do you know how many rural
18       Q. So, walk me through it again               18   hospitals in the United States have closed
19   because I'm not, you know, a mathematical         19   since 2005?
20   person. What would you need to do on the          20       A. I do not have an exact number,
21   Table 1 of 2015 to come up with an accurate       21   no.
22   EBITDA?                                           22       Q. Would it surprise you to know
23       A. Well, if you're looking at it              23   that it's around a hundred and seventy?
                                                                                        23 (Pages 86 - 89)
                                       Veritext Legal Solutions
877-373-3660                                                                                800.808.4958
  Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 26 of 143


                                               Page 90                                                 Page 92
 1        A. It would not surprise me that a              1       A. That's based on historical data.
 2   number of rural hospitals closed.                    2   And what we're looking at here is what we
 3        Q. And do you know the percentage of            3   expect to happen in the but-for world.
 4   rural hospitals in Alabama that have a               4       Q. (BY MS. MAUGHAN) Based on
 5   negative operating margin?                           5   historical data from Pickens County Medical
 6        A. No.                                          6   Center, they've also had a negative operating
 7        Q. Would it surprise you to know                7   margin, haven't they?
 8   that it's about eighty-five to ninety                8       A. Yes.
 9   percent?                                             9       Q. Okay. But you're just assuming
10            MR. GREEN: Object to form.                 10   that Boa Vida is going to turn all that
11        A. It wouldn't necessarily surprise            11   around and Pickens is going to be one of the
12   me.                                                 12   ten percent of rural hospitals that becomes
13        Q. (BY MS. MAUGHAN) Does that                  13   economically viable --
14   information in any way affect your opinions         14           MR. GREEN: Object to form.
15   in this matter?                                     15       Q. (BY MS. MAUGHAN) -- is that
16        A. Well, each hospital is unique in            16   right?
17   its on right in terms of the market it serves       17           MR. GREEN: Object to the form.
18   and the services it provides. So, you know,         18       A. It would be embedded in the
19   certainly, in general, my understanding of          19   assumption and the projections that they
20   regional -- or rural hospitals, rather, have        20   would become a profitable hospital.
21   been under very high levels of stress               21       Q. (BY MS. MAUGHAN) Based on Boa
22   financially. But it doesn't necessarily mean        22   Vida's assumptions and projections?
23   that every hospital is experiencing the same        23           MR. GREEN: Object to form.
                                               Page 91                                                 Page 93
 1   impacts in terms of negative operating income        1       A. According to my analysis, yes.
 2   and retainage on margins.                            2       Q. (BY MS. MAUGHAN) Have you done
 3       Q. And did you do any research with              3   any research or analyzation on the effect of
 4   the Alabama Hospital Association in preparing        4   COVID-19 on rural hospitals?
 5   your opinions?                                       5       A. No, I've not seen any data,
 6       A. Not for this case, no.                        6   current data, on that.
 7       Q. Okay. Do you know why rural                   7       Q. Okay. So, you don't know what
 8   hospitals are struggling financially?                8   kind of financial effect that's had on rural
 9       A. Lack of census, average daily                 9   hospitals?
10   census. Lack of specialty services would be         10       A. It could be positive or perhaps
11   another major contributing factor.                  11   negative depending upon the circumstances.
12       Q. Is it related to reduced                     12       Q. Well, if the research shows it's
13   reimbursement for services?                         13   been very negative, would that change your
14       A. That certainly could have an                 14   opinion in any way in this case?
15   impact as well.                                     15           MR. GREEN: Object to form.
16       Q. But going back to -- I think -- I            16       A. I would have to review the
17   don't know the answer to my question when I         17   research and see, you know, where it was
18   asked you about whether the facts that              18   generated, how it was generated. And that
19   eighty-five to ninety percent of Alabama            19   would be something that might show some
20   rural hospitals have a negative operating           20   hospitals are positively impacted and some
21   margin, does that affect your opinions in           21   negatively. It could be just an average --
22   this case at all?                                   22   on average, it may be a negative impact on
23           MR. GREEN: Object to form.                  23   average. You know, that's something you
                                                                                          24 (Pages 90 - 93)
                                        Veritext Legal Solutions
877-373-3660                                                                                   800.808.4958
  Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 27 of 143


                                             Page 94                                                   Page 96
 1   would look at.                                     1          (Whereupon, a discussion was held
 2           But with COVID or any other                2          off the record.)
 3   infectious disease, you would expect that it       3
 4   would have an impact in terms of admissions        4       Q. (BY MS. MAUGHAN) I guess just to
 5   based upon those impacted by it. And whether       5   follow up on what I was asking you, your
 6   or not it affected other services would            6   opinions in this case do not take into
 7   depend upon the mix of other services              7   account any effect of COVID-19 on rural
 8   provided as to the extent of impact it would       8   hospitals; is that accurate?
 9   have.                                              9       A. Neither positive nor negative
10       Q. (BY MS. MAUGHAN) So, you haven't           10   impacts.
11   read any reports showing that hospitals           11       Q. Are there any additional opinions
12   generally are seeing a reduction in patient       12   that you're planning to offer in this case
13   revenue because people are not having             13   that are not included in your report?
14   elective surgeries, they're not going to the      14       A. Well, based upon the discovery of
15   ER for nonemergent care because they're           15   a couple of, it looks like, computer input
16   scared they're going to get COVID if they go?     16   errors on the part of myself, I would
17           MR. GREEN: Object to form.                17   probably go back and correct those items.
18       A. Well, in terms of, for example,            18   Other than that, nothing else.
19   elective surgery, you know, elective surgery,     19       Q. Okay. So, you're planning to
20   by definition, is something the individual        20   revise your opinions based on mathematical
21   can do or not do at a particular point in         21   calculations that you're going to go back and
22   time. So, if, because of COVID-19, hospitals      22   do?
23   or physicians and surgeons are not performing     23       A. Yeah, there appear to be a couple
                                             Page 95                                                   Page 97
 1   elective surgeries today doesn't mean they're      1   of things that we discussed on -- for
 2   not going to perform them tomorrow. It's           2   example, sales tax revenue in 2021 appear to
 3   just a delayed factor as opposed to a              3   be down. In fact, they are when you compare
 4   permanent loss in revenues.                        4   it to the actual original forecast by Boa
 5       Q. (BY MS. MAUGHAN) Right, and the             5   Vida. And then, the EBITDA numbers. So,
 6   delay so far has been about four months, and       6   there are a couple of numbers in there I want
 7   we don't know when COVID is going to be gone,      7   to go back and review. And -- but those are
 8   do we?                                             8   the only areas that I'd probably make a
 9           MR. GREEN: Object to form.                 9   change.
10       A. No, but I know of hospitals who            10            MS. MAUGHAN: Okay. Well, I
11   are doing elective surgery now. So, it's not      11   guess, Wilson, I'm just going to put on the
12   something that's uniform across all               12   record, to the extent there's any changes to
13   hospitals. And to generalize it that way          13   the report that are more than mathematical,
14   would be inappropriate.                           14   then, I reserve the right to continue this
15           THE WITNESS: I've lost you once           15   deposition at a later time.
16   again, Diane.                                     16            MR. GREEN: Duly noted without
17           MR. GREEN: Can't hear you.                17   concession.
18           THE WITNESS: Can't hear you.              18            MS. MAUGHAN: Okay.
19           MR. WILSON: Hey, Michelle, can            19        Q. In your report, in Appendix B,
20   you hear me?                                      20   there is a list of documents that you have
21           THE COURT REPORTER: I can hear            21   stated that you reviewed. Here it is. I
22   you. I can't hear Diane.                          22   guess I'm going to go ahead and mark each of
23                                                     23   these. But looking at this list in Appendix
                                                                                         25 (Pages 94 - 97)
                                       Veritext Legal Solutions
877-373-3660                                                                                 800.808.4958
  Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 28 of 143


                                            Page 98                                                       Page 100
 1   B, are there any other documents that you've      1   you pull it up on yours. So, you know --
 2   reviewed in forming your opinions in this         2          MR. GREEN: Guys, the same -- I
 3   case that are not on the list in Appendix B?      3   have the same problem.
 4       A. I think we referred to that I              4          THE COURT REPORTER: Me, too.
 5   looked at a couple of hospital management         5          MS. MAUGHAN: Well, I can't see
 6   companies in terms of their returns to use as     6   it now when I click on it out of the Marked
 7   a discount rate. So, I don't see that on          7   Exhibits folder.
 8   that list.                                        8
 9       Q. Do you have documents for that?            9              (Whereupon, a discussion was held
10       A. I do have a document for that             10              off the record.)
11   that I'll -- I can make available.               11
12       Q. Yes, would you please provide             12       Q. (BY MS. MAUGHAN) So, just to
13   that to Wilson, and he can provide it to me?     13   confirm, this is the complaint that is marked
14       A. Sure. Be happy to.                        14   as Exhibit 7. And this is one of the
15       Q. Okay. Okay. Well, I'm just                15   documents you reviewed, correct?
16   going to go ahead and mark Number -- I don't     16       A. That's correct.
17   know what number we're on. Let's see what        17       Q. Okay. It may take a while.
18   comes up. Number 6 --                            18
19             MR. GREEN: It will be 6.               19              (Whereupon, Defendant's Exhibit 8
20       Q. (BY MS. MAUGHAN) -- is the                20              was marked for identification and
21   complaint in this case.                          21              copy of same is attached hereto.)
22                                                    22
23          (Whereupon, Defendant's Exhibit 6         23         Q. (BY MS. MAUGHAN) Now, I'm
                                            Page 99                                                       Page 101
 1          and Defendant's Exhibit 7 was           1      marking as Exhibit 8 the Management
 2          marked for identification and           2      Agreement, which -- I mean, we can at least
 3          copies of same are attached             3      see it from this screen. Is this the
 4          hereto.)                                4      management agreement that you reviewed?
 5                                                  5          A. It appears to be the one.
 6           (Whereupon, a discussion was held      6          Q. I'm afraid when I hit --
 7           off the record.)                       7
 8                                                  8                 (Whereupon, a discussion was held
 9           MS. MAUGHAN: Just for the              9                 off the record.)
10   record, I've marked the complaint in this     10
11   action as Exhibit 6, but it would not show up 11          Q. (BY MS. MAUGHAN) Okay. And now,
12   on the Exhibit Share. So, I have remarked     12      I'm marking as Exhibit 9 the Billing and
13   the complaint as Exhibit 7. And it appears    13      Services Agreement.
14   to be there at the moment.                    14
15           THE WITNESS: When I pull 6 and 7 15                      (Whereupon, Defendant's Exhibit 9
16   up from the witness side, they're the same    16                 was marked for identification and
17   missing pages.                                17                 copy of same is attached hereto.)
18           MS. MAUGHAN: Yep.                     18
19           THE WITNESS: So, I only have          19            Q.    (BY MS. MAUGHAN) That one showed
20   Pages 3 and 4 on both Exhibit 6 and 7. Just 20        up.
21   FYI for everybody, if they have to do one of 21
22   these again, the witness may not be able to   22                 (Whereupon, Defendant's Exhibit
23   see it on his screen. But I can see it when   23                 10 was marked for identification
                                                                                          26 (Pages 98 - 101)
                                      Veritext Legal Solutions
877-373-3660                                                                                    800.808.4958
  Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 29 of 143


                                                Page 102                                                  Page 104
 1          and copy of same is attached            1               Q. Okay. Number 8 says expense data
 2          hereto.)                                2           from Boa Vida Health and Monroe Regional
 3                                                  3           Hospital. I think I have a couple of
 4        Q. (BY MS. MAUGHAN) Okay. Now, I'm 4                  different things that were produced to me.
 5   marking as Exhibit 10 the Services Agreement   5           I'm going to mark -- okay. Is that something
 6   that was filed with the complaint in this      6           that you reviewed?
 7   case. Does that appear to be one of the        7               A. Yes. Uh-huh.
 8   documents you reviewed?                        8               Q. Okay. Let me mark that as
 9        A. With the exception I don't have        9           Exhibit 13.
10   the Bates stamp numbers on mine, but it looks 10
11   like to be the same.                          11                  (Whereupon, Defendant's Exhibit
12        Q. Oh, okay. Yeah, I think Wilson        12                  13 was marked for identification
13   stamped those when he produced them to me.    13                  and copy of same is attached
14                                                 14                  hereto.)
15             (Whereupon, Defendant's Exhibit     15
16             11 was marked for identification    16               Q. (BY MS. MAUGHAN) And just for
17             and copy of same is attached        17           the record, this document says at the top Boa
18             hereto.)                            18           Vida Healthcare and Monroe Regional Hospital
19                                                 19           Loss from Pickens Engagement February 4th,
20        Q. (BY MS. MAUGHAN) I'm marking as 20                 2019, through March 22, 2019.
21   Exhibit 11 the termination letter from        21               A. And there's some supporting
22   Pickens County Medical Center to Boa Vida.    22           documentation behind that.
23   It's, I believe, what you referenced as       23               Q. Oh. You're right. There's a
                                                Page 103                                                  Page 105
 1   Number 5 in your Appendix B of documents               1   second page that says Pickens expenses, and
 2   reviewed; is that correct?                             2   then, a third page that says Monroe Regional
 3        A. I believe that's -- it's in my                 3   Hospital?
 4   file, so I'm pretty sure that's what -- which          4       A. Correct.
 5   one it is.                                             5
 6        Q. I've already marked document                   6          (Whereupon, Defendant's Exhibit
 7   Number 6 in your Appendix B, which is the              7          14 was marked for identification
 8   Stroudwater report. That was Exhibit Number            8          and copy of same is attached
 9   3. Well, sorry. I forgot to mark it.                   9          hereto.)
10                                                         10
11          (Whereupon, Defendant's Exhibit                11       Q. (BY MS. MAUGHAN) I'm showing up
12          12 was marked for identification               12   on the screen, it appears to be some credit
13          and copy of same is attached                   13   card statements, invoices, things of that
14          hereto.)                                       14   nature. Is that something that you reviewed
15                                                         15   in connection with this case?
16       Q. (BY MS. MAUGHAN) I'm marking as                16       A. That goes back to the previous
17   Exhibit 12 Pickens County Health Care                 17   exhibit in terms of the documentation that
18   Authority's financial statements and                  18   goes along with, I guess, Exhibit 13.
19   supplementary information, September 30,              19       Q. And Boa Vida provided you with
20   2017, and 2016. Are these the financial               20   these documents?
21   statements referenced in Number 7 on Appendix         21       A. That's correct.
22   B in your report?                                     22       Q. Okay. I'm going to mark that as
23       A. Okay. That's correct.                          23   Exhibit 14.
                                                                                           27 (Pages 102 - 105)
                                           Veritext Legal Solutions
877-373-3660                                                                                      800.808.4958
  Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 30 of 143


                                                Page 106                                             Page 108
 1            Okay. And other than what we've               1        A. Went back through my document
 2   marked here today, there are no other                  2   file and went back through the report.
 3   documents that you reviewed in forming your            3        Q. Your expert report?
 4   opinions other than the hospital management            4        A. Yes.
 5   company returns that you referenced in                 5        Q. Did you talk to anybody in
 6   Paragraph 8 -- I'm sorry Footnote 8 of your            6   preparation for your deposition?
 7   report; is that accurate?                              7        A. I had a short conversation with
 8        A. I believe that is accurate, yes.               8   Wilson Green on Friday and then about a five-
 9            There's one that's on there that              9   minute conversation this morning.
10   you didn't put in I just noticed. If you'll           10        Q. With Wilson?
11   scroll down just a little bit, I'll point it          11        A. Yes.
12   out. There was a file -- that daily cash              12        Q. How much time did you spend in
13   receipts file was something I did have in my          13   deposition preparation?
14   file, but I didn't use it for my report.              14        A. Probably three or four hours.
15        Q. Okay. Well, let me go ahead and               15        Q. Okay. And do you charge the same
16   mark it, and we'll just note for the record           16   rate for deposition preparation and
17   that you didn't use it in your report. Is             17   testimony?
18   this the document that you're referencing             18        A. Yes.
19   (indicating)?                                         19        Q. Four hundred dollars an hour?
20        A. That's it, yes.                               20        A. That's correct.
21        Q. Okay. I'm going to mark that as               21        Q. In your report, in Paragraph 2,
22   Number 15.                                            22   you stated that as the head of FECG's
23                                                         23   litigation support services, I've worked on
                                                Page 107                                             Page 109
 1          (Whereupon, Defendant's Exhibit                 1   numerous assignments involving estimation of
 2          15 was marked for identification                2   lost earnings and profits.
 3          and copy of same is attached                    3            How do you normally go about
 4          hereto.)                                        4   providing an estimation of lost earnings and
 5                                                          5   profits?
 6      Q. (BY MS. MAUGHAN) I want to show                  6        A. It depends upon the nature of the
 7   you what I'm marking as Exhibit 16.                    7   case, but, normally, if you're projecting out
 8                                                          8   loss profits, what you have to look at is the
 9          (Whereupon, Defendant's Exhibit                 9   expectation of what the revenue stream would
10          16 was marked for identification               10   be and the expenses that will be associated
11          and copy of same is attached                   11   with that. In many cases, it's a marginal
12          hereto.)                                       12   analysis, which means you're looking at the
13                                                         13   difference or the incremental change that
14       Q. (BY MS. MAUGHAN) Is this the                   14   would have occurred but for the occurrence of
15   copy of your invoice for services rendered in         15   a certain event. And since you're normally
16   this case to date?                                    16   dealing with projections in the future,
17       A. Well, no, through July 23rd. It                17   you'll have to reduce those to present value
18   does not --                                           18   using some appropriate discount rate.
19       Q. Right.                                         19            So, the approaching methodology
20       A. -- include preparation for the                 20   is fairly similar regardless of case. It's
21   deposition nor the giving of the deposition.          21   an estimation of lost benefits today or in
22       Q. What did you do to prepare for                 22   the past and in the future. And if it's a
23   your deposition?                                      23   future loss benefit, reducing that to present
                                                                                        28 (Pages 106 - 109)
                                          Veritext Legal Solutions
877-373-3660                                                                                   800.808.4958
  Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 31 of 143


                                             Page 110                                               Page 112
 1   value to come up with today's value for that        1       A. If they're applicable to the case
 2   loss.                                               2   involved.
 3       Q. Would you normally consider the              3       Q. But you didn't do that in this
 4   historical performance of a business in             4   case?
 5   projecting lost profits or earnings?                5       A. No.
 6           MR. GREEN: Object to form.                  6       Q. In providing an estimation of
 7       A. It depends on the circumstances.             7   lost profits or earnings for a business,
 8   If you've got an underperforming company that       8   would you normally talk to the current owner
 9   is expected to improve, you certainly would         9   or operator of the business?
10   not depend upon the past performance if it's       10           MR. GREEN: Object to form.
11   not appropriate for your projections. In a         11       A. Well, in -- if I were doing a
12   lot of personal injury cases, you don't            12   business valuation, yes. In a contested
13   depend upon past earnings for maybe people         13   situation, I normally don't have the
14   who are in college or people who are younger       14   opportunity to speak with the opposing
15   because their earnings potential is not            15   management.
16   reflected with the past earnings. So, there        16       Q. (BY MS. MAUGHAN) Did you ask to
17   are a lot of cases where you don't depend          17   speak to the management of the hospital?
18   upon the past in order to project the future.      18       A. No, I did not.
19       Q. (BY MS. MAUGHAN) What about an              19           MS. MAUGHAN: Y'all give me just
20   ongoing business in operation, you wouldn't        20   a minute or two. Let me look through my
21   consider the historical performance at all?        21   notes. I may be about done.
22       A. Well, in this particular case, as           22
23   I mentioned, I did go back and look at the         23         (Whereupon, a brief recess was
                                             Page 111                                               Page 113
 1   expense side, the relative amount of                1          taken.)
 2   expenses, because, generally, your expenses         2
 3   are more consistent than are your revenue           3            MS. MAUGHAN: So, I'm finished
 4   stream. And if your revenue stream is               4   for now. Just to reiterate what I said
 5   tainted by poor performance or bad                  5   earlier that I want to reserve the right to
 6   management, going forward, you'd look at what       6   reopen the deposition if there are
 7   could be in the but-for world as opposed to         7   substantive changes made to the expert report
 8   what was in the past.                               8   by Dr. McLeod.
 9       Q. All right. But my question was:              9            MR. GREEN: Okay. That's fine.
10   And this is not specific to this case, but,        10         FURTHER DEPONENT SAITH NOT.
11   generally, in projecting lost earnings or          11
12   lost profits, wouldn't the historical              12
13   performance of the business be considered?         13
14       A. Well, you wouldn't ignore it, but           14
15   you wouldn't necessarily put a lot of weight       15
16   on it depending upon the facts and                 16
17   circumstances.                                     17
18       Q. In providing an estimation of               18
19   lost profits or earnings, would you normally       19
20   look at comparable businesses?                     20
21       A. If you can find one.                        21
22       Q. Would you consider market trends            22
23   or industry trends?                                23
                                                                                      29 (Pages 110 - 113)
                                       Veritext Legal Solutions
877-373-3660                                                                                 800.808.4958
  Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 32 of 143


                                              Page 114
 1         CERTIFICATE
 2
 3   STATE OF ALABAMA )
 4   JEFFERSON COUNTY )
 5           I hereby certify that the above
 6   and foregoing deposition was taken down by me
 7   in stenotype, and the questions and answers
 8   thereto were transcribed by means of
 9   computer-aided transcription, and that the
10   foregoing represents a true and correct
11   transcript of the testimony given by said
12   witness upon said hearing.
13             I further certify that I am
14   neither of counsel, nor of kin to the parties
15   to the action, nor am I an anywise interested
16   in the result of said cause.
17
18             <%18332,Signature%>
19              MICHELLE L. PARVIN
20             Certified Court Reporter
21              License Number 126
22            Commission expires 9/30/20
23            Notary Public expires 1/26/22




                                                                   30 (Page 114)
                                        Veritext Legal Solutions
877-373-3660                                                       800.808.4958
               Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 33 of 143

                              EXPERT REPORT OF ROBERT W. MCLEOD,                     PH.D.



                       IN THE UNITED STATES DISTRICT COURT FOR THE
                              NORTHERN DISTRICT OF ALABAMA
                                                 WESTERN DIVISION

 BOA VIDA HEALTHCARE, LLC,
 an Indiana limited liability company,
 and
 BOA VIDA HOSPITAL OF
 ABERDEEN, MS, LLC, d /b /a
 Monroe Regional Hospital,

        Plaintiffs,

v.                                                             Case 7:19 -cv- 840 -TMP

PICKENS COUNTY HEALTH
CARE AUTHORITY, an Alabama
non -profit corporation,

Defendant.



                          EXPERT REPORT OF ROBERT MCLEOD, PH.D.



       1.      I   am a professor in the Department of Economics, Finance and Legal Studies at The University of

Alabama in Tuscaloosa, Alabama.         I   have served on the faculty there for forty -one years. Prior to coming to the

University of Alabama,    I   taught at Louisiana State University and the University of Central Florida. I received

my undergraduate degree in finance from the University of Southern Mississippi in 1971.                I   received my MBA

degree, with an emphasis in Finance, from the same institution in 1972.          I   received my Ph.D. in finance with a

supporting field in economics from the University of Texas at Austin in 1977.         I   hold the professional designations


            Boa Vida Healthcare, LLC. et al. v. Pickens County Health Care Authority
                       Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 34 of 143

                                          EXPERT REPORT OF ROBERT W. MCLEOD. PH.D.


 of Chartered Financial Analyst, Certified Financial Planner, Chartered Life Underwriter, and Certified Valuation

 Analyst. At the University of Alabama,                    I   have taught   a   number of undergraduate and graduate finance courses

 including courses in investments, corporate valuation, and financial management. A more complete listing of my

 educational and professional experience, including a list of publications, is contained on my curriculum vitae

 which is attached hereto as Appendix A.

                            I    am a co- founder of Financial Economics Consulting Group, Inc. ( "FECG "), a firm located in

  Tuscaloosa, Alabama, which since 1986 has provided economic and financial consulting services to a wide

  range of businesses and individuals. As the head of FECG's litigation support services,                           I   have worked on

  numerous assignments involving the estimation of lost earning and profits.

            3.          I       have provided expert economic analysis in actions held in state or federal courts, or both, in

  Alabama, California, Florida, Georgia, Louisiana, Mississippi and Tennessee, and                           I   have provided expert

  testimony in numerous types of cases, including wrongful death and personal injury related matters; business

  valuation issues; securities and insurance issues; damage calculations, class action and antitrust proceedings.

            4.          I       have been asked by the plaintiffs, through their attorneys, to opine as to the lost profits which

  occurred as a result of the termination of a management agreement entered into by Pickens County Health

 Care Authority (Authority) with Boa Vida Healthcare, LLC (Boa Vida). In order to fonnulate my
                                                                                               opinion,                           I

 have reviewed a number of documents found in Appendix B along with discussion with Boa Vida

 management.

                                                                     Background
       5.              According to the complaint, Pickens County Health Care Authority (the authority) entered into

contracts with Boa Vida to provide management of the Pickens County Medical Center (Hospital) and for

Monroe General Hospital (Monroe) to provide services to the Authority.


         2       1   Boa Vida Healthcare, LLC. et al. v. Pickens County Health Care Authority
                        Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 35 of 143

                                   EXPERT REPORT OF ROBERT W. MCLEOD,               PH.D.



             6.          On December 17, 2018 a "Management Agreement" was signed by Boa Vida and the Authority

     giving Boa Vida which enabled Boa Vida to assume management responsibilities for the Hospital. A Billing

     and Services Agreement (BSA) was entered into by the Authority and Boa Vida on February 25, 2019 which

    billing and revenue cycle services were provided to the Authority. On March 11, 2018, the Authority and

    Monroe entered into a "Services Agreement" where Monroe would provide supplies and services to the

    Authority to support hospital operations.'

            7.           The Management Agreement called for payments of a minimum of $25,000 per month for a

    period of 20 years, plus expense. In addition, there were to be incentive payments of 10% of net revenue based

    upon the achievement of a positive quarterly earnings before interest, taxes, depreciation, and amortization

    (EBITDA).2

            8.           The BSA was for an initial period of five years and was renewable. The BSA provided for

    payments of 6% of gross collections of all hospital services except for rents, tax revenue, and grants.3

            9.          The Service Agreement was a one -year, renewable contract. Fees for services were described

    Exhibit A to the contract.`

            10.         The Management Agreement was terminated by the Authority via a letter dated March 22, 2019.

    The plaintiffs allege that this termination was   a   breach of the agreement and that the BSA and Services

    agreements were never terminated. As such, the plaintiffs are seeking damages for this breach of the

agreements.

                                                       Damages Analysis

            I1.         Damages arise fi-om the lost compensation from the three agreements. The damages are for


1   Complaint, 119.
2   Management Agreement, ¶ 7.1 -7.3.
3   Billing and Services Agreement, 11 3 and 4.
    Services Agreement, ¶ 4.1 and 3.1 respectively.

             3    1   Boa Vida Healthcare, LLC. et al. v. Pickens County Health Care Authority
                   Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 36 of 143

                                EXPERT REPORT OF ROBERT W. MCLEOD,                    PH.D.



 amounts that should have been paid (past damages) as well as amounts that are estimated to be paid in the future

 (future damages).

                                                         Past Damages

           12.      Past damages are computed from the date of the agreements until March            1,   2020. Past damages

 will be offset by any payments made by the defendant over this period of time. The past damage amounts

 include payments due under the Management Agreement of $25,000 per month; 6% of net patient revenue; and

 a 10% incentive bonus. The damages for lost profits under the Service Agreement are not included in this

 analysis.

          13.       The past monthly payments under the Management Agreement from the date of the contract

December 17, 2018 through the end of February 2020 are $362,500.5

          14.       The Billing and Services agreement calls for payment of 6% of net patient revenue and is

computed for the period from March         1,   2019 until the end of February 2020. The estimated payments are

computed from Table        1   below as $833,623.6

          15.      The Management Agreement also has a provision for an incentive bonus of 10% if the Hospital

has positive EBITDA in any given quarter. Since EBITDA is not projected to be positive until the fiscal year

ended 9/30/22, there is no estimated past loss       of the   incentive bonus.

          16.      The Services Agreement calls for a payment of cost plus 10% for equipment, supplies and staff

as well as payments for licensed personnel at 94% of collected receivables for Dr. Anderson and $200 per hour

for ER Physicians and $200 per day for Hospital Physician. The unreimbursed services expenses as of March

22, 2019 were $99,574.


'Amount  is for 14 and % months and would be reduced by actual payments received under the Management
                                                                                                        Agreement but it is my
understanding that no payments were made.
6
  Computed over 12 months of estimated Net Patient Revenue as per the proforma statements found in the Strategic, Financial, and
Operational Assessment conducted by Stroudwater dated January 23, 2019.
           4     Boa Vida Healthcare, LLC. et al. y. Pickens County Health Care Authority
                       Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 37 of 143

                                   EXPERT REPORT OF ROBERT W. MCLEOD, PH.D.


               17.       The plaintiff has also incurred loss due to unreimbursed expenses. The unreimbursed expenses

are for CEO & CFO pass -through salaries and benefits of $25,153 and other pass through expenses                                               of $26,583.
The total of these unreimbursed expenses is $51,736.

               18.      The total of unreimbursed expenses is $151,310.

                                                                         Table   17


                                                           FYE^              FYE^          FYE^               FYE^         FYE*                 FYE*
                                                       9/30/2015         9/30/2016       9/30/2017    9/30/2018          9/30/2019            9/30/2020
Operating Revenue (000s)
  Gross Patient Revenue                                $   31,971        $    31,519 $      30,349        $    33,095 $     35,743 $ 38,781
   Contractual Allowances                                  (17, 866)         (17,915)      (17,991)           (17,864)     (20,373)  (22,105)
   Bad Debt                                                 (2,566)           (1,679)       (1,946)            (3,430)       (1,787)  (1,939)
  Charity Care                                                 (   29)          (233)         (230)              (133)         (156)    (188)
 Net Patient': Revenue                                                                                                 r
                                          ..               11,510 .'          11,692        10,182             11,668       13,426    14,549:-i
                                                                                                                                        t..



  Other Operating Revenue                                      723               476           388                768           589      592
  Sales Tax Revenue                                         1,301              1,183         1,208              1,234         1,232    1,206
  Medicaid DSH                                                740                426           614                589           592      590
 Total Revenue                                             14,274             13,777        12,392            14,259        15,838    16,937
                                                                                                                                        `:




           Expenses (000s)
   Salaries & Wages                                         6,322             6,688          7,154             6,692         6,713               7,274
   Benefits                                                   862             1,034          1,194             1,152         1,141               1,237
   Supplies & Other                                         5,679             6,015          5,592             5,998         5,646               5,638
   Revenue Cycle Fee                                            o                   O            o                 o           806                 873
   Management Fee                                                  0              o               o                o           300                 300
   Interest                                                   462               451           436                405           439                 433
   Depreciation                                             1,297             1,202         1,036                886           709                 567
       Total Operating Expense                             14,622            15,390        15,412             15,133        15,753              16,322

EBITDA                                                     (2,100            (3,266)        (4,492)           (2,165)       (1,062)               (385)

        Net Operating Margin (Loss)                          (348)           (1,613)       (3,020)              (874)          85                  615

                       Inc /(Exp)                                  48             41           146                   0            50                   50
        EMR Incentive Revenue                                      95            596             0                   O              0                   0
        Net Income (Loss)                          $         (205) $           (976) $      2,874)    $        (874) $        135       $         665
        Net income (Loss) (w/o sales taxes)                (1,506)           (2,159)        4,084             (2,108)      (1,096)      '',       (541)




Table   1 is   from the Strategic, Financial, and Operational Assessment by Stroudwater, January 23, 2019.
                                                                                                _
               5     Boa Vida Healthcare, LLC. et al. v. Pickens County Health Care Authority
                    Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 38 of 143

                               EXPERT REPORT OF ROBERT                 W.   MCLEOD,           PH.D.



                                                          Future Damages

            19.      Future damages under the Management Agreement are estimated for the period from March                           1,

    2020 until the end of the terni of the Management Agreement which is December 16, 2038. The damages

    associated with the monthly payment of $25,000 are $5,637,500 for the remaining 225.5 months of the

    agreement. The present value of the remaining payments is $2,314,654.8

            20.      The future damages for provision of services under the Billing and Services agreement are

    estimated to be $28,092,275 assuming that the agreement was renewed for the remaining 225.5 months of the

    Management Agreement. The computation of compensation for these services is 6% of the estimated Net

    Patient Revenue as shown in Table 2. The present value of these payments is $9,467,986.

           21.       If the Billing and Services agreement was not renewed, it would have expired on February 24,

    2024. The estimated future damages for the remainder of the five -year tenu would be $4,379,733. The present

    value of these payments is $3,785,897.

           22.      The future damage for loss of the 10% incentive bonus included in the Management Agreement

    is estimated to be $48,345,876. The present value        of these estimated payments           is $12,488,459. The payment            of
    the incentive bonus is contingent upon a positive EBITDA in the quarter. It is not anticipated that the incentive

bonus would be payable until the fiscal year ended September 30, 2022 as can be seen in Table 2.

           23.      The computation of the incentive bonus is based on Net Revenue which is defined as Net Patient

Revenue plus other revenue exclusive of sales tax and rent from the dialysis center.9




 Based on 225.5 remaining payments due using   a   discount rate of 13.53% which   is   the average return on equity of Universal Health
Services and Community Health Systems.
9The rent from the dialysis center was estimated to be $43,275 from the Pickens County Health Care Authority notes to financial
statements for fiscal year ended September 30, 2017.
            6     Boa Vida Healthcare, LLC. et al. y. Pickens County Health Care Authority
                                      e.                                                  f
                                                                                                   P



                                                          sr
E         o                                                          g:

á                       s    m                                            m

          0   ö         e3   á g      N G        g e
    Egi                 N8                                      á
          o s       x        E    g   ...   a e      .e                       -:

          0   ó'

W
          o   ó'                                     gi    E
                                                          Ç
          o   `d'                                                                   Sr    la

          o                                                Ç    ó             w

                                  g                  3          On



                        P         g ÿ            E         w

                                                     g

                             a-á            :°s
                                                          1.
                                                           ÿ
                        C.   ig   g S       N'   g
                                                          ó
                                                           rÉ   ó
                                                                              ."
                                                                                                       Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 39 of 143




          o   ö'                                                á
                                                     G    }
          o   `8                                                C
                                                                                    ss.
          o                  G                                                     9 Ç    SS   ó

          o o                                                   .
                       Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 40 of 143

                                   EXPERT REPORT OF ROBERT W. MCLEOD,                   PH.D.




                                                                    Summary

              24.      The total of past damages is $1,347,433 which is comprised of the mu-eimbursed expenses of

 $151,310 plus the management fees of $362,500 and billing and services fees of $833,623. The present value

 of future damages, assuming that the Billing and Services agreement is extended, include $2,314,654 for the

 monthly management fee plus $9,467,986 for Billing and Sery ice and $12,488,459 for the Incentive Bonus for a

 total future damages amount of $24,271,099.10 The total of the past and the present value of the future damages

 is $25,618,532.

              25.      If the Billing and Services agreement     is not renewed after the initial five -year term, the total   of

 the past and future damages is $19,936,443.

              26.      I   am being compensated at my normal hourly rate of $400 and payment for my services is not

 contingent of the outcome of this matter. If new information becomes available, my opinions may change. As

 such, I reserve the right to amend this report.



                       6th
          Dated this          day of March 2020

                                                                                Robert W. McLeod
                                                                                Financial Economics Consulting Group, Inc.




30
     No   future damages calculations were made for the Service Agreement.
               8    Boa Vida Healthcare, LLC. et al. v. Pickens County Health Care Authority
                    Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 41 of 143

                              EXPERT REPORT OF ROBERT W. MCLEOD,              PH.D.



                                                      APPENDIX A

                                              CURRICULUM VITAE
                                              ROBERT W. McLEOD


HOME ADDRESS                                                           OFFICE ADDRESSES
1321 Downing Ridge                                                     Department of Economics & Finance
Tuscaloosa, AL 35406                                                   Box 870224
(205) 759 -5390                                                        Tuscaloosa, AL 35487 -0224
                                                                       (205) 348-8993
                                                                       email: rmcìeod @cba.ua.edu

                                                                       Financial Economics Consulting Group, Inc.
                                                                       2316 University Blvd., Suite 201
                                                                       Tuscaloosa, AL 35401
                                                                       (205) 345-0934
                                                                       Email: rrnc eod @fecg. corn


EDUCATION
Ph.D.               The University of Texas at Austin (May 1977)

Fields of Study:
o
    Major:       Finance -Financial InstihRions and Markets
o
    Secondary: International Business
o
    Supporting: Economics
             Dissertation: The Role of Bank Cards in Electronic Funds Transference

M.B.A.            The University of Southern Mississippi (1972)

B.S. in B.A. The University of Southern Mississippi (1971)

PROFESSIONAL DESIGNATIONS
CFA Chartered Financial Analyst designation awarded September 1986.

CFP® Certified Financial Planner designation received May 1982.

CLU Chartered Life Underwriter designation received October 1998

CVA Certified Valuation Analyst designation received August 2002




         9   r.
                  Boa Vida Healthcare, LLC. et al. v. Pickens County Health Care Authority
                   Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 42 of 143


                             EXPERT REPORT OF ROBERT W. MCLEOD,               PH.D.



PROFESSIONAL EXPERIENCE
June 2007 - August 2010         Director, Masters of Global Management Program, Manderson Graduate School
                                of Business, University of Alabama

August 2005 - August 2010 Director, General Business Program, Culverhouse College of Commerce and
                          Business Administration, University of Alabama

August 2005    - Present        Academic Misconduct Monitor, Culverhouse College of Commerce and Business
                                Administration, University of Alabama
December 1999- Present          John Bickley Faculty Fellow in Insurance and Finance at The University of
                                Alabama

May 1998    - August 2003       Executive Director of MBA Programs and Professional Education at The
                                University of Alabama
October 1997 - August 1999 Director of the Family Business Forum at The University of Alabama

August 1995    -   Present      Professor of Finance at the University of Alabama

August 1982 -July 1995          Associate Professor of Finance at The University of Alabama

June 1982 - Present             Program Director, Personal Wealth Management Minor; CFP Registered Program

August 1978 -July 1982          Assistant Professor of Finance at The University of Alabama

January ï978 -May 1978          `visiting Assistant Professor of Fi-11d      Louisiana State University
                                                                          at L,GülsSaIla
                                                                    DT.




January 1977 -Dec. 1977         Assistant Professor of Finance at The University of Central Florida (FTU)

September 1974 -Dec. 1976       Assistant Instructor or Teaching Assistant at The University of Texas
                                Austin, Texas

September 1973 -Aug. 1974 Assistant Professor of Business Administration at The University of
                          Southern Mississippi - Gulf Park

September 1972 -Aug. 1973       Adjunct Professor of Business Administration at The University of
                                Southern Mississippi -     Park, Long Beach, Mississippi


BOOKS

      Money, Banking, and Credit, Instructors Manual to accompany text by Dwight Jaffee, Worth
      Publishers, New York, 1989 (with Peter Locke).

      Money, Banking, and Credit, Test Bank to accompany text by Dwight Jaffee, Worth Publishers, New
      York, 1989 (with Peter Locke).
      Bank Credit Cards for EFTS: A Cost Benefit Analysis. Ann Arbor, Michigan: UMI Research Press,
       1979.

       10    Boa Vida Healthcare, LLC. et al. v. Pickens County Health Care Authority
               Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 43 of 143


                         EXPERT REPORT OF ROBERT W. MCLEOD, PH.D.


CHAPTERS IN BOOKS OR SERIES
     "Mutual Funds and Taxes," in Adding Value in a Virtual World, College for Financial Planning, Denver,
     Colorado, 2000.

    "Tailoring Investment Policies for Various Client Types," in Financial Planning Perspectives:
    Investment Planning, College for Financial Planning, Denver, Colorado, 1995.

     "Determining the Tax Basis in Investments," in Financial Planning Perspectives: Tax Planning
     Viewpoint, College for Financial Planning, Denver, Colorado, 1991.

    "Health Care in Alabama," in The Alabama Economy: Critical Issues for the ]990's, Center for
    Business and Economic Research, University of Alabama, 1990 (with Edward Smith).



CONTRIBUTIONS TO BOOKS

    "Getting a Handle on Your Financial Future," End of chapter financial planning applications in
    Personal Financial Planning, 6th Edition, by Lawrence Gitman and Michael Joehnk. Dryden        Press,
    1993.

RESEARCH MONOGRAPHS
    "Alternative Financing Sources for Alabama Highways," University Transportation Center for
    Alabama, UTCA Report 05114, August 2006 (with Virginia Sisiopiku, Johnnie Wald, Tarek Rizk, and
    Walt Robbins).


PAPERS UNDER REVIEW OR ABOUT TO BE SUBMITTED

    "Relative Performance of Real Estate Exchange Traded Funds," (with Srinidhi Kanuri).

    "Commodity ETFs: Do They Add Value?" (with Srinidhi Kanuri).

PUBLICATIONS
    "Performance of Dividend ETFs During Bull and Bear Markets," The Journal of Index Investing,
    Summer 2017, Vol. 8, No. 1: pp. 19 -28 (with Srinidhi Kanuri and D. K. Malhotra).

    "RiskTRACK: The Five Factor Model for Determining Financial Risk Tolerance ", Journal of Risk
    Finance, Vol. 17, No. 4, 2016 (with H. Holzhauer, X. Lu, and J. Wang).
    "Sustainable Competitive Advantage and Stock Performance: The Case for Wide Moat Stocks," Applied
    Economics, May 2016, (with Srinidhi Kanuri).
    "An Examination of the Performance of Commodity Mutual Funds," Journal of Wealth Management,
    Spring 2016, Vol. 18, No. 4: pp. 90-106 (with Srinidhi Kanuri and D. K. Malhotra).


    11   I   Boa Vida Healthcare, LLC. et al. v. Pickens County Health Care Authority
       Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 44 of 143


                 EXPERT REPORT OF ROBERT W. MCLEOD, PH.D.


"Does is Pay to Diversify Internationally: U.S. vs. International ETFs ", Financial Services Review Vol.
24, No. 3, Fall 2015, pp. 249 -270 (with Srinidhi Kanuri).
"Performance of Alternative Mutual Funds," Financial Services Review Vol. 23, No. 2, Summer 2014,
pp. 93- 121(with Srinidhi Kanuri).
"How Long Is Too Long? Volatility -Based Holding Strategies for Leveraged Bull and Bear ETFs,"
Journal of Financial Issues, Vol. 12, Issue 1, Fall 2013 (with H. Holzhauer, X. Lu and J. Meluan).
"Bad News Bears: The Effects of Market Volatility on Daily Tracking Error of Leverage Bull and Bear
ETFs." Managerial Finance, Vol.39, No. 12, December 2013, pp.1169 -1187 (with H. Holzhauer, X. Lu
and J. Mehran).

"Cost Efficiencies and the Selection of Closed -End Funds," Financial Services Review Volume 19, No.
2, Summer 2009, pp. 105 -122 (with D.K. Malhotra and Rand Martin).
"A Non -Parametric Examination of Real Estate Mutual Fund Efficiency," International Journal of
Business and Economics, Vol. 3, No. 3, pp. 225- 238, 2005 (with Chris Brockman and Randy Anderson).

"A Relative Efficiency Approach to Modern Performance Measurement Using Data Envelopment
Analysis," Journal of Financial Education, Vol. 32, Spring 2006, pp23 -44 (with Chris Brockman and
Randy Anderson).
"An Expert System for Financial Ratio Analysis," The International Journal ofFinancial Services
Management Vol. 1, Nos. 2/3, 2006, pp.141 -154 (with G. Moynihan, V. Jain, and D. Fonseca).
"Investment Selection and Open- and Closed -end Bond Fund Expenses," Journal of Business and
Economic Studies, Vol. 9, No. i, 2003, pp. 42 -64 (with D.K. Malhotra and Rand Martin).

"A Comparative Analysis of the Expense Ratios of Domestic and International Open -end and Closed -
end Equity Funds," Financial Planning and Counseling Journal, Fall 2001, pp. 61 -71
(with D.K. Malhotra and Rand Martin).
"DSSALM: A Decision Support System for Asset and Liability Management," Decision Support
Systems Vol. 33, Issue 1 (2002) 23 -28. (with Gary Moynihan, P. Purushothaman and W. Nichols)
"Closed -end Funds and Investment Selection," The Financial Review, 35 (2000), pp. 85 -104 (with D. K.
Malhotra).
"An Analysis of Nondeductible IRA Contributions and Roth IRA Conversions," Financial Services
Review, Vol. 6, No. 4, pp.243 -256 (with Stephen Horan and Jeffrey Peterson)
"An Empirical Analysis of Mutual Fund Expenses," The Journal ofFinancial Research, Vol.XX, No. 2,
Summer 1997, pp. 175 -190, (with D.K. Malhotra)

"The Effect of Rule 12b -1 on Bond Fund Expense Ratios," The Journal of Economics and
Finance, Vol. 20, No. 1, Spring 1996, pp.65 -78 (with D.K. Malhotra).
"Intra-Year Compounding and Fundamental Bond Valuation," The Quarterly Journal ofBusiness and
Economics, Vol. 34, No. 3, Summer 1995, pp. 19-31 (with Hann -Tarn Jeng).


12   Boa Vida Healthcare, LLC. et al. v. Pickens County Health Care Authority
       Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 45 of 143


                 EXPERT REPORT OF ROBERT W. MCLEOD,                      PH.D.



"Hedging Interest Rate Risk in Real Estate Financing: The Use of Interest Rate Swaps and
Swaptions," Real Estate Finance Journal, Spring 1995, pp. 60 -65 (with D.K. Malhotra).
"Artificial Neural Systems in Commercial Lending," Bankers Magazine, Vol. 177, No. 6,
Nov./Dec. 1994, pp.40 44 (with D.K. Malhotra and Rashmi Malhotra).
"A Reexamination of Equity Fund Expense Ratios and 12b -1 Plans," Journal of Financial
Research, Vol. XVII, No. 2. Summer 1994, pp. 231 -240 (with D.K. Malhotra).
"The Risks of Pension Plans," Financial Services Review, Vol. 2, No. 2, 1993, pp. 131 -156 (with
Aaron Phillips and Sharon Moody).

College Planning: Shake Hands with the Taxman," Financial Executive, Sept. /Oct. 1993,
pp. 14 -16 (with Bill Samson).

"Predicting Credit Risk - A Neural Network Approach," Journal of Retail Banking, Vol. 15,
No. 3, Fall 1993, pp. 37 -40 (with D.K. Malhotra and Rashmi Malhotra).

"Emerging Trends in Interest Rate Swaps," The Bankers Magazine, May /June 1993, pp. 44 -50,        (with
D.K. Malhotra).

"Planning for Retirement: Defined Benefit Plans and Planner Due Diligence," Journal of the
American Society of CLU& ChFC, Vol. XLVII, No. 2. March 1993, pp. 46 -52 (with Sharon
Moody and Aaron Phillips).

"The Option Pricing Model and the Risk Factor of Stock: A Pedagogical Note," New York
Economic Review, Spring 1992, pp. 40 -45 (with Jeffrey Peterson, W. Steven Smith and Richard
Rudolph).

"Financial Markets of the Future," Focus, Volume   1,   No.   1,   Spring 1991, pp. 9 -13.

"Health Care - Breaking the Poverty Cycle," Business Alabama Monthly, January 1991, p. 39
(with Edward Smith).

"Choosing Between C versus S Corporate Status in the Closely Held Corporation," Journal of the
American Society of CLU& ChFC, Volume XLIV, No. 5, September 1990, pp. 62 -75 ( With William
D. Samson). Recipient of the Outstanding Paper Award for the Journal for 1990.

"Health Care in Alabama," Alabama Business, Volume 59, No. 2, February 1990, pp. 3 -8 (with Edward
M. Smith).

"Interest Rates and Bank Portfolio Adjustments," Journal of Banking and Finance 13, (1989), pp. 151-
161 (with Paul Thistle and B.L. Conrad).

"College Planning: Hitting the Mark," Best's Review, Vol. 90, No. 4, August 1989, pp. 32ff (with
William D. Samson).

"Family Income Splitting Techniques after Tax Reform," Journal of Financial Planning, Volume 2, No.
1, January 1989, pp. 26 -31 (with William D. Samson).




13   Boa Vida Healthcare, LLC. et al. v. Pickens County Health Care Authority
               Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 46 of 143

                           EXPERT REPORT OF ROBERT W. MCLEOD,                       PH.D.



     "Credit Union Investments: The Mortgage Lending Factor," Credit Union Management, Vol. 11, No. 9,
     September 1988, pp. 8 -12.

     "EE Bonds Still a Sound Investment," Journal of the Institute of Certified Financial Planners, Vol. 8,
     No. 3, Fall 1987, pp. 201 -212, (with Bill Samson and Ed Schnee).

     "The Use of Financial Futures in Banking," The Journal of Commercial Bank Lending, Vol. 65, No. 12,
     August 1983, pp. 6-22 (with George McCabe).

     "The Effect of Money Market CDs on the Growth of Money Market Mutual Funds," Business
     Economics, Vol. XVI, No. 1, January 1981, pp. 75 -78 (with Walter S. Misiolek).

     "The Long and Short of Hedging," Business, Vol. 30, No. 6, November -December 1980, pp. 36 -39 (with
     George McCabe).

     "Hedging for Better Spread Management," The Banker's Magazine, Vol. 163, No. 4, July-August 1980,
     pp. 47 -52 (with George McCabe).

     "Regulation and Bank Trading in the Futures Market," Issues in Bank Regulation, Vol. 3, No.                     1,
     Summer 1979, pp. 6 -14 (with George McCabe).

     "Regulatory Problems of EFTS," Issues in Bank Regulation, Vol. 2, No.                1,   Summer 1978, pp. 36 -38
     (with Bruce H. Fairchild).

     "Evaluation Model Can Improve Performance in FNMA Auction," Mortgage Banker, March 1978, pp.
                     McKinnon and Mike E. Miles).
    53 -57 (with H. A.

    "Thonghtg on      1\4pnt_.tnry   Ppliry," TTra   Buv inneSg Bnranleter 'if central Flornda, Vnl   .J
                                                                                                           hTn 2   dpnil 1977.


PUBLISHED PROCEEDINGS
    "Small Manufacturer's Perceptions of Banks Level of Assistance in the Exporting Process," Conference
    Proceedings of SBIDA, February 1986, pp. 23 -28 (with Mark Weaver and Donald Selheimer).
    "An Evaluation of the Effectiveness of a Secret Shopper Program in the Implementation of a Personal
    Service Policy in an Independent Bank," Proceedings of the Southern Management Association,
    November 1984, pp. 407 -409 (with M. M. Petty).

    "Regulation of EFTS as a Public Utility," Proceedings of a Conference on Bank Structure and
    Competition, Federal Reserve Bank of Chicago, April 1978, pp. 382 -395 (with Bruce H. Fairchild).

    "A Simulation Model to Determine a Competitive Bid Strategy for a Mortgage Banking Firm Operating
    in the Secondary Mortgage Market," Proceedings of the Southwestern Finance Association, March
    1977, pp. 186 -194 (with H. A. McKinnon)




    14   =   Boa Vida Healthcare, LLC. et al. v. Pickens County Health Care Authority
                 Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 47 of 143

                            EXPERT REPORT OF ROBERT W. MCLEOD,                PH.D.



REPRINTS OF PUBLICATIONS
     "The Use of Financial Futures in Banking," in Classics in Commercial Bank Lending, Philadelphia, PA:
     Robert Morris Associates, 1985, pp. 413 -430.

     "The Use of Financial Futures in Banking," in Futures Training Manual. New York: Citicorp Futures
     Corporation (Subsidiary of Citicorp), 1984.

     "The Use of Financial Futures in Banking," in Orientation to     U. S.   Banking. San Francisco, CA: Bank
     of America, 1984, pp. R- 123 -143.
     "The Use of Financial Futures in Banking," in Commercial Banking Text and Readings. By John R.
     Brick. Haslett, MI: Systems Publications, Inc., 1984, pp. 409 -422.

     "Fledging for Better Spread Management," in Interest Rate Futures Concepts and Issues. Edited by
     Gerald D. Gay and Robert W. Kolb, Richmond, VA: Robert F. Dame, Inc., 1982, pp. 255 -264.

     "Hedging for Better Spread Management," in Finds Management Under Deregulation. Edited by
     George H. Hempel, Washington, D.C.: American Bankers Association, 1981, pp. 652 -660.

     "Regulatory Problems of EFTS," reprinted in the Illinois Banker, Vol. 60, No. 7, January 1979, pp. 12-
     13.


PAPERS PRESENTED

    Have State Pension Plans Taken Additional Investment Risk to Reduce Required Contributions?
    Presented to the Southwest Finance Association Annual Meeting, March 15, 2019, Houston,TX ( with
    Charles Hanby and Srinidhi Kanuri).


    "Relative Performance of Real Estate Exchange Traded Funds," presented to the Academy of Financial
    Services Annual Meeting, Chicago, IL, October 2, 2018 (with Srinidhi Kanuri).

    "Commodity Mutual Funds: Do They Add Value ?" presented to the Southwestern Finance Association
    Annual Meeting, Houston, TX, March 15, 2015 (with Srinidhi Kanuri).

    "Commodity Mutual Funds: Do They Add Value ?" presented to the Academy of Financial Services
    Annual Meeting, Nashville, TN October 17, 2014.

    "Performance of Alternative Mutual Funds," presented to the Southern Finance Association Annual
    Meeting, November 22, 2013, San Juan, Puerto Rico (with Srinidhi Kanuri)

    "Bad News Bears: Effects of Expected Market Volatility on Daily Returns," presented to the Southern
    Finance Association Annual Meeting, November 17, 2011, Key West, FL (with Hunter Holzhauer).

    "Five Factor Model for Measuring Financial Risk Tolerance," presented to the Southern Financed
    Association Annual Meeting, November 18, 2010, Ashville, North Carolina (with Hunter Holzhauer).



           k   Boa Vida Healthcare, LLC. et al. v. Pickens County Health Care Authority
       Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 48 of 143


                 EXPERT REPORT OF ROBERT W. MCLEOD,              PH.D.



"Five Factor Model for Measuring Financial Risk Tolerance," presented to the Academy of Financial
Services Annual Meeting, October 9, 2010, Denver, Colorado (with Hunter Holzhauer).

"Determinants of Cost Efficiencies in the Closed -end Fund Industry," presented to the Southern Finance
Association Annual Meeting, Nov. 20, 2008, Key West, Florida (with D.K. Malhotra and Rand Martin).
"Investment Focus and Closed -end Funds," presented to the Southern Finance Association Annual
Meeting, Nov. 19, 2004, Naples, Florida (with D.K. Malhotra and Rand Martin).
"A DEA Approach to Real Estate Mutual Funds and Real Estate Investment Trust Performance,"
presented to the Southern Finance Association Annual Meeting, Nov. 22, 2002, ICey West Florida (with
Chris Brockman and Randy Anderson).

"Leverage and Closed -end Bond Funds Performance," presented to the Southern Finance Association
Annual Meeting, Nov. 22, 2002, ICey West Florida (with Anita Pennathur and D. K. Malhotra).

"A Relative Efficiency Approach to Modern Performance Measurement Using DEA," presented to the
Academy of Economics and Finance Annual Meeting, February 15, 2001, Biloxi, Mississippi (with
Chris Brockman and Randy Anderson).

"Fund Efficiency, Industry Efficiency, Scale Economies and Relative Fund Type Efficiencies: A
Baysian's Approach," presented to the Financial Management Association Annual Meeting, Seattle,
Washington, Oct. 26, 2000 (with Randy Anderson and Danielle Lewis).
"A Comparative Analysis of the Expense Ratios of Open-end and Closed -end Equity Funds," presented
to the Financial Management Association Annual Meeting, Seattle, Washington, Oct. 27, 2000 (with
Rand Martin and D.K. Malhotra).

"Mutual Funds and Taxes," presented to the 2000 National Conference of the College for Financial
Planning, July 22, 2000, Denver, Colorado.
"A Comparative Analysis of Open -end and Closed -end Bond Fund Expenses," presented to the Eastern
Finance Association Annual Meeting, April, 3, 2000, Myrtle Beach, South Carolina (with D.K. Malhotra
and Rand Martin).

"A Comparative Analysis of Open -end and Closed -end Bond Fund Expense Ratios," presented to the
Academy of Financial Services Annual Meeting, Oct. 6, 1999, Orlando, Florida, (with D. K. Malhotra
and Rand Martin).

"Leverage and Closed -end Bond Funds Performance," presented to the PACAP /FMA Finance
Conference Annual Meeting, July 9, 1999, Singapore (with D.K. Malhotra).

"The Right Offer? Evidence from Rights Issues in Closed -end Funds," presented to the Eastern Finance
Association Annual Meeting, April 24, 1998, Williamsburg, VA (with Anita Sigler)

"The Impact of Leverage on Closed -end Bond Funds," presented to the Midwest Finance Association
Annual Meeting, March 19, 1998, Chicago, Illinois (with Anita Sigler).

"An Empirical Examination of Closed -end Fund Expenses," presented to the Financial Management
Association Annual Meeting, Oct. 17, 1997, Honolulu, Hawaii (with D.K. Malhotra and Gintaras
Labutis).

16   Boa Vida Healthcare, LLC. et al. v. Pickens County Health Care Authority
              Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 49 of 143


                        EXPERT REPORT OF ROBERT W. MCLEOD, PH.D.



       "The Performance of Leveraged Closed -end Funds," presented to the Annual Meeting of the Academy
       of Financial Services, Oct. 15, 1997, Honolulu, Hawaii, with Anita Sigler.
       " Closed -end Fund Expenses and Returns: An Empirical Investigation," presented to the Annual
       Meeting of the Academy of Financial Services, Oct. 15, 1997, Honolulu, Hawaii, with D.K. Malhotra.

       "An Object -Oriented Back -Propagation Simulator for Predicting Default Risk in Consumer Lending,"
       presented to the Decisions Sciences Institute Annual Meeting, Nov. 25, 1996, Orlando, FL (with D.K.
       Malhotra and Rashmi Malhotra)

       "An Empirical Examination of Closed -end Fund Expenses," presented to the Southern Finance
       Association Annual Meeting, Nov. 22, 1996, Key West, FL (with D.K. Malhotra and Gintaras
       Labutis).

       "An Empirical Analysis of Mutual Fund Expenses," presented to the Academy of Financial
       Services Annual Meeting, St. Louis, MO, Oct. 12, 1994 (with D.K. Malhotra).

       "Pricing Interest Rate Swaps - Theory and Practice," presented to the Southern Finance   Association
Annual Meeting, New Orleans, LA, November 18, 1993 (with D. K. Malhotra).

       "Credit Risk in Interest Rate Swaps and Capital Adequacy Requirements," presented to the
       Midwest Finance Association Annual Meeting, Indianapolis, IN, April 1, 1993 (with D.K.
       Malhotra).
      "A Reexamination of Mutual Fund Expense Ratios and 12b -1 Plans," presented to the Academy
      of Financial Services Annual Meeting, San Francisco, CA, October 21, 1992 (with D.K.
      Malhotra).

      "Performance and Structural Differences of REITs Offering Dividend Reinvestment Plans,"
      presented to the Financial Manageaient Association Annual Meeting, Orlando, Florida, October
      26, 1990 (with Aaron Phillips and H. Shelton Weeks).

      "An Analysis of Defined Benefit Pension Plans and Corporate Failure: Implications for Retirement
      Planning," presented to the Academy of Financial Services Annual Meeting, Orlando, Florida, October
      24, 1990 (with Sharon Moody and Aaron Phillips).

      "An Analysis of Dividend Reinvestment Plans," presented to the Academy of Financial Services Annual
Meeting, Boston, October 17, 1989 (with H. Shelton Weeks and Aaron L. Phillips).

      "Price Discovery and Futures Trading in Stock Indices," presented to the Southwestern Finance
      Association Annual Meeting, New Orleans, LA, March 1989 (with Terell R. Keasler).

      "Capital Structure Change and the Modigliani and Miller Theorems: some Evidence Regarding Option
      Market Efficiency," Presented to the Financial Management Association Annual Meeting, New Orleans,
      LA, October 21, 1988 (with Jeffery Peterson).

      "The Kiddie Tax: The 1986 Tax Reform Act Changes Family Income Splitting Incentives," Presented
      to the Academy of Financial Services Annual Meeting, New Orleans, LA, October 19, 1988 (with
      William D. Samson).


       17   Boa Vida Healthcare, LLC. et al. y. Pickens County Health Care Authority
           Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 50 of 143


                     EXPERT REPORT OF ROBERT W. MCLEOD, PH.D.


"The Relation Between Futures Trading and Volatility in the Major Market Index: An Empirical
Analysis," presented to the Finance Management Association Annual Meeting, Las Vegas, Nevada,
October 17, 1987 (with Terell Ray Keasler).

"A Survey of Costs and Perfo,mance of 12b -1 Plans," presented to the Academy of Financial Services
Annual Meeting, Las Vegas, Nevada, October 14, 1987.

"Utility Regulation and the Cost of Capital," presented at the Financial Management Association Annual
Meeting, Denver, Colorado, October 1985 (with John Formby and Paul D. Thistle).

"Deregulation and Commercial Bank Portfolio Adjustments," presented to the Southwestern Economics
Association Annual Meeting, Houston, Texas, March 1984 (with Paul D. Thistle).

"Business Cycles and Bank Portfolio Management," presented to the Southern Economic Association
Annual Meeting, Atlanta, Georgia, November 14, 1984 (with Paul D. Thistle).

"Financial Aspects of Corporate Strategies," presented to the Alabama Chapter of the Hospital Financial
Management Association, Tuscaloosa, AL, December 1983.

"The Effect on Bank Operations of a One -Account Structure," presented to the Financial Management
Association Annual Meeting, New Orleans, Louisiana, October 23, 1980.
"Growth and Development of Money Market Funds," presented to the annual meeting of the Southern
Finance Association, November 9, 1979 (with Walter Misiolek).
"Hedging, Spread Management, and Risk Reduction in Banking," presented to the Financial
Management Association Annual Meeting, Boston, Massachusetts, October 12, 1979 (with George
McCabe.

"An Analysis of the Problems of Regulating Futures Trading by Commercial Banks," presented to the
Southwestern Finance Association Annual Meeting, Houston, Texas, March 16, 1979 (with George
McCabe).

"An Examination of Some Sources of Risk in Bank Holding Company Stock," presented to the
Southwestern Finance Association Annual Meeting, Houston, Texas, March 16, 1979 (with Don
Chance)

"Regulation of EFTS as a Public Utility," presented to the Conference on Bank Structure and
Competition, Federal Reserve Bank of Chicago, April 28, 1978 (with Bruce Fairchild).

"Commitment Coverage Analysis for Mortgage Lending: A Simulation Approach," presented to the
Financial Management Association Annual Meeting, October 13, 1978 (with Alexander McKinnon and
Patrick Shannon)

"Actual Versus Perceived Risk in Crime," presented to the American Statistical Association Annual
Meeting, August 13, 1978 (with Ken White and James Xander).

"Innovations in Commercial Banking," presented to the Fourteenth Annual Conference of the Florida
Economic Educational Foundation for the Clergy, Orlando, Florida, October, 1977.



18   ;   Boa Vida Healthcare, LLC. et al. v. Pickens County Health Care Authority
            Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 51 of 143


                         XPERT REPORT OF ROBERT W. MCLEOD, PH D


     "Bid Strategies in the FNMA Free Market Cormnitment Auction," presented to the Eastern Finance
     Association, April, 1977 (with H. A. McKinnon and Mike E. Miles).
PROGRAM DEVELOPMENT
     Established the Graduate Management School for credit union executives at the University of Alabama.
     This school was held annually from 1987 through 1992 and was sponsored by the Southeastern Regional
     Credit Union Leagues. This school was revised at the end of 1992 and the sponsor is now the Credit
     Union National Association (CUNA) and is open to credit union executives from throughout the
     country.
     Coordinated and taught in the Insurance Education Institute sponsored by the Insurance Education
     Foundation. This two week program was offered to high school teachers for graduate credit through the
     College of Human Environmental Science, the College of Education, and the College of Business and
     was one of six such programs sponsored by the Foundation throughout the country. As a result of a
     consolidation of programs, the Institute is no longer offered at the University of Alabama.
RESEARCH GRANTS
     "Alternative Financing Sources for Alabama Highways. Total funding, $50,000 (co investigator with
     Walter Robbins and Tarek Rizk), 2004 -2005.

     "High Speed Sea Lift" funded by the Maritime Administration. Total funding, $278,500 (co
     investigator with J. Sterling, R. Robicheaux, A. Allaway, J. Cover, H. Elder, and T. Albright).
    "Public Utility Commissioner Selection and Electric Utilities cost of Capital" funded by the School of
    Mines and Energy Development, The University of Alabama. Total funding, $16,000. (with Paul D.
    T ilistie)

    "An Analysis of Credit Union Structural Changes" funded by the University Research Grants
    Committee. Total Funding, $500.

OTHER PROFESSIONAL ACTIVITY

    Organizational Leadership
    President, The Academy of Financial Services        -   1996 - 1997

    President- Elect, The Academy of Financial Services 1995 -1996

    Vice President - Programs, The Academy of Financial Services 1994 -1995.

    Vice President-Finance, The Academy of Financial Services, 1992 -1994

    Program Committee, Academy of Financial Services, 1993 and 1994.
    Associate Editor, Financial Services Review - 1994 -1996

    Reviewer, Journal of Financial Research, Journal ofEconomics and Finance, The Financial Review,
    Journal of Financial Education, Financial Services Review, and the International Review of
    Economics and Finance

    19   Boa Vida Healthcare, LLC. et al.   zr.   Pickens County Health Care Authority
           Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 52 of 143


                        PERT REPORT OF ROBERT W. MCLEOD, PH.D.



Member, Best Paper Award Committee - Academy of Financial Services Annual Meeting 1993.
Member, ad hoc review committee for the editor of The Financial Services Review - 1993.
CFP Exam Item Writing Committee, International Board of Certified Financial Planners, 1991- 1993

Professional Meeting Participation

Chairperson, Issues in Corporate Risk Management Session, Financial Management Association Annual
Meeting, Oct. 22, 2010, New York, NY

Chairperson, Open and Closed -end Mutual Funds Session, Southern Finance Association Annual
Meeting, Nov. 20, 2008, Key West Florida.

Chairperson, Mutual Fund Session, Southern Finance Association Annual Meeting, Nov. 16, 2005, Key
West Florida.

Chairperson, Performance Measurement Session, Southern Finance Association Annual Meeting, Nov.
21, 2002, Key West Florida.

Chairperson, Mutual Fund Evaluation Session, Financial Management Association Annual Meeting,
Honolulu, Hawaii, October, 16, 1997

Discussant, The Defined Benefit /Defined Contribution Debate Continues Session, Academy of
Financial Services Annual Meeting, St. Louis, MO, October 12, 1994.

Chairperson, Evaluating Retirement Plan Options Session, Academy of Financial Services Annual
ivieeting, Toronto, Canada, October 13, 1993.

Chairperson, Investment Opportunities for the Individual Investor Session, Academy of Financial
Services Annual Meeting, San Francisco, CA, October 21, 1992.

Chairperson, Retirement and Estate Planning Session, Academy of Financial Services Annual
Meeting, Orlando, Florida, October 24, 1990.

Discussant, Impacts of Bank Capital Adequacy Session, Financial Management Association        Annual
Meeting, Boston, October 20, 1989.

Discussant, Academic Symposium, International Association for Financial Planning, Atlanta, GA,
October 4, 1987.

Discussant, Issues in Bank Management Session, Southern Finance Association Annual Meeting, New
Orleans, Louisiana, November 1986.

Discussant, Personal Financial Planning Session, Financial Management Association Annual Meeting,
New York, New York, October 1986.

Discussant, Studies in Bank Valuation and Performance Section, Financial Management Association
Annual Meeting, Toronto, Canada, October 1984.



20   i   Boa Vida Healthcare, LLC. et al. v. Pickens Counhj Health Care Authority
               Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 53 of 143

                          EXPERT REPORT OF ROBERT W. MCLEOD,             PH.D.



     Discussant, The Value of Banks Section, Financial Management Association Annual Meeting, San
     Francisco, California, October, 1982.

     Participant, Asset -Liability Management Workshop sponsored by The Institute of Financial Education,
     San Diego, California, August, 1982.

     Discussant, Risk-Return Studies Section, Southern Finance Association Annual Meeting, November,
     1981.

     Participant, Educators Conference on Financial Instruments sponsored by the Chicago Board of Trade,
     Chicago, Illinois, September 24-25, 1981.

     Discussant, Financial Institutions: Policies and Procedures Section, Southern Finance Association
     Annual Meeting, November, 1978.

     Participant, 13th Annual Seminar on the Federal Home Loan Bank System, Atlanta, Georgia, October
     12 -13, 1978.

    Discussant, Research in Banking Section, Southwestern Finance Association Annual Meeting, March,
     1978.

    Discussant, Banking and Financial Markets Section, Southern Finance Association Annual Meeting,
    November, 1977.

    Participant in the Southern Regional Bank Card Management Workshop, Orlando, Florida, April 3 -6,
    1977, sponsored by the American Banker's Association.


PROFESSIONAL ORGANIZATION MEMBERSHIPS

    Academy of Financial Services
    American Finance Association
    CFA Institute
    Financial Management Association
    Financial Planners Association
    National Association of Certified Valuation Analysts
    Society of Financial Services Professionals
    Southern Finance Association
    Southwestern Finance Association
HONORS

    Honorary Director, Japan Academic Society for Financial Planning, 2000
    Who's Who International, 1993.

    Who's Who in Finance and Industry, 1994/1995

    Who's Who in the South and Southwest 1993/1994


         E

    21       Boa Vida Healthcare, LLC. et al. v. Pickens County Health Care Authority
             Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 54 of 143


                       EXPERT REPORT OF ROBERT W. MCLEOD,             PH.D.



    Outstanding Finance Faculty Member for 1989 -90, 1993 -94, and 2007 -08 presented by the University of
    Alabama Chapter of the Financial Management Association National Honor Society and the Alabama
    Finance Association.

    Who's Who in Financial Planning, 1985.

    Dissertation research grant from the Eugene and Dora Bonham Fund at the University of Texas at
    Austin, 1976.

    President's List, Dean's List, W. B. Haden Award for the Outstanding Graduate in Finance; Banking and
    Finance Award; Honor Graduate, Coast Federal Savings and Loan Academic Scholarship; Hancock
    Bank Academic Scholarship (all at the University of Southern Mississippi, 1969- 1972).

UNIVERSITY, COLLEGE, AND DEPARTMENTAL RESPONSIBILITIES
     University: Professional Sports Counseling Panel
             Member:      1994 - Present
             Chair:       2003 - Present


     University: Intercollegiate Athletics Committee
             Member:       2003 -2005 and 2013 - 2017

     University: Athletics and Academics Committee
             Co- Chair 2005 -2007
             Chair         2008 -2009

         University: Campus Master Pian Committee
               Member: 1992 - 1995

     University: Faculty /Staff Benefits Advisory Committee
             Chairman: 1989 -1991; 2008 -2009; and 2018 -19
             Member: 1987 -1991
                         1992 -1995
                         2007 -2009
                         2016 -present

     University: Academic Program Review Committee for the Department of Consumer Sciences
             Chairman: 1988 -1989
     University: Academic Program Review Committee for the Interim Term
             Member: 1994 -1995

     University: Resources and Priorities Committee
             Member: 1984-1986
                        1989 -1992

     University Recreation Committee
             Member: 1981 -1984



    22     Boa Vida Henithcm e, LLC. et al. y. Pickens County Health Care Authority
            Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 55 of 143


                      EXPERT REPORT OF ROBERT W. MCLEOD,             PH.D.



University: Faculty Senate
               Member: 1998 -2000 and 2010 -2013
               Alternate: 1984-1985

      University: Financial Affairs Committee
               Chair: 2011 -2013

      C &BA: Faculty Executive Board
               Chairman: 1994 -1995
               Alternate: 1989 -1990, 2013 -2014
               Member: 1984 -1985, 2010 -2013, 2016 - present

      C &BA:    Curriculum Task Force
                Member: 1995 -97

      C &BA: International Business Committee
             Member: 1993 - 1995

      C &BA: Masters Students Placement Task Force
               Chairman: 1992 -1994

      C &BA: SafetyCommittee
               Member: 1992 -95

      C &BA:   EMBA Committee
               Member 2000 -2018
      C &BA: MBA Committee
               Chairman:   1988 -1989
               Member:     2002 -2006
                           1997 -1998
                           1995 -1996
                           1987 -1990
                           1981 -1983

      C &BA:   Undergraduate Programs Committee
               Chairman: 1987 -1988
                           1983 -1984
               Member:     1986 -1987


     Department: Planning and Policy Committee
            Member:      1990 -1993
                         2002 -2008

      Department: Scholarship Committee
            Chairman: 1986 -1998

      Department: Coordinator for the Finance Area
                         1981 -1982


     23   Boa Vida Healthcare, LLC. et al. v. Pickens County Health Care Authority
Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 56 of 143
                Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 57 of 143


                          EXPERT REPORT OF ROBERT W. MCLEOD,              PH.D.



                                                APPENDIX B

                                            Documents Reviewed


1.   Complaint

2.   Management Agreement

3.   Billing and Sery ices Agreement

4.   Services Agreement

5.   Termination of Management Agreement

6.   Strategic, Financial, and Operational Assessment of the Pickens County Medical Center prepared by
     Stroudwater, Final Report Date: January 23,2019

7.   Pickens County Health Care Authority, Financial Statements and Supplemental Information, September
     20, 2017 and2016 prepared by Warren Averett, March 15, 2018.

8.   Expense data from Boa Vida Health and Monroe Regional Hospital




     25   J   Boa Vida Healthcare, LLC. et al. v. Pickens County Health Care Authority
     Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 58 of 143




Strategic, Financial, and Operational Assessment


                                                          Conducted: October 3, 2018
                                            Preliminary Report: December 4, 2018
                                                      Final Report: January 23, 2019



                                                                    Eric Shell, MBA, CPA
                                                                      Matt    Mendez,
                                                                       Boa Vida v. PCHCA MHA
                                                                      BV009264 07/22/2020
  Delta Region Health Systems Development Project DRAFT
                   Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 59 of 143




         This project is supported by the Health Resources and
         Services Administration (HRSA) of the U.S. Department of
         Health and Human Services (HHS) under grant number
         U65RH31261, Delta Region Health Systems Development,
         $2,000,000 (0% financed with nongovernmental sources).
         This information or content and conclusions are those of
         the author and should not be construed as the official
         position or policy of, nor should any endorsements be
         inferred by HRSA, HHS or the U.S. Government.




                                                                                       Boa Vida v. PCHCA

Project Overview     Financial Summary       Service Area      Opportunities      Recommendations
                                                                                    BV009265 07/22/2020
                                                                                                           2
    Overview
                      Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 60 of 143
                                                                                                            DRAFT
•   Pickens County Medical Center (PCMC) is an independent, 40-bed, not-for-profit Short Term Acute
    Care Hospital (STACH), providing acute care, swing bed, emergency medicine, surgery, imaging,
    rehabilitation, laboratory and related outpatient ancillary services to the residents of Carrollton, AL
    and surrounding communities
    •   In addition to the services listed above, PCMC also operates:
         •   A Provider-based Rural Health Clinic (PB-RHC), Carrollton Primary Care
         •   A specialty clinic that includes medical and surgical service offerings
         •   10-bed inpatient geriatric psychiatric (IPF) unit
    •   PCMC has maintained its independent status since 2014 when the management agreement with DCH Health
        System was terminated
         •   PCMC is currently seeking strategic partnership opportunities again recognizing the need to work more
             closely with a larger system as payment systems continue to evolve
•   PCMC has invested in the development of its primary care network, currently comprised of one PB-
    RHC as identified above
         •   Opportunities exist to pursue an enhanced partnership with multiple independent practices and a
             Federally Qualified Health Center (FQHC) in the service area
•   PCMC’s financial performance declined from a (2.4%) operating loss in FY 2015 to a (24.4%)
    operating loss in FY2017, and now has improved to a (6.1%) operating loss in FY 2018 largely due to
    the growth of inpatient census as a result of more appropriate emergency department admissions
    and sale of the home health agency (HHA) which had a negative contribution margin in prior years
    •   PCMC’s sustained negative operating margin has contributed to near depletion of cash reserves and steady
        increases in accounts payable
                                                                                               Boa Vida v. PCHCA

Project Overview         Financial Summary          Service Area         Opportunities   Recommendations
                                                                                            BV009266 07/22/2020
                                                                                                                   3
    Overview
                    Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 61 of 143
                                                                                                     DRAFT
•   The Affordable Care Act (ACA) was passed in 2010 and upheld by the U.S. Supreme Court in 2012
    and 2015; however, despite attempts at repeal in 2017, the ACA remains largely intact
      •   With a majority of significant provisions, such as payment, insurance, and delivery-system
          reforms currently being implemented, the healthcare industry is moving to address future
          market changes including:
           • Payment systems transitioning from volume-based to value- and population-based
           • Quality/patient safety as new drivers of hospital market share
           • Payment cuts that are real, forcing increased efficiency
      •   It is uncertain how the current administration will affect reform measures that are underway
           • Regardless of the shift in government power, rural hospitals and providers must position
             themselves for the new market-based competitive environment through the pursuit of
             strategies that consider the delivery system and payment system transition towards
             population based payment which includes, but not is not limited to the following: sound
             financial and operational management, adoption of technology, pursuit of high quality
             care, alignment with primary care providers, and development of future alignment
             strategies
•   Recommendations in this report are made in the context of best positioning PCMC for the rapidly
    evolving healthcare market, while recognizing PCMC’s current financial challenges



                                                                                        Boa Vida v. PCHCA

Project Overview       Financial Summary      Service Area      Opportunities      Recommendations
                                                                                     BV009267 07/22/2020
                                                                                                            4
                             Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 62 of 143
     Engagement Purpose and Methodology                                                                                                   DRAFT
•    Overview
            • PCMC engaged Stroudwater Associates through a grant provided by the Delta Region Health System
              Development Project to complete a financial and operational assessment for the purpose of:
                •    Answering financial, operational, and industry-specific questions presented by administration
                •    Helping to identify top opportunities that will result in improved financial and operating
                     performance
                •    Best-positioning PCMC for success in the rapidly evolving healthcare market, including new payment
                     and delivery care models, and to promote value within a population health management system
•    Purpose
        •     To identify performance-improvement opportunities that will result in increased financial stability, with
              areas to address including:
                •    Evaluation of historic/potential demand for clinical services
                •    Identification of opportunities to appropriately address clinical service line gaps
                •    Reimbursement and cash flow with emphasis on selected service lines
                •    Hospital expense analysis
                •    Organizational architecture and management principles
                •    Strategic direction


*Please note that this report was based on our determination of the highest value opportunities for PCMC as identified during the site visit. Additional
   opportunities may exist for performance improvement that were not reported or detected during the visit.


                                                                                                                             Boa Vida v. PCHCA

 Project Overview                Financial Summary                Service Area             Opportunities              Recommendations
                                                                                                                          BV009268 07/22/2020
                                                                                                                                                     5
                   Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 63 of 143
  Engagement Purpose and Methodology                                                                DRAFT
• Methodology
   • Gather and review pertinent market, clinical service line, and financial data, including:
       • Detailed inpatient utilization data
       • Detailed outpatient utilization data for all outpatient revenue centers (e.g., rehab, lab,
         radiology, etc.)
       • Recently-filed Medicare cost report
       • Latest provider statistical and reimbursement reports
       • Historical and most recent audited financial statements
       • Financial and utilization (inpatient and outpatient) projections
   • Conduct an intensive one-day site visit
       • Interviews with CEO, CFO, CNO, senior leadership team members, clinical operations, and
         selected department managers
       • Preview findings and preliminary recommendations prior to site visit departure
   • Prepare draft and final report of findings and recommendations
   • Action planning
   • Follow-up as required



                                                                                       Boa Vida v. PCHCA

Project Overview       Financial Summary       Service Area    Opportunities      Recommendations
                                                                                    BV009269 07/22/2020
                                                                                                           6
Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 64 of 143




            Financial Summary
               • Profit & Loss
               • Financial Analysis
               • Conclusions




                                                                    Boa Vida v. PCHCA
                                                                 BV009270 07/22/2020
                                                                                                                                           Service Area
  Financial Summary
                     Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 65 of 143
                                                                                                                                                   DRAFT
                                                               FY 15                FY 16               FY 17               FY 2018
                   Pickens County Medical Center             Year Ended           Year Ended          Year Ended           Year Ended
                                                              9/30/15              9/30/16             9/30/17              9/30/18
                   Operating Revenue:
                    Gross Patient Revenue                $          31,971 $            31,519 $             30,349 $            33,095
                      Contractual Allowances                       (17,866)            (17,915)             (17,991)            (17,864)
                      Bad Debt                                      (2,566)             (1,679)              (1,946)             (3,430)
                      Charity Care                                     (29)               (233)                (230)               (133)
                    Net Patient Revenue                             11,510              11,692               10,182              11,668
                      Other Operating Revenue                          723                 476                  388                 768
                      Sales Tax Revenue                              1,301               1,183                1,208               1,234
                      Medicaid DSH                                     740                 426                  614                 589
                    Total Operating Revenue                         14,274              13,777               12,392              14,259

                   Operating Expenses:
                    Salaries & Wages                                 6,322               6,688               7,154               6,692
                    Benefits                                           862               1,034               1,194               1,152
                    Supplies and Other                               5,679               6,015               5,592               5,998
                    Interest                                           462                 451                 436                 405
                    Depreciation                                     1,297               1,202               1,036                 886
                           Total Operating Expense                  14,622              15,390              15,412              15,133

                   Income (Loss) from Operations                      (347)             (1,613)              (3,020)              (874)
                     Non-Operating Income (Expense)                     48                  41                  146                -
                     EHR Incentive Revenue                              95                 596                  -                  -

                   Net Income (Loss)                     $            (205) $             (976) $            (2,874) $            (874)
                   Net Income (Loss) (w/o sales taxes)   $          (1,506) $           (2,158) $            (4,082) $           (2,108)

                   Cash and Investments, End of Period   $           1,375    $            635    $            175     $           183
                   AP and Accrued Liabilities            $           1,936    $          1,866    $          3,659     $         4,026
                   Days of Operating Cash Available                   39.0                16.9                 4.6                 4.8
                   Average Payment Period                             54.9                49.6                95.8               106.2
                   Days in Net Accounts Receivable                    62.0                44.5                50.1                59.9
                   Net AR                                            1,957               1,427               1,397               1,914

                   Operating Margin                                  (2.4%)            (11.7%)              (24.4%)              (6.1%)

                                                                                                                                      Boa Vida v. PCHCA

Project Overview          Financial Summary                  Service Area                  Opportunities                       Recommendations
                                                                                                                                   BV009271 07/22/2020
                                                                                                                                                          8
   Profitability Analysis
                            Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 66 of 143
                                                                                                                                                        DRAFT

                                                     Pickens County Medical Center
                                                      Financial Operating Trends (in 000's)
                           18,000                                                                                              0.0%
                                            (2.4%)
                                                                  15,390                15,412
                           16,000
                                      14,622                                                                         15,133    (5.0%)
                           14,000      14,274                                            12,392                       14,259
                                                                      13,777                                     (6.1%)
                           12,000                                                                                              (10.0%)
               Thousands


                           10,000                                 (11.7%)
                                                                                                                               (15.0%)
                            8,000
                            6,000                                                                                              (20.0%)
                            4,000                                                              (24.4%)
                                                                                                                               (25.0%)
                            2,000
                               -                                                                                               (30.0%)
                                            FY 15                  FY 16                 FY 17                FY 2018
                                                      Total Operating Revenue   Total Operating Expens e   Operating Margin



• Operating Revenue has remained relatively constant over the measured period, although PCMC has
  experienced a 15% increase in operating revenue between FY 2017 and FY 2018 due to inpatient
  volume growth with more appropriate admissions from the emergency department
     • PCMC receives approximately $1.1M to $1.3M in Pickens County sales tax revenue annually, in addition to
       proceeds from the Medicaid Disproportionate Share (DSH) program of approximately $450K to $750K
       annually
     • PCMC experienced a 76% increase in bad debt in FY 2018, due to a new early-out company, causing a clean
       up of old accounts and under-reporting in FY 2016 and FY 2017
• Operating Expenses have only increased 3.5% between FY 2015 and FY 2018, due to aggressive
  management of expenses but has recently decreased between FY 2017 and FY 2018 by 2% due to the
  decreases in salaries and benefits associated with the closure of the HHA
                                                                                                                                           Boa Vida v. PCHCA

Project Overview                   Financial Summary                   Service Area                  Opportunities              Recommendations
                                                                                                                                        BV009272 07/22/2020
                                                                                                                                                               9
   Liquidity Analysis
                        Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 67 of 143
                                                                                                                                            DRAFT

                                                   Pickens County Medical Center
                                                             Liquidity Analysis
                         120

                         100                                                                                     106.2
                                                                                        95.8
                          80
                 Days
                                           62.0                                                                  59.9
                          60                                 49.6                       50.1
                                    54.9

                          40        39.0                     44.5
                                                              16.9
                          20
                                                                                        4.6                       4.8

                           0
                                       FY 15                 FY 16                     FY 17                   FY 2018
                          Days of Operating Cash Available    Average Payment Period           Days in Net Accounts Receivable


• Days Cash on Hand decreased from 39 days in FY 2015 to 5 days in FY 2018 due to PCMC’s annual
  negative operating performance
• Net Days in A/R increased from best practice 45 days in FY 2016 to 60 days in FY 2018 due to
  limited oversight and measurement of revenue cycle performance
     • Days A/R is above peer hospital target benchmark range of 45 days
• Average Payment Period increased significantly from 55 days in FY 2015 to 106 days in FY 2018 due
  to limited cash reserves and funding of ongoing losses through debt and accounts payable
     • Days A/P is above range of peer hospital target benchmark of 35 days


                                                                                                                               Boa Vida v. PCHCA

Project Overview          Financial Summary                  Service Area                Opportunities                   Recommendations
                                                                                                                            BV009273 07/22/2020
                                                                                                                                                   10
                     Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 68 of 143
    Financial Statement Conclusions                                                                         DRAFT
                Findings and Analysis                                       Recommendations
Overall Condition                                       • PCMC must ensure its long-term financial viability by
• PCMC’s financial performance declined from a            continuing the following activities:
  (2.4%) operating loss in FY 2015 to a (24.4%)             • Focus on short-term cash infusion through
  operating loss in FY 2017, but has improved to a            accelerating amounts owed to PCMC from various
  (6.1%) operating loss in FY 2018 largely due to the         parties (HHA acquirer, Medicaid DSH, etc.)
  sale of home health and growth of inpatient census        • Implement low-cost revenue growth opportunities
  in FY 2018, in addition to additional revenue               to accelerate current cash flow
  through the county tax proceeds and Medicaid DSH
  payments                                                  • Pursue careful expense management, increased
                                                              revenue for services provided, expansion into
     • PCMC’s financial position has been largely             specialty services needed in the community, and
       bolstered by county tax revenue and DSH                volume growth
       payments of approximately $9.0M between FY
       2015 and FY 2018                                     • Pursuit of a long-term partner through either an
                                                              affiliation or acquisition of PCMC
• Ongoing operating losses incurred have resulted in
  PCMC’s balance sheet deteriorating as seen by         • Use the strategies discussed in this report to target a
  increases in Days in A/R and A/P, with Days Cash on     positive operating margin and improved organizational
  Hand decreasing significantly to unsustainable          liquidity
  levels and must be targeted for improvement               • These goals will be achieved through volume and
                                                              revenue growth driven by acute volume increases,
                                                              increases in related ancillary services, cost report
                                                              improvements, re-establishment of the 340B
                                                              program, and overall business growth through
                                                              increased primary care alignment
                                                                                               Boa Vida v. PCHCA

 Project Overview       Financial Summary        Service Area       Opportunities        Recommendations
                                                                                            BV009274 07/22/2020
                                                                                                                    11
Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 69 of 143




       Service Area
            • Overview
            • Population Demographics
            • Market Share
            • Service Area Calculation and Conclusions




                                                                    Boa Vida v. PCHCA
                                                                 BV009275 07/22/2020
                                                                                                                                                                                    Service Area
           Service Area Overview
                                         Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 70 of 143
                                                                                                                                                                                         DRAFT
    Service Area and Hospitals
                                                                                                                             ©
                                                                                                                             PCMC is the only hospital in the service
                                                                                                                                    Fayette Medical Center


                                                                                                                                    area comprised of four ZIP codes
                                            North Mississippi Medical Center - West Point                                    The service area was determined by looking at contiguous ZIP
                                                                                                                             codes where PCMC had 10% Medicare market share in 2016



                                                                                                           I
 dical Center   -   Eupora
                                                                                                                             or had a significant amount of Medicare cases for FY2016.
                                                   1    ~v          Baptist Memorial Hospital - Golden Triangle
                                                           Cous
                             OCH Regional Medical Center
                                                                                                     la
                                                                                      Ethelsville         Reform
                                                                                        35481              35481




 :gional Medical Center                                                                                                                              Ì
                                                                                                a
                                                                                                          Pickens County Medical Center

                                                                                                                                                              Northport Medical Center
                                                                                                                                                                  DCH Regional Medical Center




    3Winston Medical Center
                                               ©       Noxubee General Hospital



-   Junctions
    Edges
State
                                                                                        Aliceville
                                                                                         35442




AHD_Hospitals_2011                                                                                                                                                                                    Bibl
    <all other values>
    Type

©    Critical Access
                                                                                                                       ©
    CAH
                                                                                                                             Greene County Health System


©    Short Term Acute
    STAG

 ;hoba
AHD    County General Hospital
    _Hospitals_2011_Google_CAH_STAC ©
                                  John C. Stennis Memorial Hospital


        Primary Service Area                                                                                                   f                             Hale County Hospital


Major Roads                                                                                                                                                                                     PSA
                                                                                                                                                                         Boa Vida v. PCHCA
    Road Classification
    Project Overview
    Limited Access                            Financial Summary                             Service Area                     Opportunities                      Recommendations
                                                                                                                                                                      BV009276 07/22/2020
                                                                                                                                                                                                      13
                                                                                                                                              Service Area
        Service Area Population
                                   Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 71 of 143
                                                                                                                                                       DRAFT


                           2017 Population Estimates                                                              7%
                                                                                                                                           Service Area   Age
                                                                                                                                           Distribution 2017
                                                                                             00-17                      22%a
Pri ma ry                                                                                                               234
Servi ce
Area        Na me                  00-17      18-44    45-64       65+    Tota l %of PSA                                           34`0
35447       Ca rrol l ton             731     2,074    1,231       664    4,700     29%      18-44                                  3.1%
35442       Al i cevi l l e        1,033      1,679    1,516    1,359     5,587     35%                                             35%
35461       Ethel s vi l l e          320        618      620      451    2,009     12%
                                                                                                                             P8%
35481       Reform                    653     1,102    1,117       957    3,829     24%
                                                                                             45 -64                       2b%
            PSA Total              2,737      5,473    4,484    3,431    16,125    100%                                   2V%                Primary Service Area
            Total Service Area     2,737      5,473    4,484    3,431    16,125
            Tota l Servi ce Area     17%        34%      28%      21%     100%                                                               Alabama
                                                                                                                       21%
            Al a ba ma               22%        35%      26%      16%     100%                 65+               1¡6%                        United States
            Uni ted Sta tes          23%        36%      26%      15%     100%                                   15%
            Source: Truven Health Analytics
                                                                                                      0%   10%   20%     30%       40%


        • The Total Service Area population was approximately 16,125 in 2017
             • Sixty-four percent (64%) of the total population is younger than 45 years of age
             • The under-18 age cohort has a smaller percentage of people (17%) compared to the State (22%) and the
                United States (23%)
             • The 18-44 age cohort has a smaller percentage of people (34%) compared to the State (35%) and the
                United States (36%)
             • The 45-64 age cohort has a larger percentage of people (28%) compared to the State (26%) and the
                United States (26%)
             • The 65+ age cohort has a larger percentage of people (21%) compared to the State (16%) and the
                United States average (15%)
             • Twenty-nice percent (29%) of the population resides in Carrollton (35447), the home ZIP code of PCMC
                                                                                                                                        Boa Vida v. PCHCA

   Project Overview                     Financial Summary                     Service Area      Opportunities                  Recommendations
                                                                                                                                     BV009277 07/22/2020
                                                                                                                                                                    14
                                                                                                         Service Area
  Service Area Population Growth by Zip Code
                   Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 72 of 143
                                                                                                                 DRAFT


                                              2017-2022 Change
              Pri ma ry
              Servi ce                            2017        2022       2017-2022 %    2017-2022
              Area        Na me                Es ti ma te Projecti on     Cha nge     Ab. Cha nge
              35447       Ca rrol l ton              4,700      4,948        5%                248
              35442       Al i cevi l l e            5,587      5,876        5%                289
              35461       Ethel s vi l l e           2,009      2,164        8%                155
              35481       Reform                     3,829      4,017        5%                188
                          PSA Total                16,125      17,005       5%                 880
                          Tota l Servi ce Area     16,125      17,005        5%                880
                          Al a ba ma                  4.88        4.96       2%
                          Uni ted Sta tes              325         337       4%
                          State and US in Millions
                          Source: Truven Health Analytics



              •    The Total Service Area population is projected to increase by 5% (880 people)
                   over the next five years
                     • The hospital’s home ZIP code of Carrollton is expected to increase by
                         5% (248 people) over the next five years
                     • All ZIP codes are expected to contribute to the increase in population in
                         the service area


                                                                                                    Boa Vida v. PCHCA

Project Overview      Financial Summary            Service Area          Opportunities        Recommendations
                                                                                                 BV009278 07/22/2020
                                                                                                                        15
                                                                                                                   Service Area
   Population Change by Age
                             Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 73 of 143
                                                                                                                           DRAFT

                             2017-2022 Change                                            • Sixty-two percent (62%) of growth in
Tota l                                                                                     the total service area is projected to
Servi ce          2017          2022       Abs ol ute Percent    Sha re of                 come from those 65 years and older
Area           Es ti ma te   Projecti on    Cha nge Cha nge       Growth
00-17            2,737          2,743          6       0%         1%                           • The 65+ age cohort is
18-44            5,473          5,824        351       6%        37%                              projected to increase by 17%
45-64            4,484          4,424        -60      -1%         0%                              (583 people)
65+              3,431          4,014        583      17%        62%
                                                                                                      • All ZIP codes are
Tota l          16,125         17,005        880       5%       100%
Source: Truven Health Analytics                                                                         expected to contribute
                                                                                                        growth in the over 65
                                                                                                        age cohort
                                              2017-2022 Change                                 • The 45 – 64 age cohort is
                Pri ma ry
                                                                                                  projected to decrease by 1%
                Servi ce                                                                          (60 people)
                Area         Na me                  00-17   18-44    45-64   65+   Tota l      • The 18 – 44 age cohort is
                35447        Ca rrol l ton            9     109       (18)   148    248
                                                                                                  projected to increase 6% (351
                35442        Al i cevi l l e         (2)     143      (47)   195    289
                35461        Ethel s vi l l e        (1)      35       10    111    155
                                                                                                  people)
                35481        Reform                   0       64       (5)   129    188               • All ZIP codes are
                   PSA Total                         6      351       (60)   583    880                 expected to contribute
                Total Service Area                    6      351      (60)   583    880
                                                                                                        growth in the 18 – 44
                Source: Truven Hea l th Ana l yti cs
                                                                                                        age cohort
                                                                                               • The 0 – 17 age cohort is
                                                                                                  projected to increase less than
                                                                                                  1% (6 people)
                                                                                                              Boa Vida v. PCHCA

Project Overview                  Financial Summary             Service Area       Opportunities        Recommendations
                                                                                                           BV009279 07/22/2020
                                                                                                                                    16
                                                                                                     Service Area
  Population Household Income
                      Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 74 of 143
                                                                                                             DRAFT



                     2017 Median Household Income
        Pri ma ry                          Medi a n
        Servi ce                          Hous ehol d      % of % of    • Median household incomes for the
        Area          Na me                Income         Sta te US       service area are 71% of the State of
        35447         Ca rrol l ton        $29,420         70% 56%
        35442         Al i cevi l l e      $24,158         57% 46%
                                                                          Alabama median and 58% of the US
        35461         Ethel s vi l l e     $36,191         86% 69%        median
        35481         Reform               $36,367         86% 70%            • The weighted median household
        PSA Weighted                       $30,090         71% 58%
                                                                                income for the service area is the
        Total Weighted Service Area        $30,090         71% 58%
        Al a ba ma                         $42,099        100% 81%
                                                                                sum of each ZIP code income times
        Uni ted Sta tes                    $52,083                              the ZIP code population divided by
        Source: Truven Health Analytics                                         the total service-area population




                                                                                                Boa Vida v. PCHCA

Project Overview          Financial Summary             Service Area   Opportunities      Recommendations
                                                                                             BV009280 07/22/2020
                                                                                                                    17
                                                                                                                                                              Service Area
             Medicare Market Share 2012 - 2016
                                       Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 75 of 143
                                                                                                                                                                    DRAFT
                                                                              Medicare Market Share                                     Cases (Medicare)
                                                                      2012    2013         2014       2015         2016       2012    2013      2014       2015    2016


  Pickens County Medical Center (Carrollton -AL)                      35%      30%         26%         20%         18%         437     359      305         241     214



  DCH Regional Medical Center (Tuscaloosa -AL)                        49%      48%         53%         60%         60%         616     570      627         708     701



  UAB Hospital (Birmingham -AL)                                        2%       4%          3%          3%          4%          31      51        41         34      42



  Baptist Memorial Hospital - Golden Triangle (Columbus -MS)           4%       7%          8%          7%          7%          50      84        90         80      78



  All Other Hospitals                                                  10%     10%         10%         10%         11%         121     120       112         118    129



  Grand Total                                                         100%    100%        100%        100%        100%        1,255   1,184    1,175       1,181   1,164



       60%                                                       60%         Pickens County Medical Center (Carrollton -AL)          • PCMC’s inpatient Medicare market share
                                                                             DCH Regional Medical Center (Tuscaloosa-AL)               decreased by 17% points from 2012 to
       50%
                                                                             UAB Hospital (Birmingham -AL)                             2016, while DCH Regional Medical
                                                                             Baptist Memorial Hospital - Golden Triangle (Columbus-MS)
                                                                                                                                       Center’s market share increased by 11%
  tu                                                                         All Other Hospitals
                                                                                                                                       points from 2012 to 2016 and captured
  ÿ 40%                                                                                                                                60% of the Medicare market share in
  ti
  10
  2                                                                                                                                    2016
       30%
                                                                                                                                             • Reported that PCMC has
                                                                                                                                               experienced unstable inpatient
                                                                                                                                               provider coverage and increases in
                                                                 18%


       10%
                                                                 11%                                                                           ED transfers during the measure
                                                                 7%                                                                            period
                                                                 4%
       0%                                                                                                                            • Total Medicare discharges have
                2012
Source: Medicare Data file
                             2013       2014         2015      2016
                                                                                                                                       decreased by 7% (91 cases) since 2012
                                                                                                                                                      Boa Vida v. PCHCA

        Project Overview                    Financial Summary                 Service Area                      Opportunities                 Recommendations
                                                                                                                                                   BV009281 07/22/2020
                                                                                                                                                                             18
                                                                                                                                                                               Service Area
              Market Service Area Calculation
                                              Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 76 of 143
                                                                                                                                                                                     DRAFT
      • Market Service Area
                 • To plan for needed services and to avoid developing excess capacity, total population of the service area is
                   adjusted down based on the market and service area analysis
                 • Current adjusted market service area, as defined below, is 14,957; this is based on 2017 population estimates
                   and is projected to increase 5% over the next 5 years with the 2022 estimate being 15,769

                                               2017        2016 CMS          2016 CMS         2016 CMS           Inpatient        Primary           Market           2017       2017-2022      2022 Est.
                                    Zip       Actual         Market         Pickens Cty       Pickens Cty         Hospital          Care          Service Area     Weighted     Populuation   Service Area
Primary Service Area               Code     Population     Discharges        Discharges      Market Share      Service Area     Service Area      Weighting*      Population      Growth      Population
Carrollton                        35447       4,700           255                48               19%           Carrollton        Aliceville         100%           4,700           5%           4,948
Aliceville                        35442       5,587           406                96               24%           Carrollton        Aliceville         100%           5,587           5%           5,876
Ethelsville                       35461       2,009           150                21               14%           Carrollton       Columbus             80%           1,607           8%           1,731
Reform                            35481       3,829           353                49               14%           Carrollton        Aliceville          80%           3,063           5%           3,214
  PSA Total                                   16,125         1,164              214               18%                                                 93%           14,957          5%          15,769
Weighted Service Area                         16,125         1,164              214              18%                     -                 -          93%           14,957          5%          15,769
* For planning purposes, total population is discounted by market service area weighting, an estimate based on inpatient market share, Hospital Service Area
(Dartmouth), and Primary Care Service Area (Dartmouth).


          •   Quantitative: Inpatient Medicare market share
          •   Qualitative: Hospital Service Area (Carrollton), Primary Care Service Area (Aliceville, Columbus), proximity of
              competitors, services offered at PCMC, and field experience of Stroudwater consultants




              Sources: Truven Health Analytics (Population)
              CMS (IP Discharges)

                                                                                                                                                                      Boa Vida v. PCHCA

        Project Overview                           Financial Summary                         Service Area                    Opportunities                       Recommendations
                                                                                                                                                                   BV009282 07/22/2020
                                                                                                                                                                                                  19
   Market Service Area Conclusion
                      Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 77 of 143
                                                                                                             DRAFT
                           Findings and Analysis                                         Recommendations
• The primary service area weighted population of 14,957 is an adequate          • Target growth efforts to increase
  population base to support a rural hospital, but is projected to increase 5%     captured inpatient market share in
  over the next five years                                                         PCMC’s home ZIP code to 40%
• The 65+ age cohort (primary users of rural hospitals) is expected to              • Consider market segment
  experience 17% growth from 2017 to 2022, gaining 583 people and                     potential demand when
  comprising 62% of the service area growth                                           evaluating locations to focus
                                                                                      primary care outreach strategy
     • 65+ age cohort typically are most frequent users of rural hospital             efforts
       services
                                                                                    • Focus service development
     • All ZIP codes are expected to have positive growth in the 65+ age              and marketing efforts on all
       cohort                                                                         growing age cohorts with
• Inpatient services demand has contracted, as shown by a 7% decrease in              particular attention to the 65+
  total Medicare market discharges from 2012 (1,255) to 2016 (1,164)                  age cohort
• PCMC’s inpatient Medicare market share decreased by 17% points to a               • Improve the efficiency of
  market share of only 18% in 2016                                                    services available with a focus
                                                                                      on ambulatory care and
     • DCH Regional Medical Center’s market share increased by 11% points             primary care
       to capture 60% of the market as of 2016
     • PCMC’s inpatient Medicare market share in Carrollton, its home ZIP
       code (35447), was 19% in 2016, compared to peer rural hospitals that
       often maintain 40% market share in their local ZIP code
        • Peer best-practice rural hospitals target a dominant inpatient
          market share of 40% within the hospital’s home ZIP code
                                                                                                Boa Vida v. PCHCA

Project Overview         Financial Summary         Service Area       Opportunities       Recommendations
                                                                                             BV009283 07/22/2020
                                                                                                                    20
Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 78 of 143




                 Opportunities




                                                                    Boa Vida v. PCHCA
                                                                 BV009284 07/22/2020
                   Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 79 of 143
    Population Health Transition Framework                                                          DRAFT
•   The strategic framework on the following page is designed to assist organizations in transitioning
    from a payment system dominated by the FFS payment model to one dominated by population-
    based payment models
      • Delivery System strategic component addresses the imperative to transform the current "sick
          care" model for optimal fit with population based payment.
      • Payment System strategic component addresses the imperative to proactively transform
          payment from FFS to population based payment.
      • Population Health/care management component requires creation of an integrating vehicle
          so that providers can contract for covered lives, create value through active care
          management, and monetize the creation of that value
•   Strategic imperatives drive the initiatives that must be designed and implemented to make the
    transition
      • Each initiative is developed in phases that correspond to the evolution of the payment
          models
      • Work on each initiative needs to begin now so they will be ready to implement when
          required
•   Stroudwater has presented on the Transition Framework and the Future of Rural Healthcare with
    the presentation available on Stroudwater’s website:
    (http://www.stroudwater.com/?resources=future-of-rural-healthcare)
      • Increasingly, board and leadership should be aware of the transitions occurring in the
          healthcare industry and incorporate new strategies into their organization
                                                                                       Boa Vida v. PCHCA

Project Overview      Financial Summary      Service Area      Opportunities      Recommendations
                                                                                    BV009285 07/22/2020
                                                                                                           22
                     Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 80 of 143
  Population Health Transition Framework                                                                               DRAFT

                               FFS            PHASE I            PHASE II            PHASE III                 PBPS


                        Improve quality
                                            Implement
                        and efficiency


     DELIVERY SYSTEM    Align primary
                                               Plan            Implement
    TRANSFORMATION      care providers


                        Rationalize
                                            Strategize            Plan              Implement
                        service
                        network

                                          § Data analytics   § Payer and           § Plan design                Population
      POPULATION                          § Care               network             § Risk                         Based
     HEALTH SYSTEM                          management         contracting           management                   Health
       CREATION                           § Evidence-based   § Value               § Value-based                 System
                                            protocols          attribution           credentialing


                        Full-risk            Strategize            Plan             Implement
                        payment


    PAYMENT SYSTEM      Shared saving
                                               Plan            Implement
    TRANSFORMATION      payments

                        ESHP & FFS
                        payment with        Implement
                        incentives


                                                                                                          Boa Vida v. PCHCA

Project Overview       Financial Summary              Service Area           Opportunities           Recommendations
                                                                                                       BV009286 07/22/2020
                                                                                                                              23
                     Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 81 of 143
          Future of Rural Healthcare                                                                            DRAFT

                 Findings and Analysis                                           Recommendations
•   PCMC does not currently have a strategic plan            •     Use this report as the foundational framework for
•   Healthcare reform has created new market                       development of an 18-month strategic plan
    competition on patient value, which is especially              focused on the following initiatives:
    relevant for rural hospitals like PCMC                           •    Increasing alignment and leverage of
      •    Important strategic opportunities that must be                 PCMC’s primary care network
           proactively addressed through new strategies              •    Promoting high quality and patient safety
           include:                                                       scores to community
            •   Improving operational efficiencies and               •    Increasing hospital efficiency and financial
                financial viability                                       viability to position for population-based
            •   Recognizing quality and patient safety as                 payment methodologies
                a competitive advantage                              •    Proactively transforming payment models
            •   Medical staff recruitment, stabilization,                 beginning with self-insured health plan
                and alignment                                        •    Developing care management strategies in
            •   Development of care management                            anticipation of payment system shifts
                strategies to address population health
            •   Proactive transformation of payment
                system from fee-for-service to
                population based



                                                                                                   Boa Vida v. PCHCA

Project Overview        Financial Summary           Service Area         Opportunities       Recommendations
                                                                                                BV009287 07/22/2020
                                                                                                                         24
                            Provider Complement
                                                                   Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 82 of 143
                                                                                                                                                                                             DRAFT
Physician Shortage /Surplus                                                             Adjusted Service Area Population:        14,399
                                                                                                                                                               Findings and Analysis
                                                                      Supply Study                   Existing'   (Shortage) /Surplus
Primary Care                                                                  Range                                    Range2
                                                                                                                                          • Primary care current needs analysis, based on adjusted
        Family Practice                                                 2.0     -   7.0                6.50        (0.5)    -   4.5         Total Service Area population, indicates a range of
        Internal Medicine                                               1.7     -   4.2                0.00        (4.2)    -   (1.7)       between a (0.2) to (3.7) deficit of primary care provider
        Pediatrics                                                      1.2     -   1.8                0.00        (1.8)    -   (1.2)       FTEs
        Physician Primary Care Range                                    8.0     -   10.0               6.50        (3.5)    -   (1.5)
                                                                                                                                             • Primary care physician range of a (1.5) to (3.5) deficit is
        Non -Phys Providers                                             1.0     -   3.4                3.20        (0.2)    -   2.2
        TOTAL Primary Care Range                                        9.9     -   13.4               9.70        (3.7)    -   (0.2)
                                                                                                                                                partially offset by 3.2 non-physician provider
                                                                                                                                                (advanced practice) FTEs
Medical Specialties                                                                                                                          • Reported that no formal multi-year provider
   Allergy                                                              0.1     -   0.2                0.00        (0.2)    -   (0.1)
                                                                                                                                                development plan exists
   Cardiology                                                           0.5     -   0.5                0.18        (0.4)    -   (0.3)
   Dermatology                                                          0.3     -   0.4                0.00        (0.4)    -   (0.3)
                                                                                                                                          • Specialty Care needs analysis suggests shortages in the
   Endocrinology                                                        0.0     -   0.2                0.00        (0.2)    -   (0.0)       majority of listed specialties with the highest need in the
        Gastroenterology                                                0.3     -   0.4                0.37         0.0     -   0.1         following areas: OB/GYN, General Surgery, and
        Hem/Oncology                                                    0.3     -   0.3                0.09        (0.3)    -   (0.2)       Orthopedics
        Infectious Disease                                              0.1
        Nephrology                                                      0.2
                                                                                -
                                                                                -
                                                                                    0.1
                                                                                    0.3
                                                                                                       0.00
                                                                                                       0.05
                                                                                                                   (0.1)
                                                                                                                   (0.2)
                                                                                                                            -
                                                                                                                            -
                                                                                                                                (0.1)
                                                                                                                                (0.2)
                                                                                                                                             • Best practice rural hospital peers actively recruit
        Neurology                                                       0.3     -   0.4                0.02        (0.4)    -   (0.2)
                                                                                                                                                providers to meet service area population demand and
        Pulmonary                                                       0.1     -   0.3                0.00        (0.3)    -   (0.1)           achieve greater primary care alignment
        Rheumatology                                                    0.1     -   0.2                0.00        (0.2)    -   (0.1)
                                                                                                                                                                Recommendations
Surgical Specialties
        ENT                                                             0.1     -   0.5                0.00        (0.5)    -   (0.1)
                                                                                                                                          • Partner with existing medical staff to identify medical and
        General Surgery                                                 0.9     -   1.1                0.00        (1.1)    -   (0.9)       surgical specialty-care needs and service development
        Neurosurgery                                                    0.1     -   0.2                0.00        (0.2)    -   (0.1)       opportunities
        OB /GYN                                                         1.1     -   1.6                0.23        (1.4)    -   (0.9)
                                                                                                                                          • Establish a multi-year provider development/recruitment
        Ophthalmology                                                   0.6     -   0.6                0.23        (0.3)    -   (0.3)
        Orthopedic                                                      0.6     -   1.0                0.18        (0.9)    -   (0.5)
                                                                                                                                            plan
        Plastic Surgery                                                 0.2     -   0.3                0.00        (0.3)    -   (0.2)        • Use this analysis to support future evaluation and
        Urology                                                         0.4     -   0.5                0.00        (0.5)    -   (0.4)          testing of medical staff complement, as well as primary
1   Physician FTiscalculated as   5   days per week
2 SeeA ppendix tor detail ofSupplyStudies.
                                                      .1.0   FTE   or 18 days per month .1.0   FTE
                                                                                                                                               care and specialty clinic development
                                                                                                                                                                                Boa Vida v. PCHCA

          Project Overview                                                Financial Summary                                Service Area          Opportunities           Recommendations
                                                                                                                                                                             BV009288 07/22/2020
                                                                                                                                                                                                     25
          Provider Complement
                             Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 83 of 143
                                                                                                                                  DRAFT
•   Findings and Analysis
      • Primary
      Primary Care Care Providers (PCPs) in the service area consist primarily of the following:
               Provider Name         Credentials      Specialty               Name of Practice                          FTE

      Phillip Greg Robbins              MD          Family Practice        Carrollton Primary Care                      1.00
      Chesie Skinner                     NP         Family Practice        Carrollton Primary Care                      0.60
      Dale T. Robbins                   MD          Family Practice        Aliceville Family Practice                   1.00
      James    L.   Parker              MD          Family Practice           Dr. James   L.   Parker                   0.80
      Kate Gentry                        NP         Family Practice           Dr. James   L.   Parker                   0.80
      Brittany Anderson                 MD          Family Practice   Whatley Health Services-     Carrollton           1.00
      Andera Gardener                    NP         Family Practice   Whatley Health Services-     Carrollton           0.90
      Julia Boothe                      MD          Family Practice    Pickens County Primary      Care,   PC           0.90
      Robert    N   Honea               MD          Family Practice    Pickens County Primary      Care,   PC           0.90
      Dakota Acton Jones                MD          Family Practice    Pickens County Primary      Care,   PC           0.90
      Darlene Putman                     NP         Family Practice    Pickens County Primary      Care,   PC           0.90


                                  Findings and Analysis                                                    Recommendations
• PCMC employs only two of 11 primary care providers within the service area,             • Continue the strategic growth of the
  and has opportunities to better position the hospital for future population-              clinic network in an effort to broaden
  based payment methodologies that are rapidly emerging                                     access and capture market share, as
     • All other primary care providers are either independent or employed by               well as position for future population-
       Whatley Health Services, an FQHC                                                     based payment models

       • Best practice peer rural hospitals establish robust primary care networks
         to position for emerging population-based payment models as primary
         care providers will be the future revenue centers


                                                                                                                     Boa Vida v. PCHCA

 Project Overview              Financial Summary           Service Area       Opportunities                     Recommendations
                                                                                                                  BV009289 07/22/2020
                                                                                                                                         26
                             Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 84 of 143
           Provider Complement                                                                                             DRAFT
     •    Specialty Care Providers in the service area consist mainly of the following :
         Medical Specialities
                Provider Name       Credentials      Specialty                 Name of Practice              FTE

         Edward Carraway               MD            Cardiology              PCMC Specialty Clinics          0.09
         John Mantle                   MD            Cardiology              PCMC Specialty Clinics          0.09
         Drake Lavender                MD         Gastroenterology           PCMC Specialty Clinics          0.37
         Sudan Bostick                 MD          Hem /Oncology             PCMC Specialty Clinics          0.09
         Dirk Berry                     MD          Nephrology               PCMC Specialty Clinics          0.05
         Arturo Otero                  MD            Neurology               PCMC Specialty Clinics          0.02


         Surgical Specialties
                Provider Name       Credentials      Specialty                 Name of Practice              FTE

         Catherine Skinner              MD               O B /GYN            PCMC Specialty Clinics          0.18
         John McDonald                 MD                O B /GYN            PCMC Specialty Clinics          0.05
         Tim Johnston                  MD          Ophthalmology            Tucaloosa Opthalmology           0.23
         Brian Claytor                 MD           Orthopedic               PCMC Specialty Clinics          0.18


                                 Findings and Analysis                                                Recommendations
• PCMC offers medical and surgical specialty services in the following areas:               • Evaluate specialty care recruitment
  cardiology, gastroenterology, hematology/oncology, nephrology, neurology,                   and partnership opportunities as
  OB/GYN, ophthalmology, and orthopedics                                                      supported by the supply study, in
   • Reported that all specialists lease space from PCMC and bill for professional            order to meet the needs of PCMC’s
     fees                                                                                     service area population
       • The physician complement benchmark analysis indicates that demand
          exists within the adjusted service area population for further addition
          of part-time medical and surgical specialty-service growth
                                                                                                              Boa Vida v. PCHCA

 Project Overview               Financial Summary            Service Area       Opportunities           Recommendations
                                                                                                           BV009290 07/22/2020
                                                                                                                                    27
                         Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 85 of 143
          Provider Complement                                                                                       DRAFT

                                 Findings and Analysis                                           Recommendations
Practice Management
• PCMC owns and operates Carrollton Primary Care, a Provider-based Rural Health          • Utilize MGMA, or other industry
  Clinic (PB-RHC), staffed M – F, 8a-5p, as follows: Dr. Robbins, 5 days/week; Chelsie     benchmark data, to establish
  Skinner, NP, 3 days (M, W, F) /week                                                      targets and monitor individual
     • Reported that neither provider is overly busy as they both see approximately        provider productivity
        12 patients per day
     • Reported that provider efficiency is monitored on a monthly and daily basis;
        however, no productivity targets have been established
         • Best performing peer rural hospitals that operate practices establish
           productivity targets (often based on the MGMA industry standard) and
           frequently monitor individual provider efficiency
• PCMH has experienced provider turnover in the past with the departure of two           • Accelerate short-term recruitment
  providers in 2014 and retirement of another in 2016                                      efforts to ensure a smooth
    • Reported that Dr. Robbins, who joined in 2015, has announced that he is              transition related to Dr. Robbins
       leaving in December 2018                                                            departure
    • PCMC reported that it is in discussions with a replacement physician candidate     • Partner with UA to develop a
    • Reported that PCMC leadership has had discussions with the University of             Rural Residency Program, which
       Alabama’s College of Community Health Sciences (UA), based in Tuscaloosa,           will serve as the foundation of a
       regarding possibility of developing a Rural Residency Program, which could          future primary care recruitment
       serve as a recruitment pipeline                                                     pipeline
        • Best performing peer rural hospitals ensure that the community has
          adequate access to primary care through active development and recruit
          efforts
                                                                                                       Boa Vida v. PCHCA

 Project Overview           Financial Summary            Service Area        Opportunities       Recommendations
                                                                                                    BV009291 07/22/2020
                                                                                                                             28
                         Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 86 of 143
          Provider Complement                                                                                         DRAFT

                            Findings and Analysis                                             Recommendations
• Reported that compensation model does not currently include incentive           • Modify compensation models to ensure
  provisions for productivity, quality, patient satisfaction, or panel size         proper alignment and accountability
  • Best practice hospitals with employed providers utilize Relative Value          across all employed providers
    Units (RVUs) or Work RVUs for determining productivity bonuses, as well           • Consider setting production incentive
    as value-based incentives and panel size                                            at attainable levels, such as 25th to
     • Generally a minimum threshold is required with pre-determined $ per              35th percentile, especially for new
       RVU (or Work RVU) once the threshold has been met                                providers who are establishing
                                                                                        practice followings
     • RVU based incentives provide a direct correlation between provider
       effort and incentive dollars                                                   • Evaluate incorporation of incentive
                                                                                        compensation components such as
     • RVU based systems require monthly updates to providers to measure                quality/value-based targets, patient
       performance relative to goals                                                    satisfaction, and panel size to
     • Base compensation for contracts typically set at 50th percentile of              compensation plan
       MGMA benchmarks


• Reported that PCMH has a vacant MOB located in Gordo that could be              • Consider developing a business plan that
  upfitted and utilized as a future PB-RHC with goal of offsetting outmigration     examines the feasibility of establishing of
  of patients to Tuscaloosa-based competitors                                       a Gordo-based practice
     • Best performing peer rural hospitals conduct return-on-investment             • Provider recruitment efforts could be
       analyses to examine market demand and financial viability regarding             conducted in conjunction with other
       service expansion plans                                                         area providers (see Provider Alignment
                                                                                       section)

                                                                                                         Boa Vida v. PCHCA

 Project Overview           Financial Summary           Service Area          Opportunities        Recommendations
                                                                                                      BV009292 07/22/2020
                                                                                                                               29
         Inpatient Services
                           Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 87 of 143
                                                                                                                               DRAFT
                                    Patient Days
2,500
                 2,002                                                      1,945
2,000
                                                          1,672
                 1,373
                                       1,588
                                                                            1,460
                                                                                                     Area         2018 ADC
1,500                       1,506                         1,418
                                                                                               Acute                  5.3
1,000                                                                                          Swing Bed              0.8
                                       535
                 435
  500
                                                          371                                  IPF                    4.0
                                 244                                        295 296
           285                                      242
                                                                                               Observation            0.8
    0
            FY 2015               FY 2016               FY 2017           FY 2018
                                                                         Annualized
                 Med/Surg/Peds          Swing Bed SNF      Observation     Subprovider - IPF


• Overall inpatient days (Med/Surg, Swing Bed, IPF and Observation) decreased 10% from FY 2015 (4,095 days) to FY 2017
  (3,703 days) largely as a result of decreased IPF admissions and provider turnover, yet has since increased 8% due to growth
  of Med/Surg admissions
    • Medical/Surgical inpatient days increased by 42% from FY 2015 (1.373 days) to FYTD 2018 (1,945 days), largely due to
      shift away from fragmented hospitalist program that was discontinued in 2016
    • IPF inpatient days decreased by 27% from FY 2015 (2.002 days) to FYTD 2018 (1,460 days), largely due to increased
      competition from Tuscaloosa-based mental health facilities
    • Observation days remained relatively constant over the report period
• PCMC’s swing bed ADC of 0.8 is significantly below the rural peer benchmark target of 4 ADC
    • Swing bed services are an important opportunity for rural hospitals as they allow the hospital to provide additional IP
      rehab services, generate increased reimbursement, and help to dilute fixed costs in the nursing unit
                                                                                                                  Boa Vida v. PCHCA

Project Overview                 Financial Summary                Service Area             Opportunities     Recommendations
                                                                                                               BV009293 07/22/2020
                                                                                                                                      30
          Inpatient Services
                         Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 88 of 143
                                                                                                               DRAFT
•     Inpatient Acute Financial Opportunity

                                  Acute Incremental Volume Contribution Margin
                                                                       Low Growth        High Growth
                 Baseline Average Daily Census (ADC) - FYTD 2018           5.3               5.3

                 Targeted Acute ADC                                          5.9              6.4
                  Incremental Acute ADC                                      0.5              1.1
                     Incremental Acute Days                                  195              389
                 Estimated Revenue per Acute Day                        $      2,500     $      2,500
                 Estimated Incremental Daily Expense                    $       (500)    $       (500)
                  Estimated Daily Acute Profit                          $      2,000     $      2,000
                     Estimated Incremental Acute Contribution Margin    $   389,000      $   778,000


      •   Analysis indicates profit opportunity resulting from the following incremental inpatient acute volume
          growth scenarios over actual PCMC FYTD 2018 census:
             •     Low Growth census model – 0.5 ADC increase
             •     High Growth census model – 1.1 ADC increase
      •   Analysis assumes $2,500 / day average reimbursement and $500 / day average expense
      •   Significant contribution margin opportunity exists from inpatient volume growth ranging from
          approximately $390K at low growth levels to $780K at high growth levels


                                                                                                  Boa Vida v. PCHCA

    Project Overview        Financial Summary       Service Area       Opportunities         Recommendations
                                                                                               BV009294 07/22/2020
                                                                                                                      31
          Inpatient Services
                       Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 89 of 143
                                                                                                                  DRAFT
•     Inpatient Swing Bed Financial Opportunity

                                Swing Bed Incremental Volume Contribution Margin
                                                                          Low Growth         High Growth
             Baseline Average Daily Census (ADC)       -   FYTD 2018           0.8                 0.8


             Targeted Acute ADC                                                1.2                 3.2
               Incremental Acute ADC                                           0.4                 2.3
                 Incremental Acute Days                                        148                 856        -
             Estimated Revenue per Acute Day                              $          375     $            375
             Estimated Incremental Daily Expense                          $          (100)   $           (100)
               Estimated Daily Acute Profit                               $          275     $            275
                 Estimated Incremental Acute Contribution Margin                40,563       $     235,263

      •   Analysis indicates profit opportunity resulting from the following incremental inpatient acute volume
          growth scenarios over actual PCMC FYTD 2018 census:
             •   Low Growth census model – 0.4 ADC increase
             •   High Growth census model – 2.3 ADC increase
      •   Analysis assumes $375 / day average reimbursement and $100 / day average expense
      •   Significant contribution margin opportunity exists from inpatient volume growth ranging from
          approximately $41K at low growth levels to $235K at high growth levels


                                                                                                    Boa Vida v. PCHCA

    Project Overview      Financial Summary         Service Area       Opportunities         Recommendations
                                                                                                 BV009295 07/22/2020
                                                                                                                        32
         Inpatient Services
                       Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 90 of 143
                                                                                                                DRAFT

                    Findings and Analysis                                         Recommendations
• Inpatient staffing consists of the following: 2 RNs (7a-7p /   • Target an acute average daily census of 6 through
  7p-7a), 2 PCAs (7a-7p), 1 PCAs (7p-7a), 1 unit secretary         the following activities:
  (7a-3p) covering 24/7                                              • Utilize daily ED log review, follow-up on a
    • Reported that staff flexes with census and that most             regular basis with patient referral sources
      nurses are cross-trained to float to ED and IPF unit           • Conduct service marketing meetings with
        • Volume-based benchmarks indicate that                        referral providers/centers
          med/surg unit is staff efficiently, yet has some           • Increase of acute census to 6 yields a potential
          capacity to accommodate incremental volume                   $390K contribution margin improvement
          growth (see department staffing analysis section
          of this report)
• Inpatient medical coverage is through a combination of
  ED and primary care providers (PCP) as follows: PCPs – M
  – Th; ED – F, Sa, Su for all assigned and unassigned
  patients
• PCMC’s 36 bed (14 staffed) inpatient unit, which provides
  care to patients ranging from acute med/surg, swing bed,
  to observation status, is currently operating below
  capacity
    • Current combined (Med/Surg/Peds – 5.3; Observation
      – 0.8; Swing Bed – 0.8) inpatient ADC is 6.9


                                                                                                   Boa Vida v. PCHCA

 Project Overview         Financial Summary          Service Area       Opportunities       Recommendations
                                                                                                BV009296 07/22/2020
                                                                                                                       33
         Inpatient Services
                      Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 91 of 143
                                                                                                            DRAFT

                 Findings and Analysis                                       Recommendations
• PCMC reported that it has an assigned case manager      • Elevate the swing bed program as a strategic priority
  that periodically promotes the swing bed program to       by targeting ADC of 3
  area providers / hospitals                                  • Empower case manager and nursing manager to
  • Reported that there is not a process in place to            establish a focused swing bed marketing plan,
    identify prospective swing bed patients                     targeting area providers and case managers of
      • Best-performing peer CAHs develop and actively          neighboring hospitals
        promote robust swing bed programs, which              • Investigate the use of available patient tracking
        drive inpatient rehabilitation services and             systems to identify prospective swing bed
        generate increased reimbursement                        candidates
                                                              • Message to nurses and providers the importance
                                                                of growing IP services to meet current staffing
                                                                levels
                                                              • Increase of swing bed census to 3 yields a
                                                                potential $235K contribution margin
                                                                improvement




                                                                                               Boa Vida v. PCHCA

Project Overview         Financial Summary         Service Area     Opportunities        Recommendations
                                                                                            BV009297 07/22/2020
                                                                                                                    34
           Inpatient Services: Psychiatric Facility (IPF) DRAFT
                           Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 92 of 143



•    PCMC’s IPF Contribution Margin Assessment (Source: 9/30/17 Cost Report)
             FY 2017 Inpatient Psych Facility Profitability Analysis                                  Findings and Analysis
Revenue:                                         Days             Rate         Revenue     • PCMC operates a 10-bed IPF with an ADC
    Medicare Revenue                                 1,180    $   833.17   $     983,143     of 3.9
    Medicaid and Other (Est. 80% Medicare)             239    $   666.54   $     159,302
      Total                                          1,419                     1,142,445        • PCMC’s IPF is operating at a $640K
Operating Expenses:                                                                               loss on a fully allocated cost basis,
  Direct Expenses (2017 ICR - WS A):                                                              based on the 2017 cost report
     Salary expense                          $     626,659                 $ 626,659
     Other                                   $     395,354                 $ 395,354            • The IPF is projected to operate at a
       Total Direct Expense                  $   1,022,013                 $ 1,022,013            $350K contribution margin loss
                                                                                                  when adjusting for fixed versus
                                                  Total           IPF
                                               Allocation     Variable %                          variable costs
    Ancillary Expenses (ICR D-4 SNF PPS)     $     101,425      50%        $     50,713    • IPFs will be an increasingly important
  Allocated Expenses (ICR Stepdown - WS B)                                                   community resource as the growing
    Capital Costs                         $         57,408        90%      $    51,667
                                                                                             senior population will drive future
    Admin and General                     $        149,698        50%      $    74,849
    Employee Benefits                     $        167,138        90%      $ 150,424
                                                                                             demand
    Operation of Plant                    $          2,798        50%      $     1,399         • Best practice rural hospitals must
    Maintenance & Repairs                 $         59,821        50%      $    29,911
    Dietary                               $         84,224        50%      $    42,112
                                                                                                 balance service line profitability with
    Medical Records & Library             $         21,726        50%      $    10,863           community benefit
    Nursing Admin                         $         63,450        50%      $    31,725
    Housekeeping                          $         28,481        50%      $    14,241                 Recommendations
    Laundry and Linen                     $         24,490        50%      $    12,245
      Total IPF Allocated Expense         $        659,234                 $ 419,435       • Strongly consider immediate strategies
     Total IPF Expenses                   $      1,782,672                 $ 1,492,161       to increase volume, decrease expenses
IPF Direct Gain (Loss)                    $       (640,227)                $ (349,715)       or close the IPF unit given the limited
IPF Costs Per Day                         $          1,256                 $     1,052       demand for service and high cost of
                                                                                             operations
                                                                                                               Boa Vida v. PCHCA

Project Overview              Financial Summary               Service Area           Opportunities       Recommendations
                                                                                                            BV009298 07/22/2020
                                                                                                                                      35
                    Emergency Department
                                  Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 93 of 143
                                                                                                                                                                                         DRAFT
                    Emergency Department Statistics                                                                                 ED Admissions and Transfers as a % of Visits
12,000                                                                                                                         8%                                                              7.1%




                                                                                          ED Admissions and Transfers as a %
           11,218
                                     10,144                                                                                                                                  6.5%
                                                          9,435                                                                7%                          6.1%
10,000
                                                                              9,305                                                         5.6%
                                                                                                                               6%
 8,000                                                                                                                                                           4.7%          4.7%
                                                                                                                               5%




                                                                                                     of ED Visits
                                                                                                                                     4.4%
 6,000                                                                                                                         4%                                                                     4.0%

                                                                                                                               3%
 4,000
                                                                                                                               2%
 2,000
             623               621                  613                     662                                                1%
            498                       472                  445                375
    0                                                                                                                          0%
              FY 2015         FY 2016            FY 2017              FY 2018                                                          FY 2015           FY 2016           FY 2017          FY 2018
                                                                     Annualized                                                                                                            Annualized
     Emergency Dept. Visits    Total Admits from the ED           Transfers from the ED                                               Total Admits from the ED                  Transfers from the ED
                                        Findings and Analysis                                                                                                Recommendations
   • Overall emergency department (ED) volume declined by 17% from FY 2015                                                                  • PCMC must develop urgent care services to
     (11,218) to FY 2018 (9,305) largely due to the recent emergence of urgent care                                                           meet the demand and better manage non-
     centers in Columbus and Tuscaloosa                                                                                                       emergent patient needs
          • Reported that PCMC experiences a high amount of low-acuity, non-                                                                     • Consider opening a fast track / urgent
            emergent patients seeking care in the ED due to the lack of urgent care                                                                 care space, adjacent to the ED
            available in the community, and family practice providers are not taking on                                                     • Target appropriate ED admission rates (Acute
            new patients                                                                                                                      and Observation) to industry best practice of
   • ED admissions (acute admissions and observation status) as a percentage of ED                                                            greater than 10% of total visits through the
     visits has increased from 5.6% in FY 2015 to 7.1% in FY 2018, while ED transfer                                                          following:
     rates have declined from 4.4% to 4.0% during the same time period                                                                         • Educating providers on admission criteria to
          • Over the last several months, PCMC has begun to review all ED admissions                                                             ensure that eligible inpatients are
            and transfers for appropriateness, as seen by the 8% increase in admissions                                                          appropriately admitted to correct status
            and 16% decrease in transfers between FY 2017 and FY 2018                                                                          • Continue to review and monitor ED
          • Best performing peer rural hospitals target ED admission rates (Acute and                                                            admissions and transfers for medical
             Observation) of between 8% and 10% of total visits                                                                                  appropriateness
                                                                                                                                                                           Boa Vida v. PCHCA

    Project Overview                    Financial Summary                         Service Area                                       Opportunities                  Recommendations
                                                                                                                                                                        BV009299 07/22/2020
                                                                                                                                                                                                         36
           Emergency Department
                           Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 94 of 143
                                                                                                                                 DRAFT

                           Findings and Analysis                                                     Recommendations
• Medical coverage of the ED is provided on a 24/7 basis as follows:               • Evaluate current staffing levels for opportunities to
    • Dr. Brooke, 3 12-hour shifts; Dr. Sullivan 2 24-hours shifts; and Dr. Pike     achieve greater efficiency, i.e., shared staffing with
       (new ED Medical Director) 6 12-hour shifts, with remaining shifts             med/surg
       staffed with locum tenens
          • Reported that ED providers will also cover the IP unit on nights
             and weekends
• Nurse staffing consists of the following: 2 RNs (7a-7p), 1 RN (3p-11p) and 1
  RN (7p-7a)
    • Volume-based benchmarks (see Staff Benchmark Analysis section)
       indicate that the ED has capacity for incremental volume
• Given PCMC’s significant percentage of non-emergent patients in the ED           • Develop strategies to better manage demand for
  and the increases in bad debt, PCMC has an opportunity to develop                  non-emergent care to include the following:
  solutions to better manage non-emergent care utilization to include an ED            • Explore development of an ED redirect program
  redirect program                                                                        in partnership with providers
     • Medically screen all presenting patients and focus on education of              • Educate public on the appropriate use of the ED
        non-emergent patients regarding payment options for continuation                  to reduce the number of non-emergent visits
        of treatment within the ED, or redirect them to a more appropriate             • Enroll patients with a primary care provider at
        OP clinic care setting, i.e., RHC or potential urgent care setting                PCMC’s RHC
• Reported that PCMC’s ED has historically had very poor patient                   • PCMC leadership must partner with new Medical
  perception, contributing to volume declines                                        Director and ED providers and staff to improve
    • PCMC leadership has made it a strategic priority to improve provider           perception and care experience
       attitude and overall perception of the ED by hiring a new ED Medical
       Director


                                                                                                                    Boa Vida v. PCHCA

 Project Overview             Financial Summary              Service Area           Opportunities            Recommendations
                                                                                                                 BV009300 07/22/2020
                                                                                                                                              37
            Surgical Services
                               Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 95 of 143
                                                                                                                                           DRAFT
                         Surgery Statistics                                          • PCMC’s surgery center incudes 2 ORs, 1 endoscopy procedure
350
                               298                                                     room, and 5 pre/post operative care bays
300         267                                   268
                                                                       236           • PCMC’s overall surgical services program (General Surgery,
250
                                                                                       Endoscopy and Other) procedure volume grew 8% from FY
200                                                                                    2015 to FY 2016 largely due to Dr. Gentry, a busy general
                         166                   154
            132 160
150
                                            120
                                                                                       surgeon
                         135                                           104
100                                                               87
             40                 47                                     44
                                                                                        • Overall volumes have since declined 27% largely as a
                                                  43
 50                                                                                       result of Dr. Gentry slowing down his practice and
  0                                                                                       ultimately retiring in March ’18
          FY 2015         FY 2016             FY 2017             FY 2018
                                                                                        • Dr. Dsa, a gastroenterologist contracted to cover two
                                                                 Annualized
      General Inpt        General Outpt              Endoscopy               Other        times per month, also left in January ‘18

                                      Findings and Analysis                                                         Recommendations
• PCMH has significant capacity to grow as Tuesday, Wednesday and Thursdays are open                 • Elevate surgical services program as a strategic
   • General Surgery: PCMH currently does not have a general surgeon                                   priority
       • Reported that Dr. Hipp, a PCMH ED physician, is a trained vascular and general                • Accelerate recruitment efforts a full-time
          surgeon who is interested in performing surgery on Fridays                                     general surgeon
   • Endoscopy: Dr. Lavender performs endoscopy procedures on Mondays and Fridays                      • Collaborate with Dr. Lavender on shifting his
   • Ophthalmology: Dr. Johnson sees patients in the clinic, yet does not conduct surgery at             block time to accommodate Dr. Hipp’s interest
     PCMH                                                                                                in performing surgery on Fridays
   • OB/ GYN: Dr. McDonald has expressed an interest in performing hysterectomies and                  • Partner with Drs. Claytor and McDonald on
     GYN procedures                                                                                      performing surgery at PCMH
   • Orthopedics: Dr. Claytor, who offers a clinic on Tuesdays, has expressed an interest in              • Conduct return on investment analysis
     performing knee scope procedures                                                                        equipment purchase for orthopedic, GYN and
      • Reported that PCMC will need to invest in equipment to support GYN and orthopedic                    eye surgery
        and ophthalmology procedures                                                                   • Approach Dr. Johnson about possibility of
         • Best performing peer hospitals develop robust ambulatory surgery programs in an               performing surgery
            effort to meet community need and generate incremental revenue


                                                                                                                              Boa Vida v. PCHCA

 Project Overview                    Financial Summary                  Service Area           Opportunities           Recommendations
                                                                                                                           BV009301 07/22/2020
                                                                                                                                                    38
         Surgical Services
                      Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 96 of 143
                                                                                                               DRAFT

                         Findings and Analysis                                           Recommendations
• Reported that Dr. Frederick Graham, a Tuscaloosa-based physiatrist, is     • Partner with Dr. Graham to explore the
  interested in establishing a pain management clinic at PCMC                  establishment of a pain management
    • Best performing peer rural hospitals conduct return on                   clinic
      investment (ROI) analyses and demand forecasts to guide                    • Conduct ROI analysis and demand
      decisions on service introduction and expansion decisions                    forecasts to evaluate feasibility
• Surgery department staffing consists of the following generally                  and pursue if favorable
  scheduled M and F (6:30a – 3p): 1 RN circulator, 1 LPN scrub nurse
  (manager also scrubs as needed), 1 RN pre/post care
• Employed anesthesia coverage consists of 1 CRNA who is available on
  M and F
    • Volume-based benchmarks (see Staff Benchmark Analysis
      section) indicate that the surgical services department is
      efficiently staffed with limited capacity for incremental volume
      (see Department Staffing Analysis section of this report)




                                                                                                  Boa Vida v. PCHCA

 Project Overview        Financial Summary         Service Area          Opportunities      Recommendations
                                                                                               BV009302 07/22/2020
                                                                                                                      39
                   Imaging Services
                                         Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 97 of 143
                                                                                                                                                  DRAFT
                                         Radiology                                                                   Radiology
2,500                                                                                           9,000
                                                                                  2,111
                                     1,837
                                                                                                8,000
2,000            1,780                                        1,773                                      8,227
                                                                                                7,000               7,824
                                                                                                                                                         7,411
1,500                                                      1,355                                6,000                                   6,783
                         1,448                                                  1,284
                                 1,315
                                 1,239                                                          5,000
                         1,191                                              1,364
1,000                                                          1,234                            4,000
                                   683                                      631                 3,000
                         613
 500                                                                                            2,000
                                                               552
                                                         60                 84                  1,000
                         68        70
   0
               FY 2015             FY 2016               FY 2017             FY 2018                0
                                                                            Annualized                  FY 2015   FY 2016             FY 2017         FY 2018
        CT Scan Outpatient               MRI Scan Outpatient           Ultrasound Out patient                                                        Annualized
        Nuclear Imaging Tests            Mammography                                                              Routine Radiology Outpatient


                                                       Findings and Analysis                                                     Recommendations
    • PCMC provides multiple digital imaging service modalities including diagnostic X-                                 • Conduct ROI analyses to
      ray, CT (16-slice), ultrasound, MRI, nuclear, and mammography                                                       determine feasibility of
        • Overall imaging volume (IP/OP) has increased approximately 4% between FY                                        upgrading the MRI to a 12-
            2015 and FY 2018 largely driven by increase in inpatient census in FY 2018                                    channel scanner and
                • Reported that just recently PCMC’s sonographer left and PCMC has                                        replacing the CT machine
                  had to discontinue ultrasound services until a sonographer is recruited                                 prior to December 2019
           • PCMC reports that both the MRI and CT need upgrades; MRI should be                                             • Goal should be to
             upgraded to a 12-channel scanner and CT will reach ”end of life” by                                               upgrade CT to 32-slice
             December 2019
                • Best performing peer rural hospitals conduct ROI analyses to
                  determine feasibility of upgrading and replacing diagnostic equipment
                                                                                                                                     Boa Vida v. PCHCA

        Project Overview                     Financial Summary                        Service Area      Opportunities         Recommendations
                                                                                                                                  BV009303 07/22/2020
                                                                                                                                                                 40
           Imaging Services
                         Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 98 of 143
                                                                                                                DRAFT

                               Findings and Analysis                                        Recommendations
• Reported that the imaging department does not track referral data for             • Implement a process in which
  services                                                                            referrals are tracked by provider
       • Best practice peer rural hospitals track and trend referral data by          to allow for strategic decision
         provider and use the information to strategically conduct outreach           making and to investigate
         efforts and monitor changes in volume                                        referral volume trends
•     Radiology is staffed on a 24/7 basis by 9 FTE radiology technologists, who
      are all cross-trained on x-ray/CT
           • Volume-based benchmarks indicate that the radiology department
             is efficiently staffed
•     Interpretation services are provided by The Radiology Clinic in Tuscaloosa,
      who provides nighthawk coverage and PACS




                                                                                                   Boa Vida v. PCHCA

    Project Overview        Financial Summary          Service Area      Opportunities       Recommendations
                                                                                                BV009304 07/22/2020
                                                                                                                       41
         Rehabilitation Therapy Services
                        Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 99 of 143
                                                                                                                   DRAFT

                            Findings and Analysis                                           Recommendations
• PCMC offers Physical Therapy (PT), Speech Therapy (ST) and Occupational        • Re-evaluate the contract billing
  Therapy (OT) services in inpatient, outpatient, swing bed and settings           arrangements with Encore to ensure
  through a contract arrangement with Encore Rehabilitation, which began           that PCMC is generating the optimal
  in 2017 following the termination of contract with Summit                        financial reimbursement
   • Note that utilization trends analysis was not possible as statistics were        • Resolve internal process issues if
     unavailable                                                                        it’s determined to be more
   • Staffed coverage is provided five days per week                                    advantageous for PCMC to
                                                                                        manage billing
   • Reported that Encore rents space from PCMC and bills for all
     outpatient services, while the hospital bills for inpatient services
        • Reported that this arrangement was established due to billing
          challenges that PCMC had in past
             • Best performing rural hospitals periodically evaluate contract
               billing arrangements to ensure that they yield the optimal
               financial benefit
• Reported that services are widely promoted to the community and                • Continue to promote rehabilitation
  through outreach to area providers                                               services to area providers with the goal
  • Manager indicated a strong desire to partner with nursing services and         of driving growth and services
    the case manager to grow the swing bed program, which has stagnated            expansion

     • Best performing peer rural hospitals widely promote rehabilitation        • Partner with nursing/case manager to
       service offerings to build broad awareness of capabilities, and             aggressively promote and grow the
       establish robust swing bed services in partnership with nursing             swing bed program

                                                                                                      Boa Vida v. PCHCA

Project Overview           Financial Summary           Service Area         Opportunities       Recommendations
                                                                                                   BV009305 07/22/2020
                                                                                                                             42
               Laboratory
                                  Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 100 of 143
                                                                                                                                         DRAFT

                           Laboratory Statistics                                     • PCMC’s lab offers the following array of services:
                                                                                       hematology, immunoassay, serology, urinalysis, blood
70,000        65,859             63,943          62,375               63,696           bank, chemistry, microbiology and phlebotomy
60,000                                                                               • Overall lab volume (IP & OP) dropped 4% from FY 2015 to
50,000                                                                                 FY 2017 largely as a result of provider turnover and
40,000                                                                                 declining ED utilization
30,000                                                                                 • Overall volume has since increased 6% as a result of
20,000
                                                                                         increased referrals from a new Pickens County Primary
                                                                      12,184
              8,833               8,575          9,276                                   Care provider in Reform (Dr. Jones), as well as the
10,000
                                                                                         addition of the Arbor Woods LTC routine lab contract
    0                                                                                  • Inpatient Lab increased 38% from FY 2015 to FY 2018,
             FY 2015            FY 2016         FY 2017             FY 2018
                                                                   Annualized
                                                                                         largely mirroring inpatient services utilization
                  Outpatient (Billable Units)    Inpatient (Billable Units)            • Outpatient Lab decreased 5% from FY 2015 to FY 2017
                                                                                         then increased 2% for reasons stated above

                                       Findings and Analysis                                                    Recommendations
   • Reported that lab services are occasionally promoted to area providers, and                  • Target additional outpatient growth through the
     that PCMC’s courier service supports many independent providers and long-                      following:
     term care facilities                                                                            • Evaluate fee schedule to ensure that it
         • Reported that Whatley Health Services providers do not utilize PCMC for                     outpatient test prices are market
           routine lab services and choose to send tests to Quest Diagnostics                          competitive
         • Reported that PCMC has not established competitive outpatient pricing                     • Actively promote lab services to area
           strategy                                                                                    providers on a frequent basis
           • Best practice peer rural hospitals develop market competitive outpatient                • Explore other market opportunities to
             pricing and actively promote lab services to area providers, nursing                      further grow services to include
             homes, healthcare facilities, schools and employers                                       occupational medicine for area employers

                                                                                                                            Boa Vida v. PCHCA

    Project Overview                   Financial Summary                      Service Area     Opportunities         Recommendations
                                                                                                                         BV009306 07/22/2020
                                                                                                                                                  43
         Laboratory
                      Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 101 of 143
                                                                                                               DRAFT

                   Findings and Analysis                                         Recommendations
• Lab is staffed on a 24/7 basis as follows: 3 MT/MLTs and 2   • Investigate the feasibility of offering an
  Phlebotomists (6a-4:30p), 1 MT and 1 Phlebotomist (3p-         occupational medicine program by conducting
  11p) and 1 MT (11p-7a)                                         market and ROI analyses
   • Volume-based benchmarks indicate that the lab                • Partner with primary care, rehabilitation and
     department is efficiently staffed with limited capacity        cardiopulmonary departments to establish
     for incremental volume growth                                  program service components
• Reported that PCMC does not currently offer a formal            • Evaluate lab’s ability to scale given current
  Occupational Services program and that demand may                 staffing complement
  exist within the market
    • Reported that lab services could be paired with
      primary care, rehabilitation services, and
      cardiopulmonary services (portable PFTs and fit
      testing) as component offerings
       • Best performing peer rural hospitals examine
         market demand and conduct return on
         investment (ROI) analyses when considering the
         introduction of new service offerings




                                                                                                  Boa Vida v. PCHCA

 Project Overview        Financial Summary         Service Area       Opportunities         Recommendations
                                                                                               BV009307 07/22/2020
                                                                                                                      44
           Cardiopulmonary
                                  Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 102 of 143
                                                                                                                                                               DRAFT
          Cardiopulmonary Statistics (low volume)                                                       Cardiopulmonary Statistics (high volume)
600                                                                                         6,000
                                                                                                                            5,153
                                                             505
500                                                                                         5,000

400                                                                             388         4,000       3,307
                                                                    303                                                                                           2,869
300                                              272                                        3,000
                                                                               239                          1,921           1,914               1,729             1,833
200       176                                          168                                                                           1,719
                                                                                            2,000
                                  136                                                               1,591                   1,265
         104                                                                                                                                      1,206             833
100                          80                              63                  45         1,000
       34 22            34           17                                   31     44
                             15             17    25
  0                                                                                            0
         FY 2015             FY 2016              FY 2017             FY 2018                          FY 2015             FY 2016           FY 2017           FY 2018
                                                                     Annualized                                                                               Annualized
       Electroencephalograms (EEG)                      Holter Monitor Tests
                                                                                                      RT Treatments Outpatient               Electrocardiogram (EKG) Outpatient
       Cardiac Rehabili tation                          Other
       Pulmonary Function Tests                         Sleep Studies                                 RT Treatments Inpatient


                                                       Findings and Analysis                                                                   Recommendations
• PCMC offers respiratory therapy, sleep studies, EKGs, Pulmonary Function Tests, Holter                                              • Partner with marketing
  monitoring, EEGs, cardiac stress test, and Cardiac Rehabilitation, which started in late 2017                                         liaison to re-educate
   • Overall cardiopulmonary volume decreased 19% from FY 2015 to FY 2017 largely as a                                                  providers on available
     result of provider turnover, and has since slightly increased to levels that approximate FY                                        services through
     2015 due to addition of a Pickens County Primary Care provider located in Reform and                                               frequent outreach with
     higher outpatient services utilization                                                                                             the dual goals of
• Reported that outreach and promotion of services to the community and providers has not                                               providing strong
  been conducted regularly and that a new marketing liaison has been hired                                                              customer service and
                                                                                                                                        capturing business
   • Reported that visiting cardiologists Dr. Carraway and Dr. Mantle do not utilize PCMC for
     holter monitoring and cardiac stress tests                                                                                           • Focus initial efforts on
                                                                                                                                             reducing outmigration
     • Best performing peer rural hospitals conduct regular outreach to area providers to
                                                                                                                                             driven by
        ensure strong customer service and to build awareness of service offerings                                                           cardiologists
                                                                                                                                                Boa Vida v. PCHCA

 Project Overview                         Financial Summary                          Service Area           Opportunities            Recommendations
                                                                                                                                             BV009308 07/22/2020
                                                                                                                                                                              45
         Cardiopulmonary
                      Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 103 of 143
                                                                                                              DRAFT

                       Findings and Analysis                                        Recommendations
• Cardiopulmonary 24/7 staffing consists of 1 RT (7a-7p, 7p-7a) and    • Focus on growing the cardiac rehabilitation
  1 RT staffing the sleep lab M, Tu, W and Th                            program which can also drive utilization of
   • Reported that all respiratory therapists are cross-trained and      other ancillary services (e.g., U/S, EKGs,
     multi-licensed to cover modalities                                  Stress Tests)

   • Volume-based benchmarks indicate that the cardiopulmonary             • Actively promote service to local area
     department has capacity to support incremental volume                   providers
     increases                                                             • Emphasize new capability to perform
• Reported that cardiac rehabilitation services (currently offered           ABIs
  two days per week) have declined due to patient transportation           • Investigate potential solutions related
  challenges and inability to pay co-pays                                    to patient transportation and difficulty
    • Reported that Dr. Carraway refers patients for cardiac                 paying co-pays
      rehabilitation
    • Reported that PCMC is partnering with University of
      Alabama to offer ankle-brachial index (ABI) testing, which
      can be used to identify potential cardiac rehabilitation
      patients
       • Reported that the ABI machine was ordered and that
         testing was anticipated to begin by end of year 2018
          • Best performing rural hospitals that offer cardiac
            rehabilitation services frequently promote the service
            and utilize ABI testing to identify prospective patients
                                                                                                 Boa Vida v. PCHCA

Project Overview          Financial Summary         Service Area       Opportunities       Recommendations
                                                                                              BV009309 07/22/2020
                                                                                                                      46
       Quality Improvement
                    Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 104 of 143
                                                                                                                                                             DRAFT
• Findings and Recommendations
    • U.S. Department of Health and Human Services Hospital Compare website data compares
      hospitals on HCAHPS patient-satisfaction scores and assigns an overall star rating
         • Star rating provides a snapshot of the patient experience of care by combining all 11 HCAHPS    U.S. HHS Hospital Compare Measur
           measures into a single, comprehensive metric, but PCMC does not have a star rating due Patientto
                                                                                                          Surveylow
                                                                                                                  Summary Star Rating:

           survey responses                                                            Baptist
                                                                                                  Patient Satisfaction (HCAHPS) Average:
                                                                                                  Nurses "Always" communicated well:
                                                                                                   Pickens     DCH                 Memorial
                                                                                                   County    Regional              Hospital-      Doctors "Always" communicated well:
                                                                                National   AL      Medical   Medical     UAB        Golden        "Always" received help when wanted:
                               U.S. HHS Hospital Compare Measures                 Avg.   Average   Center     Center    Hospital   Triangle       Pain "Always" well controlled:
                       Patient Survey Summary Star Rating:                                           NA         3          4          3           Staff "Always" explained med's before admi
                       Patient Satisfaction (HCAHPS) Average:                    72%      73%       80%        68%       75%         73%          Room and bathroom "Always" clean:
                       Nurses "Always" communicated well:                        80%      81%       92%        79%       82%         83%          Area around room "Always" quiet at night:
                       Doctors "Always" communicated well:                       82%      84%       95%        80%       84%         86%          YES, given at home recovery information:
                       "Always" received help when wanted:                       69%      71%       92%        61%       66%         67%          "Strongly Agree" they understood care after
                       Staff "Always" explained med's before administering:      66%      68%       67%        61%       67%         66%          Gave hospital rating of 9 or 10 (0-10 scale):
                       Room and bathroom "Always" clean:                         75%      74%       85%        65%       71%         71%          YES, definitely recommend the hospital:
                       Area around room "Always" quiet at night:                 62%      71%       80%        65%       68%         77%
                       YES, given at home recovery information:                  87%      87%       91%        85%       88%         86%          Source: www.hospitalcompare.hhs.gov
                       "Strongly Agree" they understood care after discharge:    53%      50%       62%        49%       58%         53%          Date: 4/1/2014-3/31/2015
                       Gave hospital rating of 9 or 10 (0-10 scale):             73%      73%       72%        69%       83%         72%
                       YES, definitely recommend the hospital:                   72%      71%       65%        67%       85%         70%          Highest Score
                                                                                                                                                  Above State Avg.
                       Source: www.hospitalcompare.hhs.gov                                                                                        Below State Avg.
                       Date: 10/1/2016-9/30/2017                                                                                                  Lowest Score


                       Highest Score
    • PCMC is currently    atAvg.
                   Above State  80% on publicly reported HCAHPS scores, which is above the AL state
                   Below State Avg.
      average and the   national
                   Lowest Score     average
         • PCMC is highest among regional competitors on 8 out of the 10 reported HCAHPS scores, while
           measures “gave hospital rating of 9 or 10” and “yes, definitely recommend the hospital” were below
           state average and must be targeted for improvement

                                                                                                                                             Boa Vida v. PCHCA

Project Overview        Financial Summary                              Service Area                Opportunities                    Recommendations
                                                                                                                                          BV009310 07/22/2020
                                                                                                                                                                                   47
               Quality Improvement
                                    Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 105 of 143
                                                                                                                                                                       DRAFT
  • Findings and Recommendations (continued)
           • U.S. Department of Health and Human Services Hospital Compare website data comparing
             PCMC and competitor hospitals on publicly-reported core measure scores
                                                                                                                                                               Baptist
                                                                                                                Pickens        DCH                            Memorial
                                                                                                                County       Regional                         Hospital-
                                     Measure                                              National     AL       Medical      Medical        UAB                Golden
                     Condition         ID                     Measure Name                  Avg.     Average    Center        Center       Hospital           Triangle
                  Heart Attack or              Median Time to Transfer to Another
                                      OP 3b                                                 57         61          NA            NA           NA                    NA
                  Chest Pain                   Facility for Acute Coronary Intervention
                                      OP 5     Median time to ECG                            7         7           14            9            NA                     4
                                               Fibrinolytic Therapy Received within 30
                                      OP 2                                                  59%       62%          NA            NA           NA                    NA
                                               Minutes of ED Arrival
                                      OP 4     Aspirin on Arrival                           95%       94%         91%           84%           NA                   100%
                  Emergency                    Avg. time patients who came to the ED w/
                                      OP 21                                                 48         59          94           26            60                    59
                  Department                   broken bones had to wait for pain meds                                                                         U.S. HHS Hospital Compare Measures
                                                                                                                                                    Patient Survey Summary Star Rating:
                                               Percentage of patients who left the
                                      OP 22                                                 2%         2%          1%           3%            5%                    1%(HCAHPS) Average:
                                                                                                                                                    Patient Satisfaction
                                               emergency department before being seen
                                                                                                                                                    Nurses "Always" communicated well:
                                      OP 23    Head CT results                              73%       64%          NA        50%       NA Doctors "Always"95%communicated well:
                                                                                                                  Low     Very High Very High        Very High
                                                                                                                                            "Always" received help when wanted:
                                       EDV     Emergency Department Volume                                                                  Pain "Always" well controlled:
                                                                                                               (0-19,999) (60,000+) (60,000+)        (60,000+)
                                                                                                                                                    Staff "Always" explained med's before administering:
                                            Avg. time patients spent in the ED, before
                                      ED 1b                                                 208       215         240           347          428                218 "Always" clean:
                                                                                                                                                    Room and bathroom
                                            admitted to the hospital as inpatient                                                                   Area around room "Always" quiet at night:
                                            Avg. time patients spent in the ED after                                                                YES, given at home recovery information:
                                      ED 2b                                                 55         61          87           134          134                  44they understood care after discharge:
                                                                                                                                                    "Strongly Agree"
                                            admit decision and arrival in IP room
                                                                                                                                                    Gave hospital rating of 9 or 10 (0-10 scale):
                                            Avg. time patients spent in ED before being
                                     OP 18b                                                 111       112         108           186          218    YES, definitely136
                                                                                                                                                                   recommend the hospital:
                                            sent home
                                            Avg. time patients spend in ED before they                                                              Source: www.hospitalcompare.hhs.gov
                                     OP 20                                                  16         25          14           54            39                  17
                                                                                                                                                    Date: 4/1/2014-3/31/2015
                                            were seen by a healthcare provider
                                                                                                                                                    Highest Score
                                                                                                                                                    Above State Avg.
                                                                                                                                                    Below State Avg.
Source: https://www.medicare.gov/hospitalcompare
                                                                                                                                                    Lowest Score

                                                                                                                                               Boa Vida v. PCHCA

   Project Overview                    Financial Summary                    Service Area              Opportunities                   Recommendations
                                                                                                                                            BV009311 07/22/2020
                                                                                                                                                                                              48
       Quality Improvement
                   Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 106 of 143
                                                                                                                                                                                DRAFT
• Findings and Recommendations (continued)
    • U.S. Department of Health and Human Services Hospital Compare website data comparing
      PCMC and competitor hospitals on publicly-reported core measure scores
                                                                                                                                                   Baptist
                                                                                                                  Pickens     DCH                 Memorial
                                                                                                                  County    Regional              Hospital-
                                       Measure                                               National     AL      Medical   Medical     UAB        Golden
                       Condition         ID               Measure Name                         Avg.     Average   Center     Center    Hospital   Triangle
                                             Patients assessed and given flu                                                                                                        U.S. HHS Hospital Compare Measur
                    Preventive Care    IMM 2                                                   93%       94%       92%        96%       97%         100%
                                             vaccination                                                                                                                  Patient Survey Summary Star Rating:
                                             Healthcare workers given influenza                                                                                           Patient Satisfaction (HCAHPS) Average:
                                       IMM 3                                                   88%       80%       100%       95%       57%         99%
                                             vaccination
                                                                                                                                                                          Nurses "Always" communicated well:
                    Blood Clot
                                                 Hospital acquired potentially preventable                                                                                Doctors "Always" communicated well:
                    Prevention and      VTE 6                                                  2%         3%        NA        3%         3%          NA
                                                 venous thromboembolism                                                                                                   "Always" received help when wanted:
                    Treatment
                                                 Percent of newborns whose deliveries                                                                                     Pain "Always" well controlled:
                    Pregnancy and                were scheduled early (1-3 weeks early),                                                                                  Staff "Always" explained med's before admin
                                        PC 01                                                  2%         2%        NA        1%         2%          2%
                    Delivery Care                when a scheduled delivery was not                                                                                        Room and bathroom "Always" clean:
                                                 medically necessary                                                                                                      Area around room "Always" quiet at night:
                                                 External Beam Radiotherapy for Bone
                    Cancer Care         OP 33                                                  82%       82%        NA        92%       96%         82%                   YES, given at home recovery information:
                                                 Metastases
                                                                                                                                                                          "Strongly Agree" they understood care after
                    Cataract Surgery             Improvement in Patient's Visual Function
                                        OP 31                                                  96%       100%       NA        NA         NA          NA                   Gave hospital rating of 9 or 10 (0-10 scale):
                    Outcome                      within 90 Days Following Cataract Surgery
                                                                                                                                                                          YES, definitely recommend the hospital:
                                                 Endoscopy/polyp surveillance:
                    Colonoscopy
                                        OP 29    appropriate follow-up interval for normal     85%       89%       100%       83%       91%          NA
                    Care                                                                                                                                                  Source: www.hospitalcompare.hhs.gov
                                                 colonoscopy in average risk patients
                                                                                                                                                                          Date: 4/1/2014-3/31/2015
                                                 Endoscopy/polyp surveillance:
                                                 colonoscopy interval for patients with a
                                        OP 30                                                  90%       83%       50%       100%       95%          NA                   Highest Score
                                                 history of adenomatous polyps -
                                                 avoidance of inappropriate use                                                                                           Above State Avg.
                                                 Received appropriate care for severe                                                                                     Below State Avg.
                    Sepsis Care         SEP 1                                                  49%       51%        NA        28%       44%         73%
                                                 sepsis and septic shock                                                                                                  Lowest Score

                    Source: https://www.medicare.gov/hospitalcompare

    • PCMC currently reports on four process of care measure categories (as seen above) including
      chest pain, emergency department, preventative care and colonoscopy care, performing
      above the state average in 5 out of 12 reported measures
         • Best-practice peer rural hospitals track MBQIP data and use the information to make systematic and
           operational changes to improve overall quality and patient outcomes
                                                                                                                                                                 Boa Vida v. PCHCA

Project Overview        Financial Summary                                    Service Area                         Opportunities                      Recommendations
                                                                                                                                                              BV009312 07/22/2020
                                                                                                                                                                                                         49
         Quality Improvement
                      Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 107 of 143
                                                                                                               DRAFT

                  Findings and Analysis                                        Recommendations
• As part of the Delta Region Community Health Systems      • PCMC leadership must reference the comprehensive
  Development (DRCHSD) Program, PCMC participated             Quality Improvement Assessment report for a more
  in a comprehensive Quality Improvement Program              detailed treatment of the hospital’s clinical program,
  Assessment conducted by Stroudwater Associates in           reporting infrastructure and improvement processes
  October 2018. As a result, the following Quality
  section of this Strategic Financial and Operational
  (SFOA) report provides an initial, high level review of
  the PCMC Quality Program.




                                                                                                  Boa Vida v. PCHCA

 Project Overview        Financial Summary         Service Area        Opportunities        Recommendations
                                                                                               BV009313 07/22/2020
                                                                                                                       50
          Information Technology
                      Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 108 of 143
                                                                                                               DRAFT

                          Findings and Analysis                                        Recommendations
•   Stroudwater believes successful hospitals of the future will leverage   •   Develop a multi-year strategic IT
    IT resources to deliver demonstrable quality, patient safety, and           vision and plan that identifies how to
    customer service in a secured network environment                           leverages IT resources to create a
      •    Reported that PCMC has not developed a formal IT strategic           high-quality culture of patient safety
           plan and is currently set to go-live with Cerner Community           through system training and
           Works, November 2018, replacing Meditech                             integration into clinical operations

           •    Best performing peer rural hospitals develop multi-year     •   Consider having IT director report to
                IT strategic plans that define how resources should be          CEO as an investment to be
                invested to develop integrated IT solutions that drive          developed rather than an expense to
                work flow efficiency and ensure seamless transfer of            be managed
                information across the care continuum                       •   Consider recruitment of additional
      •    Reported that IT director currently reports to facilities            support for IT department
           manager and not the CEO
           •    Best practice peer rural hospitals understand the
                strategic importance in IT and position IT directors
                report to the CEO
      •    PCMC just hired a help desk staff member and clinical
           informatics to the IT department, in addition to the director,
           but reported that additional support is needed as PCMC
           embarks on a new EHR implementation


                                                                                                  Boa Vida v. PCHCA

Project Overview         Financial Summary           Service Area      Opportunities       Recommendations
                                                                                               BV009314 07/22/2020
                                                                                                                      51
                 340B Drug Pricing Program
                               Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 109 of 143
                                                                                                                                      DRAFT

                                            Findings and Analysis                                                    Recommendations
• The 340B program has proven highly beneficial to rural hospital peers with outpatient                         • Target $200K in net revenue
  clinics                                                                                                         (based on $350K - $450K /
     • The 340B Drug Pricing Program allows rural hospitals to benefit from reduced drug                          every 10K visits) through
        costs and profit from contracted retail pharmacy program revenues                                         participation in the 340B
     • For rural hospitals, the 340B program is available to provider-based entity (PBE)                          retail drug pricing program
        clinics and PB-RHCs                                                                                        • Re-engage all area retail
                                                                                                                     pharmacies to establish
    PCMC          Est. PCMC Medicare    PCMC 340B         Avg. RX     Total    Avg. per Rx   340B Incremental        partnerships
 Clinic Visits    and 3rd Party Payer   Eligible Visits     per     340B RXs      340B           Benefit
                           %                               Visit                Increase                           • Evaluate financial impact
    4.2K                 85%                3.6K            1.5       5.4K       $35.00           $187K
                                                                                                                     in conjunction with clinic
                                                                                                                     expansion and provider
• Carrollton Primary Care is a designated PB-RHC, enabling PCMC to participate in the 340B                           recruitment decisions
  retail drug pricing program
     • Reported that PCMC was participating in the 340B retail drug pricing program, but
        was disenrolled in 2018
           • Potential 340B program benefit analysis shown above is based on Stroudwater
             experience with the 340B program in rural hospitals (340B revenue forecasting
             is complex, so use the estimate below as a guideline)
                • PCMC has potential to generate between $350K and $450K in
                   supplemental income from the 340B program for every 10K eligible
                   Medicare and 3rd Party visit




                                                                                                                         Boa Vida v. PCHCA

 Project Overview                   Financial Summary                 Service Area           Opportunities         Recommendations
                                                                                                                      BV009315 07/22/2020
                                                                                                                                             52
         Cost Report Improvements
                      Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 110 of 143
                                                                                                             DRAFT
• Findings and Recommendations
      • A high-level review of the FY17 cost report was conducted to identify common errors in preparation, or
        opportunities to enhance revenue or decrease expenses

                       Findings and Analysis                                        Recommendations
ED Professional Component                                              •   PCMC should review physician contracts
• PCMC’s professional costs for physician staffing of the ED are           and polices/procedures to determine the
   classified 100% as “professional component”                             percentage of time the physicians are not
    • If PCMC were to obtain CAH designation, PCMC would be                actively engaged in patient care, so that
        reimbursed for Medicare’s share of the stand-by costs when         remaining time can be paid under
        costs are appropriately classified as “provider component”         potential CAH status on a cost basis



RHC Provider FTE Calculation                                           •   Recalculate provider FTE count by carving
 • Currently reporting 1.0 FTE MD in RHC, which reportedly is              out vacation time, non-patient time and
   incorrect, indicating that non-patient time was not accounted for       CME; consider doing a time study to
   and carved out. Adjustment to FTE calculation would garnish a           accurately calculate patient vs. non-
   $54K increase in reimbursement.                                         patient time per provider
      • Peer rural hospitals typically report .75 to .8 FTE for a
        physician and .65 to .8 FTE for a NP/PA on the cost report




                                                                                                Boa Vida v. PCHCA

 Project Overview        Financial Summary          Service Area       Opportunities      Recommendations
                                                                                             BV009316 07/22/2020
                                                                                                                    53
                           Staffing Benchmark Analysis
                                                     Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 111 of 143
                                                                                                                                                                              DRAFT
                                                    Pickens County Medical Center                                                                     Findings and Analysis
                                                  Sample of Selected Departments
                                                              Performance       FY   2018    Hourly   FTEs @    Actual                • Departmental Staffing Analysis comparing PCMC
                    Department                                  Indicator       Volume Standard1 Standard       FTEs2    Variance       paid FTEs for selected departments with peer
Nursing - Med Surg                                          Per Patient Day       2,536   12.00     14.63        16.71       2.08       benchmarks
  Inpatient Subtotal                                                                                    14.63    16.71      2.08

Nursing - Surgery - Major                                       Per Case               44     11.00      0.23     1.23       1.00
                                                                                                                                          • Efficiency standards based on Stroudwater’s
Nursing - Surgery - Minor                                       Per Case               87      5.50      0.23       -       (0.23)          field experience with over 350 rural hospitals
Nursing - Endoscopy /GI Lab                                     Per Case              236      3.60      0.41               (0.41)
                                                                                                                                          • Generally only 20% of top performing rural
                                                                                                                    -


Nursing - Other OP Proc                                         Per Case              104      1.60      0.08      -        (0.08)
Nursing - Recovery Room                                         Per Case              131      3.30      0.21      -        (0.21)          hospitals achieve the standards. Lower volume
  Surgery Subtotal                                                                                       1.16     1.23       0.07
                                                                                                                                            hospitals often cannot achieve the standards
Emergency Room                                                 Per Visit             9,305     2.75     12.30    13.98       1.68           due to minimum staffing requirements.
UR /Case Mgr /Soc Ser                                        Patient Days            2,536     0.75      0.91     0.01      (0.90)
Nursing Administration                                    Per Adj. Admissions        3,690     1.75      3.10     1.84      (1.26)        • Note: Use caution when evaluating individual
  Subtotal Nursing                                                                                      32.11    33.77      1.66
                                                                                                                                            departmental performance relative to staffing
Radiology                                                    Per Procedure       15,068        1.43     10.37     8.54      (1.83)
                                                                                                                                            productivity standards, as standards do not
Lab /Blood Bank                                                  Per Test        75,880        0.25      9.12     9.42      0.30
Cardio /Pulmonary                                            Per Procedure        6,979        1.31      4.40     8.00      3.60            generally take into account stand-by capacity
 Subtotal Ancillary                                                                                     23.88    25.96      2.08            or specific nuances of each hospital’s
  Subtotal - Clinical                                                                                   55.99    59.73      3.74
                                                                                                                                            operations such as low volume thresholds
Hospital Administration                                   Per Adj. Admissions        3,690     1.65      2.93               (2.93)
Information Systems /Telecom                              Per Adj. Admissions        3,690     1.36      2.41     1.93      (0.48)    • Overall staffing levels indicates that PCMC is
Human Resources                                           Per Adj. Admissions     3,690        1.10      1.95     2.31       0.36       operating an efficient levels across most
Marketing /Public Rel/Volunteers
                                                                                                                                        departments/units based on volume guidelines
                                                          Per Adj. Admissions     3,690        1.03      1.83       -       (1.83)
General Accounting                                        Per Adj. Admissions     3,690        1.23      2.18     1.00      (1.18)
Security                                                   Gross Square Feet    110,000        0.02      1.06     0.91      (0.15)
Patient Accounting                                        Per Adj. Admissions     3,690        3.00      5.32    13.00       7.68                      Recommendations
Admitting /Patient Registration                           Per Adj. Admissions     3,690        3.79      6.71       -       (6.71)
Medical Records                                           Per Adj. Admissions     3,690        3.00      5.32     1.55      (3.77)    • Use volume-based staffing benchmarks to evaluate
Cent Supply /Mtl Mgmt /Sterile
Housekeeping
                                                           Per Adjusted Day
                                                            Net Square Feet
                                                                                 10,479
                                                                                 78,571
                                                                                               0.20
                                                                                               0.31
                                                                                                         1.01
                                                                                                        11.71
                                                                                                                  2.00
                                                                                                                  7.87
                                                                                                                             0.99
                                                                                                                            (3.84)
                                                                                                                                        departmental staffing levels for possible
Dietary                                                      Meals Served        11,623        0.25      1.40     8.07       6.67       inefficiencies
Plant Ops/Maintenance                                      Gross Square Feet    110,000        0.08      4.23     4.81       0.58
Laundry and Linen                                            Lbs of Laundry         902        0.02      0.01     2.03       2.02          • Continue to monitor departments/units
  Subtotal Support                                                                                      48.07    45.48      (2.59)           recognizing that staffing maybe already be at
 Hourly Standards based on Stroudwater sample of hospitals
 FY   241E internal information provided by hospital administration
                                                                                                       104.06   105.21       1.15
                                                                                                                                             a minimum threshold
                                                                                                                                                                 Boa Vida v. PCHCA

          Project Overview                                  Financial Summary                         Service Area                   Opportunities         Recommendations
                                                                                                                                                              BV009317 07/22/2020
                                                                                                                                                                                         54
            Human Resources
                        Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 112 of 143
                                                                                                                DRAFT

                          Findings and Analysis                                        Recommendations
Employee Wages                                                            • PCMC must re-engage with the ALHA wage
    • Reported that across-the-board pay raises have not occurred in        survey and commit to the process of
      the last four years due to strained financial performance of the      increasing wages to keep pace with the
      organization                                                          market wages, as financial resources
                                                                            permit
    • PCMC’s Wage Scale Index has been built over time, mirrored
      after DCH Regional Medical Center wages/job classifications, but
      reported that PCMC has not participated in the Alabama Hospital
      Association (ALHA) Wage Survey since 2009
       •   Best practice peer rural hospitals evaluate pay scales to
           ensure the wages set are competitive within the market and
           to attract high quality staff
Employee Benefits
                                                                          • Consider re-instituting the employee
•     Reported that PCMC employees have access to a 457B self-              retirement plan match incentive to support
      funded retirement plan, for which PCMC historically had               employee recruitment and retention, as
      matched the first 3% funded by the employee, but this has not         financial resources permit
      occurred since 2010
       • Best practice peer rural hospitals offer retirement plans with
          a match incentive




                                                                                                   Boa Vida v. PCHCA

    Project Overview        Financial Summary         Service Area        Opportunities      Recommendations
                                                                                                BV009318 07/22/2020
                                                                                                                       55
      Revenue Cycle
                  Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 113 of 143
                                                                                                                                        DRAFT
• Findings and Recommendations
     • Performance Measures/Management
                                                 Pickens County Medical Center
                              Contractual Allowances, Bad Debt and Charity Care as a % of Gross Revenue

                   70%
                                                                                    59.3%
                                    55.9%                     56.8%
                   60%                                                                                     54.0%

                   50%

                   40%

                   30%

                   20%
                                    8.0%                                            6.4%                       10.4%
                   10%                                        5.3%

                                                       0.7%                      0.8%                          0.4%
                             0.1%
                    0%
                                    FY 15                     FY 16                FY 17                   FY 18
                                            Contractual Allowances    Bad Debt              Charity Care


    • Contractual Allowances as a percentage of gross revenue decreased from 56% in FY 2015 to
      54% in FY 2018, remaining relatively stable over the measured period
    • Bad Debt and Charity Care as a percentage of gross revenue increased from 8.1% in FY 2015
      to 10.8% in FY 2018 due to PCMC replacing a poor performing early-out company who had
      neglected to provide PCMC with files for nearly two years, which partially resulted in an under-
      reporting of bad debt expense in FY 2016 and FY 2017
         • Bad debt and charity care combined levels are at best practice peer rural hospital target as a
           percentage of gross revenue of between 8%-10%

                                                                                                                           Boa Vida v. PCHCA

    Project              Financial Summary                    Service Area              Opportunities                 Recommendations
                                                                                                                        BV009319 07/22/2020
                                                                                                                                               56
       Revenue Cycle
                            Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 114 of 143
                                                                                                                                                           DRAFT
• Findings and Recommendations (continued)
     • Performance Measures/Management (continued)
        Days in Net Accounts Receivable                                                                FY 15           FY 16           FY 17            FY 18
          Net Accounts Receivable*                                                             $         1,956,663 $     1,426,710 $     1,397,025 $      1,914,000
          Net Patient Revenue*                                                                 $        11,510,008 $    11,692,026 $    10,181,822 $     11,668,000
            Hospital Rate                                                                                      62.0            44.5            50.1             59.9
          Benchmark
            75th percentile                                                                                  66.7            64.2            64.2                 64.2
            Median                                                                                           54.1            49.2            49.2                 49.2
            25th percentile                                                                                  45.1            40.8            40.8                 40.8
        Benchmark for small, rural hospitals from 2010 Sourcebook (Thomson Reuters, based on 2009 data).
        *Note: Net of contractual allowances and bad debt expense



           • Days Net Revenue in Net A/R has been between median and the 75th percentile
                 benchmark of peer rural hospitals over the measured period due to limited oversight and
                 measurement of revenue cycle performance
                      •      60 Days Net Revenue in A/R is above best practice levels when compared to peer benchmark
                             standard of 45 days for both gross and net
           •      At this time PCMC does not track any Key Performance Indicators (KPIs) to measure and
                  manage revenue cycle performance
                    • Best-performing peer rural hospitals establish, target, track, and manage many
                         performance indicators, such as the following HFMA best-practice revenue-cycle
                         metrics, in an effort to improve revenue cycle performance:
                              •     Cash collected and cash percentage of net                                          •   Cost to collect
                                    revenue                                                                            •   Bad debt and charity as a percent of gross
                              •     Gross A/R and gross A/R days                                                           charges
                              •     Net A/R and net A/R days                                                           •   Denials as a fraction of gross charges
                              •     In-house and discharged not-final-billed                                           •   Point of service collections as a fraction of
                                    receivables                                                                            goal
                              •     Third-party aging over 90 days
                                                                                                                                              Boa Vida v. PCHCA

Project Overview                  Financial Summary                              Service Area                  Opportunities           Recommendations
                                                                                                                                           BV009320 07/22/2020
                                                                                                                                                                         57
         Revenue Cycle
                       Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 115 of 143
                                                                                                              DRAFT

                      Findings and Analysis                                       Recommendations
Performance Measures/Management (continued)
 • Reported that PCMC has a weekly revenue                        • Develop set of KPIs to be measured regularly,
   cycle/chargemaster meetings in which denied claims are           setting targets for each, and develop strategies
   discussed                                                        to specifically address improving KPIs to targeted
                                                                    levels in an effort to increase accountability and
 • A revenue cycle KPI dashboard is not utilized to monitor         awareness to process improvement initiatives
   and drive performance across all critical revenue cycle
   functions                                                          • See Appendix III for best practice KPI
                                                                        dashboard example
     • Best practice peer rural hospitals conduct a minimum
        of bi-weekly revenue cycle meetings using KPIs to         • Convene structured, routine weekly revenue
        drive revenue cycle performance                             cycle team meetings utilizing performance
                                                                    metrics and departmental goal-setting and the
                                                                    internal dashboard to drive meeting agenda
Point of Service Collections
 • Reported that PCMC does complete Point of Service (POS)        • Prioritize improvement of POS cash collection
   collections for services within the hospital, but does not       amounts, with particular focus in all outpatient
   have established POS goals to hold staff accountable             departments, and hold staff accountable
   throughout the hospital                                          through the creation of POS collection goals
     • Best-practice peer rural hospitals set POS goals for the
        ED, main registration, and other outpatient
        departments in an effort to collect co-payments and
        co-insurance at the time of service



                                                                                                 Boa Vida v. PCHCA

 Project Overview         Financial Summary        Service Area       Opportunities        Recommendations
                                                                                              BV009321 07/22/2020
                                                                                                                       58
         Revenue Cycle
                        Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 116 of 143
                                                                                                              DRAFT

                           Findings and Analysis                                        Recommendations
Patient Registration
 • PCMC utilizes best-practice processes with regard to the pre-              • PCMC should evaluate ED-redirect
    registration of patients for scheduled services throughout the hospital     strategy as a method for reducing
    and collection of payment for scheduled services                            both bad debt expense and
 • PCMC has not implemented a formal ED-redirect program, where low-            unnecessary visits in the ED, by
   level, non-emergent patients are redirected to the clinic, but PCMC          redirecting care to RHC
   does required a down payment if patient does not have insurance                • Consider reaching out to peer
    •   Best practice rural hospitals often create ED-redirect programs             hospitals for the development of
        where patients that present in the ED are provided a full medical           a policy
        screening examination in accordance with EMTALA criteria;
        patients deemed non-urgent must make a down payment prior to
        receiving further services or a redirected to amore appropriate
        OP clinic care setting, while patients deemed urgent are
        immediately cared for regardless of method of payment
Third Party Contracts
• Reported that PCMC has not conducted a review of third party                • Inventory/catalogue insurance
  contracts or checked actual payments to contracted amounts of third           contracts and proactively negotiate
  party payers                                                                  with payers to ensure third party
                                                                                contracts meet the needs of PCMC
   • Best practice peer rural hospitals will inventory/catalogue
       insurance contracts and proactively renegotiate where                      • Evaluate actual paid amounts to
       appropriate                                                                   third-party contract amounts


                                                                                                 Boa Vida v. PCHCA

 Project Overview          Financial Summary        Service Area       Opportunities       Recommendations
                                                                                              BV009322 07/22/2020
                                                                                                                     59
        Revenue Cycle
                     Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 117 of 143
                                                                                                            DRAFT

                         Findings and Analysis                                        Recommendations
Charge Description Master (CDM)
• Reported that DCH is responsible for PCMC’s CDM and there has not        • Consider conducting an assessment of
  been an update in several years                                            PCMC’s chargemaster via an outside
                                                                             third party
    • Best practice peer rural hospitals will regularly audit the CDM to
      ensure CDM is up-to-date and reflects market reality
Health Information Management (HIM)
• Reported that PCMC only employs one FTE coder, with limited back-up      • PCMC must develop back-up plan to
  support                                                                    support current coder, consider PRN
    • Best practice peer rural hospitals ensure that necessary               recruitment and/or additional training
      personnel is available to continue maintaining efficient revenue       for revenue cycle staff
      cycle processes




                                                                                               Boa Vida v. PCHCA

Project Overview        Financial Summary         Service Area        Opportunities      Recommendations
                                                                                            BV009323 07/22/2020
                                                                                                                   60
         Management Accounting
                      Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 118 of 143
                                                                                                            DRAFT

                     Findings and Analysis                                      Recommendations
Budget Preparation                                              • Foster a measurement and accountability culture
 • Reported that PCMC had involved department managers            through the following initiatives:
   in operational financial management through                     • Leadership must engage with staff around
   departmental budget preparation in FY 2017, but                   financial education and creating a culture of
   managers have not been involved in budget preparation in          ownership, then PCMC must apply the
   FY 2018/2019                                                      following:
       • Best practice peer rural hospitals will have                   • Must re-engage department managers
         department managers take the lead in developing                  to take the lead in creation of their
         departmental budgets                                             budget
Financial Statements                                                    • Develop organizational priority to
• Reported that at this time department managers do not                   provide monthly budget-to-actual
   receive monthly financial statements that compare actual               reports to all department managers and
   results with their budget and that department managers do              mentor them to improve financial
   not complete variance analysis, nor is there a formalized              understanding and commitment to
   process that holds department managers accountable for                 accountability
   volume growth and expense management                                     • Require all department managers to
         • Best practice peer rural hospitals provide monthly                 prepare variance reporting for pre-
           department financial statements to managers and                    determined variances from budget
           require variance analysis, holding department                      and pursue efficiencies with regard
           managers accountable for both volume growth and                    to variance analysis to improve the
           expense reduction                                                  process
                                                                        • Establish performance monitoring
                                                                          dashboards for all managers

                                                                                               Boa Vida v. PCHCA

 Project Overview         Financial Summary       Service Area       Opportunities       Recommendations
                                                                                            BV009324 07/22/2020
                                                                                                                     61
          Provider Alignment
                           Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 119 of 143
                                                                                                                                         DRAFT

                                            Findings and Analysis                                                            Recommendations
• PCMC has made some initial critical investments in developing its primary care network of                               • Establish regular
  providers as evidenced by the establishment of its Carrollton Primary Care PBRHC                                          outreach meetings
   • Whatley Health Services, a multi-site Federally Qualified Health Center (FQHC) leases space at                         with Whatley Health
     PCMC and operates Whatley Health Services – Carrollton                                                                 Services with goal of
                                                                                                                            forging an enhanced
        • Reported that Whatley providers refer patients to the ED for admission and also utilizes                          partnership
          PCMH for ancillary services
                                                                                                                                • Evaluate
   • Dr. Parker and his NP, independent providers located in Carrollton, as well as Pickens County                                opportunities
     Primary Care, an independent practice located in Reform, both demonstrate their support of                                   to jointly
     PCMH through admitting privileges and ancillary referral trends                                                              recruit in
   • PCMC did not report any significant outreach efforts regarding any of the area providers                                     conjunction
                                                                                                                                  with Whatley
   • Best performing peer rural hospitals develop alignment strategies with local primary care
     providers as the future success of rural hospitals will be directly related to the strength of                       • Consider
     these relationships                                                                                                    approaching
                                                                                                                            independent
      • In a budget- or population-based payment system, per capita patient revenue will be
                                                                                                                            providers about
        attributed to primary care providers, giving them tremendous potential value (estimate of
                                                                                                                            enhanced
        a primary care clinic with one physician and one NP/PA):
                                                                                                                            partnership
                                         Ambulatory   Average Annual      Patient    Directed per       Health Based
            Specialty      Provider      Encounters   Visit per Patient   Estimate   Capita Cost           Value
                                                                                                                            opportunities which
         Family Practice   Physician       4,200             3             1,400        9,990       $     13,986,000        could entail
         Family Practice   NP   /   PA     3,000             3             1,000        9,990       $      9,990,000        employment
                                                                           2,400                    $     23,976,000




                                                                                                                            Boa Vida v. PCHCA

 Project Overview               Financial Summary                Service Area         Opportunities                    Recommendations
                                                                                                                         BV009325 07/22/2020
                                                                                                                                                  62
         Provider Alignment
                       Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 120 of 143
                                                                                                                  DRAFT

                      Findings and Analysis                                           Recommendations
• Further alignment with primary care providers will require         • Pursue increased alignment with primary care
  developing interdependencies through contractual, functional,        providers in the service area through functional,
  and governance relationships with current PCMC providers as          contractual and governance alignment strategies
  follows:                                                             given the future importance of primary care network
   • Functional Alignment (shared medical records, joint               development to developing payment systems
     development of evidence-based protocols)
   • Contractual Alignment (employment, contracted management
     services, lab services, radiology, contracted ED physicians)
   • Governance Alignment (possible shared board positions,
     senior management team involvement)




                                                                                                     Boa Vida v. PCHCA

 Project Overview         Financial Summary           Service Area       Opportunities        Recommendations
                                                                                                  BV009326 07/22/2020
                                                                                                                         63
        Service Area Rationalization
                    Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 121 of 143
                                                                                                            DRAFT

                        Findings and Analysis                                         Recommendations
System Alignment
 • PCMC is currently an independent organization, ending a                • Evaluate the impact of a long-term
   management agreement with Tuscaloosa-based DCH Health                    partnership to maximize PCMC’s
   System in 2014                                                           value based on the Affiliation
 • Reported that PCMC is now beginning to seek strategic                    Commitment Curve with a focus on
   partnership opportunities again due to the financial position of         the following areas:
   the organization                                                           • Improve physician and clinical
     • Reported that PCMC has good relationships with the                       integration throughout the
       University of Alabama at Birmingham (UAB) and the                        service area and region
       University of Alabama (UA), as well as Rush Health Systems in          • Expand integrated and
       MS, which could provide the opportunity that PCMC needs to               coordinated care management
       advance in the market                                                    capabilities while establishing
         • Best practice independent peer rural hospitals will                  best practice, evidence-based
           evaluate partnership and affiliation opportunities based             medical protocols
           on the needs of the organization to solidify their position        • Capital investments
           within the market                                                  • Expense reductions through
              • Stroudwater has developed the Affiliation                       administrative integration and
                Commitment Curve (Appendix II) as a tool to guide               group purchasing
                hospitals in maximizing their value, in conjunction           • Technological integration and
                with strategic partners, to better position themselves          support
                for changes in the healthcare environment
                                                                                               Boa Vida v. PCHCA

Project Overview        Financial Summary         Service Area        Opportunities      Recommendations
                                                                                            BV009327 07/22/2020
                                                                                                                   64
        Service Area Rationalization
                    Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 122 of 143
                                                                                                                                DRAFT

•   Contribution margin             Pickens County Medical Center Affiliate Contribution Margin Analysis

    analysis indicates that                                                                                                      Pickens County
                                    2017 Financial performance
    PCMC would generate a                                                                                                        Medical Center

    significant financial benefit   PCMC Statement of Operations (Source: FY 2018 Interim Financial Statements - 11 months annualized)
                                       Total Operating Revenue                                                                   $     14,215,000
    to the Rush Health System          Total Operating Expense                                                                         15,048,000
    resulting from increase in             Operating Income (Loss)                                                                       (833,000)
    service area volume and            Depreciation Expense                                                                               889,000
                                       Non Operating Income                                                                                   -
    associated IP and OP
                                           Net Income Less Depreciation Expense                                                  $         56,000
    revenues flowing to Rush
                                    Transfer Benefits
    Foundation Hospital                Total 2017 Est. Discharges for PCMC Service Area (Source: Truven Health)                            2,119
      • PCMC contribution to           Current RFH Medicare Market Share (Source: 2017 CMS Data)                                           0.10%
                                           Estimated RFH from PCMC Service Area                                                                2
          system (after PCMC           Estimated RFH Net Revenue Per Discharge (Source: AHD.com; 2017 Data)                     $          7,529
          operating expenses)              Estimated RFH Net Inpatient Revenue from PCMC Service Area                           $         15,954
          estimated at                 RFH OP Rev relative to IP Revenue (2017 Cost Report WS G-2)                                          135%
                                       Estimated Net OP Rev From PCMC Service Area                                              $         21,576
          approximately $3.0M              Total Net Transfer / Referral Dollars to RFH from PCMC service area                  $         37,530
                                       Estimated Contribution Margin % (Source: Estimated)                                                   80%
                                           Estimated Contribution Margin on Net Revenue from PCMC Service Area                  $         30,024
                                       Contribution Margin Per 1% of Inpatient Market Share                                     $        300,242
                                       Estimated Change in Market Share % with Competitive Entry into PCMC Service Area                      10%
                                    CM from Loss of existing or potential gain of PCMC SA Market Share                          $      3,002,417
                                    Total Benefit / (Cost) to RFH for PCMC service area                                         $      3,058,417




                                                                                                                   Boa Vida v. PCHCA

Project Overview        Financial Summary              Service Area               Opportunities             Recommendations
                                                                                                                BV009328 07/22/2020
                                                                                                                                             65
                       Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 123 of 143
         Population Health Management                                                                               DRAFT

                          Findings and Analysis                                               Recommendations
PCMH Development
•   PCMC has not actively pursued Patient Centered Medical Home (PCMH)            •   Evaluate the Patient Centered Medical
    recognition of Carrollton Primary Care Clinic through NCQA or other               Home (PCMH) certification through
    certification bodies                                                              NCQA or a PCMH-like structure as a key
     •   The PCMH framework promotes quality, greater utilization of                  strategy for future population health
         existing EHR technology, and care coordination, and is an important          positioning
         step rural hospitals with aligned primary care networks can take to          •   Negotiate with all third-party
         unlock their value                                                               payers to recognize PCMH status
     •   PCMH recognition allows hospitals to be reimbursed at potentially                and to be reimbursed for per
         higher levels for standard primary care through participation in per             member per month case
         member per month (PMPM) or other payment incentives that                         management fees after obtaining
         some third-party payers have organized for PCMHs, or to negotiate                PCMH recognition
         such payment
Claims/Analytic Capabilities
• Reported that PCMC receives consolidated employee health claims data,           •   Utilize available claims data from
  which are broad and have not been analyzed for improvement                          employee health plan to better
  opportunities                                                                       understand opportunities for improved
     • Best practice peer rural hospitals conduct analysis on employee                health of workforce and better
       claims to better understand where opportunities may exist to                   efficiencies in plan design
       improve the health of the workforce, as well as gain efficiencies in
       plan design



                                                                                                       Boa Vida v. PCHCA

Project Overview          Financial Summary            Service Area           Opportunities      Recommendations
                                                                                                    BV009329 07/22/2020
                                                                                                                           66
          Payment System Transformation
                       Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 124 of 143
                                                                                                                    DRAFT

                           Findings and Analysis                                             Recommendations
• PCMC purchases health insurance through BC/BS and offers two high-            • Partner with BC/BS to incorporate and
  deductible health plans with $2K and $4K deductible options                     support population health interventions,
    • Reported that PCMC has built in penalties for unhealthy behaviors           such as disease management programs to
      (smoking) and discounts if employees use PCMC for healthcare                manage overall benefits costs, into the
      services                                                                    employee health plan and learn how to
         • Increasingly, rural hospitals adopt self-insured plans and             provide high-quality, low-cost health care
            redesign these plans with appropriate incentives/disincentives        to sell to external markets
            for a healthier workforce; incentives include high deductible       • Consider exploration of self-insured option
            plans with employer sponsored HSA, higher premiums for poor
            health choices (e.g., smoking), and establishing targets for
            improved health (See Appendix IV for top 5 Benefits of
            Population Health Management Model)
• PCMC does not currently participate in an Accountable Care Organization       •   PCMC should proactively develop a
  (ACO) or other alternative payment system                                         strategy to participate in a population
      • Best performing peer rural hospitals evaluate and actively                  health payment mechanisms, and
        participate in alternate payment models, including ACOs, when it is         consider an ACO model or alternative
        demonstrated to be advantageous                                             payment system option that meets the
                                                                                    needs of PCMC




                                                                                                       Boa Vida v. PCHCA

 Project Overview          Financial Summary          Service Area           Opportunities       Recommendations
                                                                                                    BV009330 07/22/2020
                                                                                                                              67
        Payment System Transformation
                    Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 125 of 143
                                                                                                              DRAFT

                   Findings and Analysis                                         Recommendations
• Reported that PCMC providers are not currently conducting      •   Investigate opportunity to implement systems
  and billing for care management codes within the RHC               for billing and coding to capture additional care
    • Beginning in 2016 and updated January 1, 2018 CMS              management services, and then widely
      has established CPT codes for services that are                promote the chronic care management
      intended to keep beneficiaries healthy and care                program
      coordinated, this includes chronic care management             •   Refer to: Care Management in RHCs for
      (CCM), transitional care management (TCM), general                 information on program requirement and
      behavioral health integration (BHI) and psychiatric                billing/payment for care management
      collaborative care model (CoCM)                                    services within the RHCs
        • Best performing practices operated by rural                •   Explore strategies to improve patient
          hospitals consistently offer TCM, CCM, BHI and                 compliance through the use of health
          CoCM services to all eligible patients and establish           coaches and health navigator roles
          appropriate systems for coding and billing




                                                                                                 Boa Vida v. PCHCA

Project Overview        Financial Summary         Service Area       Opportunities         Recommendations
                                                                                              BV009331 07/22/2020
                                                                                                                     68
                   Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 126 of 143
   Recommendations Summary                                                                                 DRAFT

   Area                                             Recommendations
Financial      • PCMC must ensure its long-term financial viability by continuing the following activities:
Statements          • Focus on short-term cash infusion through accelerating amounts owed to PCMC from
                      various parties (HHA acquirer, Medicaid DSH, etc.)
                    • Implement low-cost revenue growth opportunities to accelerate current cash flow
                    • Pursue careful expense management, increased revenue for services provided, expansion
                      into specialty services needed in the community, and volume growth
                  • Pursuit of a long-term partner through either an affiliation or acquisition of PCMC
               • Use the strategies discussed in this report to target a positive operating margin and improved
                 organizational liquidity
                  • These goals will be achieved through volume and revenue growth driven by acute volume
                     increases, increases in related ancillary services, cost report improvements, re-
                     establishment of the 340B program, and overall business growth through increased
                     primary care alignment
Market         • Target growth efforts to increase captured inpatient market share in PCMC’s home ZIP code to
                 40%
Service Area
                  • Consider market segment potential demand when evaluating locations to focus primary care
                    outreach strategy efforts
                  • Focus service development and marketing efforts on all growing age cohorts with particular
                    attention to the 65+ age cohort
                  • Improve the efficiency of services available with a focus on ambulatory care and primary care

                                                                                              Boa Vida v. PCHCA

Project Overview      Financial Summary         Service Area       Opportunities        Recommendations
                                                                                           BV009332 07/22/2020
                                                                                                                    69
                   Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 127 of 143
  Recommendations Summary                                                                                     DRAFT

    Area                                               Recommendations
Future of          •   Use this report as the foundational framework for development of an 18-month strategic
                       plan focused on the following initiatives:
Rural
Healthcare               •   Increasing alignment and leverage of PCMC’s primary care network
                         •   Promoting high quality and patient safety scores to community
                         •   Increasing hospital efficiency and financial viability to position for population-based
                             payment methodologies
                         •   Proactively transforming payment models beginning with self-insured health plan
                         •   Developing care management strategies in anticipation of payment system shifts




                                                                                                 Boa Vida v. PCHCA

Project Overview       Financial Summary         Service Area        Opportunities         Recommendations
                                                                                              BV009333 07/22/2020
                                                                                                                       70
                       Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 128 of 143
  Recommendations Summary                                                                                             DRAFT

    Area                                                     Recommendations
Provider           •     Partner with existing medical staff to identify medical and surgical specialty-care needs and service
                         development opportunities
Complement         •     Establish a multi-year provider development/recruitment plan
                          • Use this analysis to support future evaluation and testing of medical staff complement, as well as
                               primary care and specialty clinic development
                   •     Continue the strategic growth of the clinic network in an effort to broaden access and capture market
                         share, as well as position for future population-based payment models
                   •     Evaluate specialty care recruitment and partnership opportunities as supported by the supply study, in
                         order to meet the needs of PCMC’s service area population
                   •     Utilize MGMA, or other industry benchmark data, to establish targets and monitor individual provider
                         productivity
                   •     Accelerate short-term recruitment efforts to ensure a smooth transition related to Dr. Robbins
                         departure
                   •     Partner with UA to develop a Rural Residency Program, which will serve as the foundation of a future
                         primary care recruitment pipeline
                   •     Modify compensation models to ensure proper alignment and accountability across all employed
                         providers
                          • Consider setting production incentive at attainable levels, such as 25th to 35th percentile,
                               especially for new providers who are establishing practice followings
                          • Evaluate incorporation of incentive compensation components such as quality/value-based
                               targets, patient satisfaction, and panel size to compensation plan
                   •     Consider developing a business plan that examines the feasibility of establishing of a Gordo-based
                         practice
                   •     Provider recruitment efforts could be conducted in conjunction with other area providers (see Provider
                         Alignment section)

                                                                                                         Boa Vida v. PCHCA

Project Overview          Financial Summary           Service Area          Opportunities          Recommendations
                                                                                                      BV009334 07/22/2020
                                                                                                                              71
                    Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 129 of 143
   Recommendations Summary                                                                                     DRAFT

    Area                                               Recommendations
Inpatient       •    Target an acute average daily census of 6 through the following activities:
Services              • Utilize daily ED log review, follow-up on a regular basis with patient referral sources
                      • Conduct service marketing meetings with referral providers/centers
                      • Increase of acute census to 6 yields a potential $390K contribution margin improvement
                •    Elevate the swing bed program as a strategic priority by targeting ADC of 3
                     • Empower case manager and nursing manager to establish a focused swing bed marketing
                       plan, targeting area providers and case managers of neighboring hospitals
                     • Investigate the use of available patient tracking systems to identify prospective swing bed
                       candidates
                     • Message to nurses and providers the importance of growing IP services to meet current
                       staffing levels
                     • Increase of swing bed census to 3 yields a potential $235K contribution margin
                       improvement
Inpatient       •    Strongly consider immediate strategies to increase volume, decrease expenses or close the
                     IPF unit given the limited demand for service and high cost of operations
Services: IPF




                                                                                                  Boa Vida v. PCHCA

Project Overview       Financial Summary          Service Area        Opportunities        Recommendations
                                                                                               BV009335 07/22/2020
                                                                                                                      72
                   Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 130 of 143
  Recommendations Summary                                                                                                DRAFT

   Area                                                    Recommendations
              • PCMC must develop urgent care services to meet the demand and better manage non-emergent patient needs
Emergency
                   • Consider opening a fast track / urgent care space, adjacent to the ED
Department    • Target appropriate ED admission rates (Acute and Observation) to industry best practice of greater than 10% of
                total visits through the following:
                 • Educating providers on admission criteria to ensure that eligible inpatients are appropriately admitted to
                   correct status
                 • Continue to review and monitor ED admissions and transfers for medical appropriateness
              • Evaluate current staffing levels for opportunities to achieve greater efficiency, i.e., shared staffing with med/surg
              • Develop strategies to better manage demand for non-emergent care to include the following:
                   • Explore development of an ED redirect program in partnership with providers
                   • Educate public on the appropriate use of the ED to reduce the number of non-emergent visits
                   • Enroll patients with a primary care provider at PCMC’s RHC
              • PCMC leadership must partner with new Medical Director and ED providers and staff to improve perception and
                care experience
              • Elevate surgical services program as a strategic priority
Surgery
                   • Accelerate recruitment efforts a full-time general surgeon
                   • Collaborate with Dr. Lavender on shifting his block time to accommodate Dr. Hipp’s interest in performing
                     surgery on Fridays
                   • Partner with Drs. Claytor and McDonald on performing surgery at PCMH
                         • Conduct return on investment analysis equipment purchase for orthopedic, GYN and eye surgery
                   • Approach Dr. Johnson about possibility of performing surgery
              • Partner with Dr. Graham to explore the establishment of a pain management clinic
              • Conduct ROI analysis and demand forecasts to evaluate feasibility and pursue if favorable

                                                                                                            Boa Vida v. PCHCA

Project Overview      Financial Summary              Service Area            Opportunities           Recommendations
                                                                                                         BV009336 07/22/2020
                                                                                                                                   73
                   Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 131 of 143
   Recommendations Summary                                                                                            DRAFT

      Area                                                   Recommendations
                      • Conduct ROI analyses to determine feasibility of upgrading the MRI to a 12-channel scanner and
Imaging Services        replacing the CT machine prior to December 2019
                           • Goal should be to upgrade CT to 32-slice
                      • Implement a process in which referrals are tracked by provider to allow for strategic decision making
                        and to investigate referral volume trends
                      • Re-evaluate the contract billing arrangements with Encore to ensure that PCMC is generating the
Rehabilitation
                        optimal financial reimbursement
Services                  • Resolve internal process issues if determined to be more advantageous for PCMC to manage
                             billing
                      • Continue to promote rehabilitation services to area providers with the goal of driving growth and
                        services expansion
                      • Partner with nursing/case manager to aggressively promote and grow the swing bed program
                      • Target additional outpatient growth through the following:
Laboratory
                         • Evaluate fee schedule to ensure that it outpatient test prices are market competitive
                         • Actively promote lab services to area providers on a frequent basis
                         • Explore other market opportunities to further grow services to include occupational medicine for
                            area employers
                      • Investigate the feasibility of offering an occupational medicine program by conducting market and ROI
                        analyses
                         • Partner with primary care, rehabilitation and cardiopulmonary departments to establish program
                            service components
                         • Evaluate lab’s ability to scale given current staffing complement

                                                                                                         Boa Vida v. PCHCA

Project Overview      Financial Summary            Service Area           Opportunities           Recommendations
                                                                                                      BV009337 07/22/2020
                                                                                                                                74
                   Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 132 of 143
  Recommendations Summary                                                                                  DRAFT

      Area                                              Recommendations
Cardiopulmonary       •   Partner with marketing liaison to re-educate providers on available services through
                          frequent outreach with the dual goals of providing strong customer service and
                          capturing business
                           • Focus initial efforts on reducing outmigration driven by cardiologists
                      •   Focus on growing the cardiac rehabilitation program which can also drive utilization of
                          other ancillary services (e.g., U/S, EKGs, Stress Tests)
                          • Actively promote service to local area providers
                          • Emphasize new capability to perform ABIs
                          • Investigate potential solutions related to patient transportation and difficulty paying
                            co-pays

Quality               •   PCMC leadership must reference the comprehensive Quality Improvement Assessment
                          report for a more detailed treatment of the hospital’s clinical program, reporting
Improvement
                          infrastructure and improvement processes
Information           •   Develop a multi-year strategic IT vision and plan that identifies how to leverages IT
                          resources to create a high-quality culture of patient safety through system training and
Technology
                          integration into clinical operations
                      •   Consider having IT director report to CEO as an investment to be developed rather than
                          an expense to be managed
                      •   Consider recruitment of additional support for IT department

                                                                                              Boa Vida v. PCHCA

Project Overview      Financial Summary        Service Area        Opportunities         Recommendations
                                                                                           BV009338 07/22/2020
                                                                                                                  75
                   Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 133 of 143
  Recommendations Summary                                                                                 DRAFT

    Area                                              Recommendations
340B Drug          •    Target $200K in net revenue (based on $350K - $450K / every 10K visits) through
                        participation in the 340B retail drug pricing program
Pricing
                       • Re-engage all area retail pharmacies to establish partnerships
Program
                       • Evaluate financial impact in conjunction with clinic expansion and provider recruitment
                           decisions

Cost Report        •   PCMC should review physician contracts and polices/procedures to determine the
                       percentage of time the physicians are not actively engaged in patient care, so that
Improvements           remaining time can be paid under potential CAH status on a cost basis
                   •   Recalculate provider FTE count by carving out vacation time, non-patient time and CME;
                       consider doing a time study to accurately calculate patient vs. non-patient time per
                       provider




                                                                                             Boa Vida v. PCHCA

Project Overview       Financial Summary        Service Area       Opportunities       Recommendations
                                                                                          BV009339 07/22/2020
                                                                                                                 76
                   Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 134 of 143
  Recommendations Summary                                                                                 DRAFT

    Area                                              Recommendations
Staffing           •   Use volume-based staffing benchmarks to evaluate departmental staffing levels for possible
                       inefficiencies
Benchmark
Analysis               •   Continue to monitor departments/units recognizing that staffing maybe already be at
                           a minimum threshold
Human              •   PCMC must re-engage with the ALHA wage survey and commit to the process of increasing
                       wages to keep pace with the market wages, as financial resources permit
Resources
                   •   Consider re-instituting the employee retirement plan match incentive to support employee
                       recruitment and retention, as financial resources permit




                                                                                             Boa Vida v. PCHCA

Project Overview       Financial Summary        Service Area       Opportunities       Recommendations
                                                                                          BV009340 07/22/2020
                                                                                                                 77
                   Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 135 of 143
  Recommendations Summary                                                                                     DRAFT

    Area                                                Recommendations
Revenue Cycle      • Develop set of KPIs to be measured regularly, setting targets for each, and develop strategies
                     to specifically address improving KPIs to targeted levels in an effort to increase accountability
                     and awareness to process improvement initiatives
                        • See Appendix III for best practice KPI dashboard example
                   • Convene structured, routine weekly revenue cycle team meetings utilizing performance
                     metrics and departmental goal-setting and the internal dashboard to drive meeting agenda
                   • Prioritize improvement of POS cash collection amounts, with particular focus in all outpatient
                     departments, and hold staff accountable through the creation of POS collection goals
                   • PCMC should evaluate ED-redirect strategy as a method for reducing both bad debt expense
                     and unnecessary visits in the ED, by redirecting care to RHC
                       • Consider reaching out to peer hospitals for the development of a policy
                   • Inventory/catalogue insurance contracts and proactively negotiate with payers to ensure
                     third party contracts meet the needs of PCMC
                       • Evaluate actual paid amounts to third-party contract amounts
                   • Consider conducting an assessment of PCMC’s chargemaster via an outside third party
                   • PCMC must develop back-up plan to support current coder, consider PRN recruitment and/or
                     additional training for revenue cycle staff




                                                                                                 Boa Vida v. PCHCA

Project Overview      Financial Summary          Service Area        Opportunities         Recommendations
                                                                                              BV009341 07/22/2020
                                                                                                                     78
                    Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 136 of 143
  Recommendations Summary                                                                                   DRAFT

    Area                                               Recommendations
Management         • Foster a measurement and accountability culture through the following initiatives:
Accounting            • Leadership must engage with staff around financial education and creating a culture of
                        ownership, then PCMC must apply the following:
                           • Must re-engage department managers to take the lead in creation of their budget
                           • Develop organizational priority to provide monthly budget-to-actual reports to all
                             department managers and mentor them to improve financial understanding and
                             commitment to accountability
                               • Require all department managers to prepare variance reporting for pre-
                                 determined variances from budget and pursue efficiencies with regard to
                                 variance analysis to improve the process
                           • Establish performance monitoring dashboards for all managers
Provider           • Establish regular outreach meetings with Whatley Health Services with goal of forging an
                     enhanced partnership
Alignment
                       • Evaluate opportunities to jointly recruit in conjunction with Whatley
                   • Consider approaching independent providers about enhanced partnership opportunities
                     which could entail employment
                   • Pursue increased alignment with primary care providers in the service area through functional,
                     contractual and governance alignment strategies given the future importance of primary care
                     network development to developing payment systems


                                                                                               Boa Vida v. PCHCA

Project Overview        Financial Summary        Service Area       Opportunities        Recommendations
                                                                                            BV009342 07/22/2020
                                                                                                                   79
                   Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 137 of 143
   Recommendations Summary                                                                                 DRAFT

     Area                                              Recommendations
Service Area        •    Evaluate the impact of a long-term partnership to maximize PCMC’s value based on the
                         Affiliation Commitment Curve with a focus on the following areas:
Rationalization
                          •   Improve physician and clinical integration throughout the service area and region
                          •   Expand integrated and coordinated care management capabilities while establishing
                              best practice, evidence-based medical protocols
                          •   Capital investments
                          •   Expense reductions through administrative integration and group purchasing
                          •   Technological integration and support




                                                                                              Boa Vida v. PCHCA

Project Overview        Financial Summary       Service Area          Opportunities     Recommendations
                                                                                           BV009343 07/22/2020
                                                                                                                  80
                   Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 138 of 143
  Recommendations Summary                                                                                  DRAFT

     Area                                             Recommendations
Payment            •   Partner with BC/BS to incorporate and support population health interventions, such as
                       disease management programs to manage overall benefits costs, into the employee health
System
                       plan and learn how to provide high-quality, low-cost health care to sell to external markets
Transformation     •   Consider exploration of self-insured option
                   •   PCMC should proactively develop a strategy to participate in a population health payment
                       mechanisms, and consider an ACO model or alternative payment system option that meets
                       the needs of PCMC
                   •   Investigate opportunity to implement systems for billing and coding to capture additional
                       care management services, and then widely promote the chronic care management
                       program
                        • Refer to: Care Management in RHCs for information on program requirement and
                            billing/payment for care management services within the RHCs
                        • Explore strategies to improve patient compliance through the use of health coaches
                            and health navigator roles
Population         •   Evaluate the Patient Centered Medical Home (PCMH) certification through NCQA or a
                       PCMH-like structure as a key strategy for future population health positioning
Health
                        • Negotiate with all third-party payers to recognize PCMH status and to be reimbursed
Management                   for per member per month case management fees after obtaining PCMH recognition
                   •   Utilize available claims data from employee health plan to better understand opportunities
                       for improved health of workforce and better efficiencies in plan design



                                                                                              Boa Vida v. PCHCA

Project Overview       Financial Summary        Service Area       Opportunities        Recommendations
                                                                                           BV009344 07/22/2020
                                                                                                                  81
     Appendix I: Provider Supply Study Benchmarks DRAFT
                         Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 139 of 143



Provider Supply (FTEs) for Service Area of                           14,957
                                                                                   • Physician Need Calculations
                                             Supply Indicators
                                                                                      • Physician-to-population ratio data represents
Primary Care                                  Group Health       Health Partners        physician to 100,000 population rates from
   Family Practice               2.0               7.0                 3.3              three large prepaid group practices that serve
   Internal Medicine             4.2                1.7                4.1              over eight million consumers
   Pediatrics                    1.8                1.2                1.5
    Subtotal                                                                             • Source: Weiner JP, Prepaid Group Practice
                                                                                            Staffing and U.S. Physician Supply: Lessons
Non -Phys Providers              2.0                3.4                1.0                  for Workforce Policy, Health Affairs, 4
    Primary Care Total          10.0               13.4                9.9                  February 2004.
Medical Specialties
                                                                                         • Calculated need values for Family Practice
   Allergy                       0.2               0.2                 0.1
   Cardiology                    0.5               0.5                 0.5
                                                                                            developed by averaging Weiner data (above)
   Dermatology                   0.4               0.3                 0.3
                                                                                            and a state-specific ratio of family/general
   Endocrinology                 0.2               0.0                 0.1                  practice physicians to population
   Gastroenterology              0.3               0.4                 0.3                    • Source: Flowers et al. State Profiles:
   Hem /Oncology                 0.3               0.3                 0.3                       Reforming the Health Care System. AARP
   Infectious Disease            0.1               0.1                 0.1
                                                                                                 Public Policy Institute. 12th Edition. 2003
   Nephrology                    0.2               0.2                 0.3
   Neurology                     0.3               0.3                 0.4
                                                                                         • Area physician FTEs calculated as 18 days per
   Pulmonary                     0.1               0.3                 0.3
                                                                                            month = 1.0 FTE
   Rheumatology                  0.1               0.2                 0.2         • Physician Shortage/Surplus Caveats
Surgical Specialties                                                                  • Determination of physician shortage/surplus is
   ENT                           0.4               0.5                 0.1
                                                                                        much more complex than comparisons to
   General                       0.9                1.0                1.1
                                                                                        national ratios
   Neurosurgery                  0.1               0.2
   OB /GYN                       1.6                1.1                1.3
                                                                                      • Factors such as local access to care (e.g., delay
   Ophthalmology                 0.6               0.6                 0.6
                                                                                        for non-urgent appointments), community
   Orthopedic                    0.6                1.0
                                                                                        perceptions, current physician perceptions,
   Plastic Surgery               0.2                                   0.3
                                                                                        projected service area change, etc., should be
   Urology                       0.4               0.5
                                                                                        considered

                                                                                                                     Boa Vida v. PCHCA
                                                                                                                  BV009345 07/22/2020
                                                                                                                                          82
                  Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 140 of 143
   Appendix II: Affiliation Commitment Curve                                                                             DRAFT

• Affiliation benefits are arranged along a diverse continuum and mutual commitment from both
  partners is required to yield maximum benefit from an affiliation
                                                                                            Clinical
                                                                                        [   ntegration

                                                                               Physician
                                                                              Integration
               Affiliate                                             Technology
                                                                     Integration
                                  Management Support      Capital
                            Service Coordination         Investment
                        Purchased Services                __ --
                      Image                              Gap

                                                                                                         Commitment
                   Franchise
                       Support Services
                         Focused Service Linkage          Regional
                                  Distributed Overhead   Investment
                                                          Financial & Clinical
                                                                  Transparency
                                                                         Broad Physicia n
               Partner                                                      Deployment

                                                                                     Integrated
                                                                                   System Capacit




                                                                                                            Boa Vida v. PCHCA
                                                                                                         BV009346 07/22/2020
                                                                                                                                83
AppendixCase
         III:7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 141 of 143                                                                                                                                                       DRAFT
Revenue Cycle Key Performance Indicators (KPIs)
                                                               Bench
                     KPI             Responsible               mark                                                      How Do We Rank?                                                    Purpose of Data

                                                                                                                                                                                    Monitor account follow -up
                                     Trudy /Path /
      AIR    >   90 Days                                               20%
                                                                       20/0          37 0/        42't.          37'i,           41 h
                                                                                                                                 41%          33/0
                                                                                                                                              33%        34%
                                                                                                                                                         34 /0       36%            processes and practices for
                                          BO                                                                                                                                        extreme efficiencies
      Gross Cash Collect,.           Patti Sullivan                                                              49'',                                   46%
                                                                   64%               42%          52'.4                          49%          50%                    49%            Total revenue being collected
      Total Revenue
                                                                                                                                                                                    Time frame that bills are held in
                                                                                                                                                                                    order to collect accurate data
      Bill Hold Days                 Patti Sullivan                3   days      4    days    4    days      4   days        4   days          a                       4
                                                                                                                                                                                    imput. medical record coding and
                                                                                                                                                                                    charges

             entage of Unbdled
            --                                                                                                                                                                      Stndy monitor  in- house. recumng
                                     Patti Sullivan                <10%              13%          10%             296            13%          12%            12%      12%
                                                                                                                                                                                    and missing diagnosis accounts
            awable
            -age Daily Revenue ii        Rheadawn                                                                                                                                   Total days in revenue that are
                                                                   5   days     3.5 days     3 14    days    3    days       2   days     2   days       2   days          3



                                                                                IM
      !.6,7 Medical Records                Street                                                                                                                                   held for coding delays

                                         Stephanie f                                                             4i':
                                                                                                                                                                                    Registration error rate as a
      Registration Error Rate                                          2%                          3%                            3%           3%             3%       5 3ü
                                                                                                                                                                                    percentage of total registrations
                                            Patti
                                                                                                                                                                                    Monitor unco4ectible accounts to
      Percentage of Bad Debt                                                                                                                                                        ensure they have been
                                         'Ann Brown                2.5/0              5,>
                                                                                      5%           1%        1    66%            1                0      1   00%       1   ie
      to Gross Revenue                                                                                                                                                              a pro natel handled.
                                    P'                                                                                                                                              Monitor chanty write-off and




                                                                                                                                                                    -
      Charityy Percentage to                                                                                                                                                        ensure financial counseling is
                                         Ann Brown                     2.5%           3'.6         3: <,     0 03%                   2        3%         1   00%       1%
      Gross Revenue                                                                                                                                                                 accom shed
                                                                                                                                                                                    Average days to collect the
      Days in MR
              AI                     Crystal Bruner                    60            68 75         68             64         59.23             52        58 13
                                                                                                                                                                                    receivable.

      Percentage Clean Claims                                                                                                                                         gg°°          Number of errors on accounts due
                                         alto   Sullivan               95%           99%          99%            99%             99%          99°/,          99%
      from Bill Editor                                                                                                                                                              to data input, charging and codirg
                                                               u
      Return on Worker's
                       Third                                                                                                                                                        Effectiveness of dtt        third party
                                           tti Sullivan                85%           85%          85%            85%             85%          85%            85%
                                                                                                                                                                                    liability claims wllectwri
                                                                                                                                                                                                     collection
      Party Liability and Auto
                                                                                                                                                                                    Improvements to cashflow.
      Upfront Deductible and              Stephanie                             Unable to    Unable to      unable to       unable to    unable to      unable to   No way to       acknaMedging the financial
      Co-payment Collections              Smithson                                track        track          track           track        track          track     track yet       obligation with the patient at the
                                                                                                                                                                                    time of service
      Average Daly Revenue in                                                                                                                                496                    Credit Balances negatively effect
                              PPatti Sullivan                      <1 day            454          4 62           5 24       4.49 days         4    65                5.55 %         the total A R.
      Credit Balances
                                                                                Unable to    Unable to      unable to       unable to                   unable to                   Total denied claims as a
      Claim Denial Rate                             i      t           4%
                                                                                 track         track          track           track            1   °0     track        2%           percentage of total claims

                                                                                     92%                                                                                            improving patient information data
      Percentage of Scheduled
                                          Stephanie                              ancillary    Overall         88%             93%
                                                                                                                                              90%            94%      94?;          gathenng including demographics,
      Services that are Pre-                                           95°                                                                                                          medical necessity and insurance
                                          Smithson                               78% OR      avg 88%         overall         overall
      Registered
        g                                                                                                                                                                           eligibility
                                                                                65% Angio

      Percentage of Self-pay                                                                                                                                                        Providing patients with payment




        ndunderstood
                                                                                Unable to    Unable to      unable to       unable to    unable to      unable to   No way to
      Patients that Receive                 Name I Ann                 95 °ió                                                                                                       options and/or charity
                                                                                  track       track           track           track        track          track     track yet       consideration.
      Financial Counseling                                                                                                                                                      y
      Hospital -wide Education
      Regarding Charity Policy
      and Payment Options 'Or
      a
                                    '    Ann Brown                     100%
                                                                                                                            Brochure
                                                                                                                            in process
                                                                                                                                                                                     Ensuring that Hospital Payment
                                                                                                                                                                                     and Chartty Care Pol cies are well
                                                                                                                                                                                                 by all hospital staff
      Patients
                                                                                                                                                                                                                              !
                                                                                                                                                                                                          Boa Vida v. PCHCA
                                                                                                                                                                                                       BV009347 07/22/2020
                                                                                                                                                                                                                                      84
AppendixCase
          IV:7:19-cv-00840-GMB Document 34-2 Filed 08/28/20           Page 142 of 143
                                                                                                    DRAFT
Population Health Management Model

           The table below outlines benefits of a population health management model:

                     Top 5 Benefits of a Population Health Management Model

           1. Average Year 1 insured group savings of 12.6% (source: RAND corporation)

           2. Employee case management programs (source: MD Anderson)
                • 80% improvement lost work days over 6 years
                • 64% decline modified-duty days
                • 50% reduction in workers’ comp insurance premiums
           3. High-risk patient management (source: Harvard Business Review)
                 • 57% converted to low-risk over 6 months
                 • $1,421/participant claims reduction over 1 year
                 • $6 savings per $1 invested over 1 year
           4. Wellness programs (source: Johnson & Johnson)
                 • 67% reduction smoking
                 • 50% reduction hypertension
                 • 50% increase in physical activity
                 • $2.70 savings per $1 invested (5 years)
           5. Voluntary employee turnover reduction
                 • 9% vs. 15% (source: Towers Perrin study)
                 • 9% vs. 19% (source: Biltmore study)


                                                                                       Boa Vida v. PCHCA
                                                                                    BV009348 07/22/2020
                                                                                                           85
                     Case 7:19-cv-00840-GMB Document 34-2 Filed 08/28/20 Page 143 of 143


Pickens County Medical Center
Financial Trending Report
2015-2024


                                                                   FYE^           FYE^           FYE^           FYE^           FYE*           FYE*          FYE*          FYE*           FYE*          FYE*
                                                                 9/30/15        9/30/16        9/30/17        9/30/18        9/30/19        9/30/20       9/30/21       9/30/22        9/30/23       9/30/24
Operating Revenue (000s)
 Gross Patient Revenue                                       $      31,971 $       31,519 $       30,349 $       33,095 $       35,743 $       38,781 $      42,271 $       46,287 $      50,915 $      58,553
  Contractual Allowances                                           (17,866)       (17,915)       (17,991)       (17,864)       (20,373)       (22,105)      (24,094)       (26,383)      (29,022)      (33,375)
  Bad Debt                                                          (2,566)        (1,679)        (1,946)        (3,430)        (1,787)        (1,939)       (2,114)        (2,314)       (2,546)       (2,928)
  Charity Care                                                          (29)         (233)          (230)          (133)          (156)          (188)         (177)          (164)         (171)         (175)
 Net Patient Revenue                                                11,510         11,692         10,182         11,668         13,426         14,549        15,886         17,425        19,177        22,075
  Other Operating Revenue                                              723            476            388            768            589            592           584            592           589           589
  Sales Tax Revenue                                                  1,301          1,183          1,208          1,234          1,232          1,206         1,220          1,206         1,216         1,212
  Medicaid DSH                                                         740            426            614            589            592            590           596            590           592           592
 Total Revenue                                                      14,274         13,777         12,392         14,259         15,838         16,937        18,287         19,813        21,574        24,469

Operating Expenses (000s)
  Salaries & Wages                                                  6,322           6,688          7,154          6,692          6,713          7,274        7,943          8,713         9,588         11,038
  Benefits                                                            862           1,034          1,194          1,152          1,141          1,237        1,350          1,481         1,630          1,876
  Supplies & Other                                                  5,679           6,015          5,592          5,998          5,646          5,638        5,547          5,536         5,424          5,370
  Revenue Cycle Fee                                                     0               0              0              0            806            873          953          1,046         1,151          1,325
  Management Fee                                                        0               0              0              0            300            300          300            300           300            300
  Interest                                                            462             451            436            405            439            433          428            426           431            429
  Depreciation                                                      1,297           1,202          1,036            886            709            567          454            363           290            232
      Total Operating Expense                                      14,622          15,390         15,412         15,133         15,753         16,322       16,975         17,865        18,815         20,571

     Net Operating Margin (Loss)                                     (348)         (1,613)        (3,020)          (874)               85        615         1,311          1,949         2,759          3,898

     Non-Operating Inc/(Exp)                                            48             41            146              0             50             50            50             50            50             50
     EMR Incentive Revenue                                              95            596              0              0               0              0            0              0             0              0
     Net Income (Loss)                                       $        (205) $        (976) $      (2,874) $        (874) $         135 $          665 $      1,361 $        1,999 $       2,809 $        3,948
     Net Income (Loss) (w/o sales taxes)                            (1,506)        (2,159)        (4,082)        (2,108)        (1,096)          (541)         141            793         1,593          2,736

Cash and Investments, End of Period                          $      1,375 $           635 $          175 $          183 $          192 $          541 $      1,551 $        3,114 $       5,390 $        8,558
AP & Accrued Liabilities                                     $      1,936 $         1,866 $        3,659 $        4,026 $        3,825 $        3,623 $      3,422 $        3,221 $       3,020 $        2,818
Days Cash on Hamd                                                       39              17              5              5             5             13           35             67           109            157
Average Payment Period                                                  55              50             96            107            96             86           78             69            61             52
Days in Net Accounts Receivable                                         62              45             50             51             50             49           48             47            46             45
Net A/R                                                             1,957           1,427          1,397          1,914          1,839          1,953        2,089          2,244         2,417          2,722

Operating Margin                                                     -2.4%          -11.7%        -24.4%          -6.1%           0.5%           3.6%          7.2%           9.8%         12.8%         15.9%

Footnotes:
^-Actual Financial Statement Data
*-Projected Financial Statement Data

Assumptions:
1) 8% Incr in GPSR Year 1, Additional .5% Incr/Annum After
Due to Higher Census, Detox Program, Surgical Cases,
O/P and RHC volume increases
2) Contractual Allowances are 57% of Gross Revenue
3) Bad Debts are 5% of Gross Revenues
4) Salaries Are Set at 50% of Net Patient Revenues
5) Benefits are set at 17% of Gross Salaries
6) Mgmt Fee $300K, Rev Cycle 6% of Net Patent Revenue
7) Accounts Payable Reduction of 5% Per Annum
8) 10% Bonus Based on Net Income w/o Sales Tax




                                                                                                                                                                         Boa Vida v. PCHCA
                                                                                                                                                                      BV009349 07/22/2020
